      Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 1 of 74



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                      )
Make the Road New York, et al.,       )
                                      )
             Plaintiffs,              )
                                      )
v.                                    )     Civil Action No. 1:19-cv-02369-KBJ
                                      )
Kevin McAleenan, et al.,              )
                                      )
             Defendants.              )
                                      )


                             ADMINISTRATIVE RECORD
      Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 2 of 74



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                          )
Make the Road New York, et al.,           )
                                          )
             Plaintiffs,                  )
                                          )
v.                                        )        Civil Action No. 1:19-cv-02369-KBJ
                                          )
Kevin McAleenan, et al.,                  )
                                          )
             Defendants.                  )
                                          )

                CERTIFIED INDEX TO ADMINISTRATIVE RECORD



       DOCUMENT                                                                     PAGE

1.     Implementing the President’s Border Security and Immigration                 00001
       Enforcement Improvement Policies

2.     Aliens Subject to a Bar on Entry under Certain Presidential Proclamations;   00014
       Procedures for Protection Claims, 83 FR 55934 (Nov. 9, 2018)

3.     Executive Office for Immigration Review, Pending Cases as of May 30,         00034
       2019

4.     Executive Office for Immigration Review, Adjudication Statistics:            00035
       Pending Cases (Apr. 23, 2019)

5.     United States Citizenship & Immigration Services, Credible Fear              00036
       and Reasonable Fear Statistics and Nationality Report:
       Fiscal Year 2018, 4th Quarter, July 1- Sept. 30, 2018 (Nov. 16, 2018)

6.     United States Citizenship & Immigration Services, Credible Fear              00040
       Workload Report Summary: January 2019 (Feb. 22, 2019)

7.     Executive Office for Immigration Review, Adjudication Statistics:            00044
       Total Asylum Applications (Apr. 23, 2019)

8.     Department of Homeland Security, Migrant Protection Protocols (Jan. 24,      00045
       2019)
      Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 3 of 74



9.     Department of Homeland Security, Border Security Metrics Report (May 1,     00050
       2018)

10.    U.S. Customs and Border Protection, Enforcement Actions                     00118
       Southwest Border Total: Apprehensions and Inadmissible Aliens
       by Country of Citizenship (FY17–FY19 TD May)

11.    United States Citizenship & Immigration Services, Credible Fear             00119
       & Reasonable Fear Workload: FY06–FY13 Q1 (May 16, 2013)

12.    Executive Office for Immigration Review, Adjudication Statistics:           00120
       Asylum Decision & Filing Rates in Cases Originating
       with a Credible Fear Claim (Apr. 12, 2019)

13.    European Union, Convention Determining the State Responsible                00121
       for Examining Applications for Asylum Lodged in one of the
       Member States of the European Communities (Dublin Convention)
       (June 15, 1990), Official Journal C 254, p.0001-0012 (Aug. 19, 1997)

14.    Eliminating Exception to Expedited Removal Authority for Cuban              00137
       Nationals Arriving by Air, 82 FR 4769 (Jan. 17, 2017)

15.    Designating Aliens for Expedited Removal, 69 FR 48877 (Aug. 11, 2004)       00140

16.    Executive Office for Immigration Review, Adjudication Statistics:           00145
       “Family Unit” Data for Select Courts (June 17, 2019)

17.    Exec. Order 13767, 82 FR 8793 (Jan. 25, 2017)                               00146

18.    Eliminating Exception To Expedited Removal Authority for Cuban              00151
       Nationals Encountered in the United States or Arriving by Sea, 82 FR 4902
       (Jan. 17, 2017)

19.    Department of Homeland Security, Southwest Border Encounters                00155
       of Non-Mexican Aliens by Month and Year FY2013–FY2019Q2

20.    U.S. Customs & Border Protection, Southwest Border Enforcement              00157
       Actions: March Official Reporting (Apr. 1, 2019)

21.    U.S. Customs & Border Protection, Southwest Border Total Apprehensions      00159
       & Inadmissible Aliens FY19 April–September Planning Profile (Apr. 10,
       2019)

22.    Department of Homeland Security, OTM Caravan Breakdown                      00168
       in Mexico (Apr. 22, 2019)
      Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 4 of 74



23.    U.S. Customs & Border Protection, Southwest Border Apprehensions          00169
       by Sector: Fiscal Year 2019 (July 10, 2019)

24.    U.S.-Mexico Joint Declaration (June 7, 2019)                              00178

25.    Proposed Interdiction of Haitian Flag Vessels, 5 Op. O.L.C. 242, 244-45   00180
       (1981)

26.    Stipulated Settlement Agreement, Flores v. Reno,                          00188
       No. 85-cv-4544 (C.D. Cal. Jan. 17, 1997)

27.    Medecins Sans Frontieres, Forced to Flee Central America’s Northern       00226
       Triangle: A Neglected Humanitarian Crisis (May 2017)

28.    Remarks by President Trump on the Illegal Immigration Crisis              00258
       and Border Security, Nov. 1, 2018

29.    Asylum and Withholding of Deportation Procedures,                         00267
       55 FR 30674 (July 27, 1990)

30.    New Rules Regarding Procedures for Asylum and Withholding of Removal, 00282
       63 FR 31945 (June 11, 1998)

31.    Regulations Concerning the Convention Against Torture,                    00288
       64 FR 8478 (Feb. 19, 1999)

32.    Implementation of the Agreement Between the Government of the             00307
       United States of America and the Government of Canada Regarding
       Asylum Claims Made in Transit and at Land Border Ports-of-Entry,
       69 FR 10620 (Mar. 8, 2004)

33.    USBP Nationwide APPs by Time in US FY16                                   00315

34.    USBP Nationwide APPs MEX OTMs by Sector Disposition FY16                  00316

35.    Case Processing Times before EOIR in OCCs – Detained (Sept. 5, 2018)      00319

36.    Case Processing Times before EOIR in OCCs – Non-Detained (July 9,         00323
       2019)

37.    Case Processing Times before EOIR in OCCs – Detained (July 9, 2019)       00326

38.     Inspection and Expedited Removal of Aliens; Detention and Removal of     00330
        Aliens; Conduct of Removal Proceedings; Asylum Procedures, 62 FR 444
        (Jan. 3, 1997)
      Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 5 of 74



39.    Inspection and Expedited Removal of Aliens; Detention and Removal of        00404
       Aliens; Conduct of Removal Proceedings; Asylum Procedures, 62 FR
       10312 (Mar. 6, 1997)

40.    Advance Notice of Expansion of Expedited Removal to Certain Criminal         00488
       Aliens Held in Federal, State, and Local Jails, 64 FR 51338 (Sept. 22, 1999)

41.    Notice Designating Aliens Subject to Expedited Removal Under Section        00491
       235(b)(1)(A)(iii) of the Immigration and Nationality Act, 67 FR 68924
       (Nov. 13, 2002)

42.    Eliminating Exception to Expedited Removal Authority for Cuban              00495
       Nationals Arriving by Air, 82 FR 4771 (Jan. 17, 2017)

43.    Inspection and Expedited Removal of Aliens; Detention and Removal of        00498
       Aliens; Conduct of Removal Proceedings; Asylum Procedures; Correction,
       62 FR 15362 (Apr. 1, 1997)

44.    Immigration and Naturalization Service and Executive Office for             00500
       Immigration Review; Inspection and Expedited Removal of Aliens;
       Detention and Removal of Aliens; Conduct of Removal Proceedings,
       Asylum Procedures; Correction, 62 FR 17048 (Apr. 9, 1997)

45.    Eliminating Exception to Expedited Removal Authority for Cuban              00501
       Nationals Arriving by Air, 82 FR 8353 (Jan. 25, 2017)

46.    Eliminating the Exception to Expedited Removal Authority for Cuban          00502
       Nationals Encountered in the United States or Arriving by Sea, 82 FR 8431
       (Jan. 25, 2017)

47.    U.S. Department of Homeland Security, FY 2019 Budget in Brief               00503

48.    Department of Homeland Security, Fiscal Year 2019 Congressional             00612
       Justification, Overview and Performance Report

49.    Department of Homeland Security, Office of the Secretary and Executive      00744
       Management, Operations and Support Fiscal Year 2019 Congressional
       Justification

50.    Department of Homeland Security, Management Directorate Budget              00854
       Overview, Fiscal Year 2019 Congressional Justification

51.    Department of Homeland Security, U.S. Customs and Border Protection         01177
       Budget Overview, Fiscal Year 2019 Congressional Justification
      Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 6 of 74



52.    Department of Homeland Security, U.S. Immigration and Customs               01737
       Enforcement Budget Overview, Fiscal Year 2019 Congressional
       Justification

53.    Department of Homeland Security, United States Citizenship and              02000
       Immigration Services Budget Overview, Fiscal Year 2019 Congressional
       Justification

54.    U.S. Department of Homeland Security, FY 2020 Budget in Brief               02169

55.    U.S. Department of Homeland Security, FY 2018-2020 Annual                   02262
       Performance Report

56.    Department of Homeland Security, Office of the Secretary and Executive      02420
       Management, Budget Overview, Fiscal Year 2020 Congressional
       Justification

57.    Department of Homeland Security, Management Directorate, Budget             02512
       Overview, Fiscal Year 2020 Congressional Justification

58.    Department of Homeland Security, U.S. Customs and Border Protection,        02819
       Budget Overview, Fiscal Year 2020 Congressional Justification

59.    Department of Homeland Security, U.S. Immigration and Customs               03365
       Enforcement, Budget Overview, Fiscal Year 2020 Congressional
       Justification

60.    Department of Homeland Security, United States Citizenship and              03635
       Immigration Services, Budget Overview, Fiscal Year 2020 Congressional
       Justification

61.    Conference Report, FY 19 Appropriations Act                                 03814

62.    Public Law 116-26                                                           04983

63.    Department of Homeland Security, Credible Fear Case Data FY 2007 to FY 04993
       2016

64.    USCIS, Office of Refugee, Asylum, & Int’l Operations, Asylum Div.,          04996
       Asylum Division Officer Training Course, Lesson Plan on Credible Fear of
       Persecution and Torture Determinations (Feb. 13, 2017)

65.    U.S. Border Patrol, Southwest Border Sectors, Total Illegal Alien           05043
       Apprehensions by Fiscal Year from 1960 to 2017

66.    Executive Office for Immigration Review, Statistics Yearbook, Fiscal Year   05044
       2017
      Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 7 of 74



67.    U.S. Border Patrol, Total Illegal Alien Apprehensions by Fiscal Year, FY     05089
       2000 to FY 2017

68.    U.S. Customs and Border Protection, Southwest Border Migration FY 2017       05092

69.    U.S. Citizenship and Immigration Services, Asylum Division, Summary of       05094
       Credible Fear Claims, May 28, 2018 to Aug. 17, 2018

70.    U.S. Customs and Border Protection, Southwest Border Migration FY 2018       05095

71.    Department of Homeland Security, FY 2017 and FY 2018 Q1-Q3                   05097
       Southwest Border Apprehensions: Outcomes as of FY2018Q3

72.    Executive Office for Immigration Review, Adjudication Statistics FY 2009     05100
       to FY 2018

73.    Department of Homeland Security, Secretary’s Weekly Immigration              05101
       Briefing, Oct. 24, 2018

74.    Department of Homeland Security, Senior Leadership Daily Immigration         05126
       Report, Oct. 25, 2018

75.    Executive Office for Immigration Review, Credible Fear and Reasonable        05127
       Fear Case Completions by Decision and Nationality Oct. 1, 2017 to Sept.
       30, 2018

76.    Executive Office for Immigration Review, Adjudication Statistics, Rates of   05132
       Asylum filings in Cases Originating with a Credible Fear Claim FY 2008 –
       FY 2018

77.   Department of Homeland Security, U.S. Border Patrol, Southwest Border         05133
      Apprehension Outcomes FY 2018 Q1 – Q3

78.    Department of Homeland Security, U.S. Border Patrol, Southwest Border        05134
       Cohort Outcomes FY 2018 Q1 – Q3

79.    Department of Homeland Security, U.S. Border Patrol, Southwest Border        05135
       Cohort Outcomes FY 2017

80.    Department of Homeland Security, Senior Leadership Daily Immigration         05136
       Report, Oct. 30, 2018

81.    U.S. Customs and Border Protection, Southwest Border Migration FY 2019       05137

82.    Department of Homeland Security, Secretary’s Weekly Immigration              05139
       Briefing, Oct. 31, 2018
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 8 of 74



83.     U.S. Citizenship and Immigration Services, Asylum Division, Summary of    05162
        Credible Fear Claims, Date of Data Run: Oct. 31, 2018

84.     U.S. Customs and Border Protection, Aliens Subject to Expedited Removal   05174
        and Reinstatement of Removal, FY 2006 to Q3 of FY 2018

85.     Department of Homeland Security, Senior Leadership Daily Immigration      05182
        Report, Nov. 3, 2018

86.     Department of Homeland Security, Expedited Removal and Reinstatement      05183
        Referrals by arresting agency and country, FY 2006 – FY 2018

87.    Executive Office for Immigration Review, Credible Fear Origin Data, Date   05186
       of Data Run: Nov. 4, 2018

88.     Northern Triangle Migrant Flow Study: Final Report, Chapter 8, National   05191
        Center for Risk and Economic Analysis of Terrorism Events University of
        Southern California (Sept. 30, 2018)

89.     U.S. Department of Homeland Security FY19 Transfer and Reprogramming 05202
        Notifications, June 28, 2019

90.     [INTENTIONALLY LEFT BLANK]                                                05237

91.     U.S. Border Patrol Apprehension Statistics, FY 2017 to FY 2018            05252

92.     U.S. Department of Justice FY 2019 Budget Request At a Glance             05258

93.     U.S. Department of Justice, Executive Office of Immigration Review FY     05264
        2019 Congressional Budget Submission

94.     U.S. Department of Justice FY 2020 Budget Request At a Glance             05293

95.     U.S. Department of Justice, Executive Office of Immigration Review FY     05301
        2020 Congressional Budget Submission

96.     ER Encounters with EOIR Hearing Processing Dispositions and No Entry      05331
        Dates by Admission Code (run date Apr. 1, 2019)

97.     [INTENTIONALLY LEFT BLANK]                                                05337

98.     Historical ERO Admin Arrests, FY2010 – FY2019 YTD ERO                     05355
        Administrative Arrests by Fiscal Year (run date July 15, 2019)

99.     Immigrant Enforcement Actions: 2006                                       05357

100.    Immigrant Enforcement Actions: 2007                                       05362
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 9 of 74



101.    Immigrant Enforcement Actions: 2008                                          05366

102.    Immigrant Enforcement Actions: 2009                                          05370

103.    Memorandum for Field Office Directors, Deputy Field Office Directors,        05374
        Assistant Field Office directors from Thomas Homan, Executive Associate
        Director regarding Further Guidance Regarding the Processing and Referral
        of Aliens Detained in ICE Custody During the Expedited Removal,
        Reinstatement of Removal, or Administrative Removal Process Who are
        Seeking Relief or Protection (Dec. 20, 2016)

104.    Executive Order 13768 (Jan. 25, 2017)                                        05380

105.    Matthew Seedorff, Federal court documents reveal a human smuggling case      05385
        under investigation in San Antonio, Fox San Antonio (Dec. 21, 2018)

106.    Stephen Dinan, Feds Rescue 67 illegal immigrants from ‘deplorable’ stash     05389
        house in New Mexico, Washington Times (Feb. 28, 2019)

107.    Memorandum for Special Agents in Charge, Field Office Directors, and         05400
        Chief Counsels from Julie L. Myers, Assistant Secretary regarding
        Guidance Relating to INA § 235(c): Removal of Aliens on Security and
        Related Grounds (Mar. 14, 2007)

108.    ICE Directive 11002.1, Parole of Arriving Aliens Found to Have a Credible 05402
        Fear of Persecution or Torture (issued: Dec. 8, 2009; effective: Jan. 4, 2010)

109.    ICE Policy # 10009.1, Strategic Use of Expedited Removal Authority (Apr.     05412
        5, 2011)

110.    Memorandum for Chief Counsel form William J. Howard, Principal Legal         05414
        Advisor regarding Expansion of Expedited Removal For Border
        Apprehensions (Aug. 16, 2004)

111.    Memorandum from Office of the Executive Associate Commissioner, Field        05416
        Operations to Regional Directors, District Directors, Border Patrol Sector
        Chiefs, Officers in Charge (Including SPCs), Asylum Office Directors re
        Detained Aliens Subject to Expedited Removal (Mar. 31, 1997)

112.    Memorandum for Assistant Directors, Field Office directors, Deputy Field     05418
        Office Directors from John P. Torres, Director regarding Expedited
        Removal for Salvadoran Nationals (Jan. 22, 2007)

113.    Memorandum for Regional Directors regarding Detention Guidelines             05423
        Effective October 9, 1998 from Michael A. Pearson, Executive Associate
        Commissioner (Oct. 7, 1998)
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 10 of 74



114.    Memorandum from Office of Field Operations to Regional Directors,            05435
        District Directors, Asylum Office Directors regarding Expedited Removal:
        Additional Policy Guidance (Dec. 30, 1997)

115.    Memorandum from Victor X. Cerda, Acting Director, to All Field Office        05439
        Directors regarding Expedited Removal Guidance (Sept. 14, 2004)

116.    Enforcement and Removal Operations WRD data regarding average length         05454
        of stay FY 2017 – FY 2019YTD

117.    Enforcement and Removal Operations WRD data and Statistics regarding         05455
        National Docket Summary as of June 29, 2019

118.    Aliens Apprehended by Program and Border Patrol Sector and                   05456
        Investigations by Special Agent in Charge (SAC) Jurisdiction: Fiscal Years
        2002 to 2011

119.    Executive Office for Immigration Review, Office of Planning, Analysis,       05462
        and Technology, EOIR Pending Cases as of May 31, 2019
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 11 of 74




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




                                            )
 Make the Road New York, et al.,            )
                                            )
              Plaintiffs,                   )
                                            )
 v.                                         )        Civil Action No. 1:19-cv-02369-KBJ
                                            )
 Kevin McAleenan, et al.,                   )
                                            )
              Defendants.                   )
                                            )



                   CERTIFICATION OF ADMINISTRATIVE RECORD
       My name is Christina Bobb. I am employed with the U.S. Department of Homeland
Security (“DHS”), as the Executive Secretary. I am responsible for the oversight and management
of the Office of the Executive Secretary, which oversees the management of written
communication intended for, and originated by, the Secretary and Deputy Secretary of Homeland
Security and maintains official Department records. I have held this position since May 2018,
including on July 23, 2019, when the Department of Homeland Security issued the Notice entitled,
“Designating Aliens for Expedited Removal,” 84 Fed. Reg. 35409 (July 23, 2019).
       I am the custodian of the signed notice at DHS and of a copy of the administrative record
for the Notice for DHS. I certify that, to the best of my knowledge, information, and belief, the
attached index was developed by the personnel who developed the Notice and contains all non-
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 12 of 74




privileged documents considered by DHS, and that these documents constitute the administrative
record the agency considered in issuing the Notice.
       Executed this 28th day of August, 2019 in Washington, D.C.


                                                                 _______________________
                                                                 Christina Bobb
                                                                 Executive Secretary
          Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 13 of 74
                                                                             HFU WDU\
                                                                                   'HSDUWPHQWR I +RPHODQG 6HFXULW\
                                                                             :DVKLQJWRQ '& 




                                                                             +RPHODQG
                                                                             6HFXULW\

                                   )HEUXDU\ 

 0(025$1'80)25                  .HYLQ0F$OHHQDQ
                                   $FWLQJ&RPPLVVLRQHU
                                   86 &XVWRPVDQG%RUGHU3URWHFWLRQ

                                  7KRPDV' +RPDQ
                                  $FWLQJ'LUHFWRU
                                  86 ,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQW

                                   /RUL 6FLDODEED
                                   $FWLQJ'LUHFWRU
                                   86 &LWL]HQVKLSDQG ,PPLJUDWLRQ6HUYLFHV

                                   -RVHSK% 0DKHU
                                   $FWLQJ*HQHUDO&RXQVHO

                                   'LPSOH 6KDK
                                   $FWLQJ$VVLVWDQW6HFUHWDU\IRU,QWHUQDWLRQDO$IIDLUV

                                   &KLS)XOJKXP
                                   $FWLQJ8QGHUVHFUHWDU\IRU0DQDJHPHQW

)520                             -RKQ.HOO\
                                   6HFUHWDU\

68%-(&7                         ,PSOHPHQW     H3UHVLGHQW V%RUGHU6HFXULW\DQG
                                  ,PPLJUDWLRQ(QIRUFHPHQW,PSURYHPHQWV 3ROLFLHV

        7KLVPHPRUDQGXPLPSOHPHQWVWKH([HFXWLYH2UGHUHQWLWOHG%RUGHU6HFXULW\DQG
,PPLJUDWLRQ(QIRUFHPHQW,PSURYHPHQWVLVVXHGE\ WKH3UHVLGHQWRQ -DQXDU\  ZKLFK
HVWDEOLVKHVWKH 3UHVLGHQW VSROLF\UHJDUGLQJHIIHFWLYHERUGHUVHFXULW\DQG LPPLJUDWLRQ
HQIRUFHPHQWWKURXJKIDLWKIXOH[HFXWLRQRIWKHODZVRIWKH8QLWHG6WDWHV ,W LPSOHPHQWVQHZ
SROLFLHVGHVLJQHGWR VWHPLOOHJDO LPPLJUDWLRQDQG IDFLOLWDWHWKHGHWHFWLRQDSSUHKHQVLRQGHWHQWLRQ
DQGUHPRYDOR IDOLHQVZKRKDYH QR ODZIXOEDVLVWR HQWHURUUHPDLQLQ WKH8QLWHG6WDWHV ,W
FRQVWLWXWHVJXLGDQFHWR DOO 'HSDUWPHQWSHUVRQQHODQG VXSHUVHGHVDOOH[LVWLQJFRQIOLFWLQJSROLF\
GLUHFWLYHVPHPRUDQGDDQGRWKHUJXLGDQFHUHJDUGLQJWKLVVXEMHFWPDWWHUWRWKHH[WHQWRIWKH
FRQIOLFWH[FHSWDV RWKHUZLVHH[SUHVVO\VWDWHGLQWKLVPHPRUDQGXP



                                                                              ǤǤ
                                                                                                    AR00001
              Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 14 of 74



    $ 3ROLFLHV5HJDUGLQJWKH$SSUHKHQVLRQ DQG 'HWHQWLRQRI$OLHQV'HVFULEHG LQ 6HFWLRQ
         RIWKH,PPLJUDWLRQDQG1DWLRQDOLW\$FW

        7KH 3UHVLGHQWKDVGHWHUPLQHGWKDWWKHODZIXOGHWHQWLRQRIDOLHQVDUULYLQJLQ WKH8QLWHG
6WDWHVDQGGHHPHGLQDGPLVVLEOHRURWKHUZLVHGHVFULEHGLQ VHFWLRQ E RIWKH,PPLJUDWLRQDQG
1DWLRQDOLW\$FW ,1$ SHQGLQJDILQDO GHWHUPLQDWLRQRIZKHWKHUWR RUGHUWKHPUHPRYHG LQFOXGLQJ
GHWHUPLQLQJHOLJLELOLW\IRULPPLJUDWLRQUHOLHI LV WKHPRVWHIILFLHQWPHDQVE\ ZKLFKWR HQIRUFHWKH
LPPLJUDWLRQODZVDWRXUERUGHUV 'HWHQWLRQDOVRSUHYHQWVVXFKDOLHQVIURP FRPPLWWLQJFULPHV
ZKLOHDW ODUJHLQ WKH8QLWHG6WDWHVHQVXUHVWKDWDOLHQVZLOO DSSHDUIRUWKHLUUHPRYDO SURFHHGLQJV
DQGVXEVWDQWLDOO\LQFUHDVHVWKHOLNHOLKRRGWKDWDOLHQVODZIXOO\RUGHUHGUHPRYHGZLOO EH UHPRYHG

        7KHVHSROLFLHVDUHFRQVLVWHQWZLWK I1$ SURYLVLRQVWKDWPDQGDWHGHWHQWLRQRIVXFKDOLHQV
DQGDOORZPHRUP\ GHVLJQHHWR H[HUFLVHGLVFUHWLRQDU\SDUROHDXWKRULW\SXUVXDQWWR VHFWLRQ
 G 6 RIWKH,1$RQO\RQ DFDVHE\FDVHEDVLVDQGRQO\IRUXUJHQWKXPDQLWDULDQUHDVRQVRU
VLJQLILFDQWSXEOLFEHQHILW 3ROLFLHVWKDWIDFLOLWDWHWKHUHOHDVHRIUHPRYDEOHDOLHQVDSSUHKHQGHGDW
DQGEHWZHHQWKHSRUWVRIHQWU\ZKLFKDOORZWKHPWR DEVFRQGDQGIDLO WR DSSHDUDW WKHLUUHPRYDO
KHDULQJVXQGHUPLQHWKHERUGHUVHFXULW\PLVVLRQ 6XFKSROLFLHVFROOHFWLYHO\UHIHUUHGWR DVFDWFK
DQGUHOHDVHVKDOO HQG

         $FFRUGLQJO\HIIHFWLYHXSRQP\GHWHUPLQDWLRQRI  WKHHVWDEOLVKPHQWDQG GHSOR\PHQWRI
DMRLQWSODQ ZLWKWKH'HSDUWPHQWRI-XVWLFHWR VXUJHWKHGHSOR\PHQWRILPPLJUDWLRQMXGJHVDQG
DV\OXPRIILFHUVWR LQWHUYLHZDQGDGMXGLFDWHFODLPVDVVHUWHGE\ UHFHQWERUGHUHQWUDQWVDQG  WKH
HVWDEOLVKPHQWRIDSSURSULDWHSURFHVVLQJDQGGHWHQWLRQIDFLOLWLHV86 &XVWRPVDQG%RUGHU
3URWHFWLRQ &%3 DQG86 ,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQW ,&( SHUVRQQHOVKRXOGRQO\
UHOHDVHIURPGHWHQWLRQDQDOLHQGHWDLQHGSXUVXDQWWR VHFWLRQ E RIWKH,1$ZKRZDV
DSSUHKHQGHGRUHQFRXQWHUHGDIWHULOOHJDOO\HQWHULQJRUDWWHPSWLQJWR LOOHJDOO\ HQWHUWKH 8QLWHG
6WDWHV LQ WKHIROORZLQJVLWXDWLRQVRQ DFDVHE\FDVHEDVLVWR WKHH[WHQWFRQVLVWHQWZLWKDSSOLFDEOH
VWDWXWHVDQG UHJXODWLRQV

               :KHQUHPRYLQJWKHDOLHQ IURP WKH8QLWHG6WDWHVSXUVXDQWWR VWDWXWHRUUHJXODWLRQ

              :KHQWKHDOLHQREWDLQVDQ RUGHUJUDQWLQJUHOLHIRUSURWHFWLRQIURPUHPRYDO RUWKH
                 'HSDUWPHQWRI+RPHODQG 6HFXULW\ 2+6 GHWHUPLQHVWKDWWKHLQGLYLGXDO LV D86
                 FLWL]HQQDWLRQDORIWKH 8QLWHG 6WDWHV RUDQDOLHQZKR LV DODZIXO SHUPDQHQW
                 UHVLGHQWUHIXJHH DV\OHH KROGVWHPSRUDU\SURWHFWHG VWDWXVRUKROGVDYDOLG
                 LPPLJUDWLRQVWDWXV LQ WKH8QLWHG 6WDWHV

              :KHQDQ,&()LHOG2IILFH 'LUHFWRU,&( 6SHFLDO $JHQWLQ&KDUJH86 %RUGHU
                 3DWURO 6HFWRU&KLHI &%3 'LUHFWRURI)LHOG2SHUDWLRQVRU&%3$LU 0DULQH
                 2SHUDWLRQV'LUHFWRUFRQVHQWVWR WKHDOLHQ VZLWKGUDZDORIDQ DSSOLFDWLRQIRU
                 DGPLVVLRQDQGWKHDOLHQFRQWHPSRUDQHRXVO\GHSDUWVIURPWKH 8QLWHG 6WDWHV

              :KHQUHTXLUHGWR GR VR E\ VWDWXWHRUWR FRPSO\ZLWKDELQGLQJVHWWOHPHQW
                 DJUHHPHQWRURUGHULVVXHGE\ DFRPSHWHQWMXGLFLDORUDGPLQLVWUDWLYHDXWKRULW\


                                                    



                                                                                                AR00002
              Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 15 of 74



               :KHQDQ ,&( )LHOG2IILFH'LUHFWRU,&(6SHFLDO $JHQWLQ&KDUJH86 %RUGHU
                  3DWURO 6HFWRU&KLHI &%3 'LUHFWRURI)LHOG2SHUDWLRQVRU&%3$LU 0DULQH
                  2SHUDWLRQV'LUHFWRUDXWKRUL]HVWKH DOLHQ VSDUROHSXUVXDQWWR VHFWLRQ G  RI
                  WKH,1$ZLWKWKHZULWWHQFRQFXUUHQFHRIWKH'HSXW\'LUHFWRURI,&(RUWKH'HSXW\
                  &RPPLVVLRQHUR I &%3H[FHSWLQ H[LJHQWFLUFXPVWDQFHVVXFKDVPHGLFDO
                  HPHUJHQFLHVZKHUHVHHNLQJSULRUDSSURYDOLV QRWSUDFWLFDEOH ,QWKRVHH[FHSWLRQDO
                  LQVWDQFHVDQ\VXFKSDUROHZLOOEHUHSRUWHGWR WKH'HSXW\'LUHFWRURU'HSXW\
                  &RPPLVVLRQHUDVH[SHGLWLRXVO\DVSRVVLEOHRU

               :KHQDQ DUULYLQJDOLHQSURFHVVHGXQGHUWKHH[SHGLWHGUHPRYDOSURYLVLRQVRI
                  VHFWLRQ E KDVEHHQIRXQGWR KDYHHVWDEOLVKHGDFUHGLEOHIHDURISHUVHFXWLRQ
                  RUWRUWXUHE\ DQ DV\OXPRIILFHURUDQLPPLJUDWLRQMXGJHSURYLGHGWKDWVXFKDQ
                  DOLHQDIILUPDWLYHO\HVWDEOLVKHVWRWKHVDWLVIDFWLRQRIDQ,&(LPPLJUDWLRQRIILFHUKLV
                  RUKHULGHQWLW\WKDWKH RUVKHSUHVHQWVQHLWKHUDVHFXULW\ULVNQRUDULVNRI
                  DEVFRQGLQJDQGSURYLGHGWKDWKHRUVKH DJUHHVWR FRPSO\ZLWKDQ\DGGLWLRQDO
                  FRQGLWLRQVRIUHOHDVHLPSRVHGE\ ,&(WR HQVXUHSXEOLFVDIHW\DQG DSSHDUDQFHDWDQ\
                  UHPRYDOKHDULQJV

       7R WKHH[WHQWFXUUHQWUHJXODWLRQVDUHLQFRQVLVWHQWZLWKWKLVJXLGDQFH FRPSRQHQWVZLOO
GHYHORSRUUHYLVHUHJXODWLRQVDV DSSURSULDWH8QWLOVXFKUHJXODWLRQVDUHUHYLVHGRUUHPRYHG
'HSDUWPHQWRIILFLDOVVKDOOFRQWLQXHWR RSHUDWHDFFRUGLQJWR UHJXODWLRQVFXUUHQWO\LQSODFH

        $VWKH'HSDUWPHQWZRUNVWRH[SDQGGHWHQWLRQFDSDELOLWLHVGHWHQWLRQRIDOO VXFK
LQGLYLGXDOVPD\ QRWEHLPPHGLDWHO\SRVVLEOHDQG GHWHQWLRQUHVRXUFHVVKRXOGEHSULRULWL]HGEDVHG
XSRQSRWHQWLDOGDQJHUDQGULVNRIIOLJKWLIDQLQGLYLGXDODOLHQLV QRWGHWDLQHGDQGSDUROH
GHWHUPLQDWLRQVZLOOEHPDGHLQDFFRUGDQFHZLWKFXUUHQWUHJXODWLRQVDQGJXLGDQFH 6HH &)5 
 7KLV JXLGDQFHGRHVQRWSURKLELWWKHUHWXUQRIDQ DOLHQZKR LV DUULYLQJRQ ODQGWR WKH
IRUHLJQWHUULWRU\FRQWLJXRXVWRWKH8QLWHG6WDWHVIURPZKLFKWKHDOLHQLV DUULYLQJSHQGLQJD
UHPRYDOSURFHHGLQJXQGHUVHFWLRQRIWKH,1$FRQVLVWHQWZLWKWKHGLUHFWLRQRIDQ,&()LHOG
2IILFH'LUHFWRU ,&( 6SHFLDO$JHQWLQ&KDUJH&%3 &KLHI3DWURO$JHQW RU&%3 'LUHFWRURI)LHOG
2SHUDWLRQV

    % +LULQJ0RUH&%3$JHQWV2IILFHUV

         &%3 KDVLQVXIILFLHQWDJHQWVRIILFHUVWR HIIHFWLYHO\GHWHFWWUDFNDQGDSSUHKHQGDOO DOLHQV
LOOHJDOO\HQWHULQJWKH8QLWHG6WDWHV 7KH8QLWHG6WDWHVQHHGVDGGLWLRQDO DJHQWVDQGRIILFHUVWR
HQVXUHFRPSOHWHRSHUDWLRQDOFRQWURORIWKHERUGHU $FFRUGLQJO\WKH&RPPLVVLRQHURI&%3
VKDOOZKLOHHQVXULQJFRQVLVWHQF\LQ WUDLQLQJDQG VWDQGDUGVLPPHGLDWHO\EHJLQWKHSURFHVVRI
KLULQJDGGLWLRQDO%RUGHU3DWURO DJHQWVDVZHOODV $LU 0DULQH$JHQWV2IILFHUV
VXEMHFWWRWKHDYDLODELOLW\RIUHVRXUFHVDQGWDNHDOODFWLRQVQHFHVVDU\WR HQVXUHWKDWVXFK
DJHQWVRIILFHUVHQWHURQ GXW\DQGDUH DVVLJQHGWR DSSURSULDWHGXW\VWDWLRQV LQFOXGLQJSURYLGLQJIRU
WKHDWWHQGDQWUHVRXUFHVDQGDGGLWLRQDOSHUVRQQHOQHFHVVDU\WR VXSSRUWVXFKDJHQWVDV VRRQDV
SUDFWLFDEOH

        +XPDQ &DSLWDO OHDGHUVKLSLQ&%3 DQG ,&( LQFRRUGLQDWLRQZLWKWKH8QGHU6HFUHWDU\IRU
                                                     



                                                                                                 AR00003
          Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 16 of 74



0DQDJHPHQW&KLHI)LQDQFLDO 2IILFHU DQG &KLHI+XPDQ&DSLWDO 2IILFHU VKDOO GHYHORSKLULQJ
SODQVWKDWEDODQFHJURZWKDQG LQWHUDJHQF\DWWULWLRQE\ LQWHJUDWLQJZRUNIRUFHVKDSLQJDQGFDUHHU
SDWKVIRULQFXPEHQWVDQGQHZKLUHV

   & ,GHQWLI\LQJDQG4XDQWLI\LQJ6RXUFHVRI$LG WR 0H[LFR

         7KH 3UHVLGHQWKDVGLUHFWHGWKHKHDGVRIDOO H[HFXWLYHGHSDUWPHQWVWR LGHQWLI\DQG TXDQWLI\
DOO VRXUFHVRIGLUHFWDQG LQGLUHFW)HGHUDO DLGRUDVVLVWDQFHWR WKH*RYHUQPHQWRI0H[LFR
$FFRUGLQJO\WKH8QGHU6HFUHWDU\IRU0DQDJHPHQWVKDOO LGHQWLI\DOO VRXUFHVRIGLUHFWRULQGLUHFW
DLGDQGDVVLVWDQFHH[FOXGLQJLQWHOOLJHQFHDFWLYLWLHV IURPHYHU\GHSDUWPHQWDOFRPSRQHQWWRWKH
*RYHUQPHQWRI0H[LFRRQDQDQQXDO EDVLVIRUWKHODVW ILYH ILVFDO \HDUVDQGTXDQWLI\VXFKDLGRU
DVVLVWDQFH 7KH8QGHU6HFUHWDU\IRU0DQDJHPHQWVKDOO VXEPLWDUHSRUWWR PH UHIOHFWLQJKLVWRULF
OHYHOVR I VXFKDLGRUDVVLVWDQFHSURYLGHGDQQXDOO\ZLWKLQ GD\VRIWKHGDWHRIWKLVPHPRUDQGXP

    ' ([SDQVLRQ RIWKH J  3URJUDP LQ WKH%RUGHU5HJLRQ

         6HFWLRQ J RIWKH,1$DXWKRUL]HVPH WR HQWHULQWR DZULWWHQDJUHHPHQWZLWKDVWDWHRU
SROLWLFDO VXEGLYLVLRQWKHUHRI IRUWKHSXUSRVHRIDXWKRUL]LQJTXDOLILHGRIILFHUVRUHPSOR\HHVRIWKH
VWDWHRUVXEGLYLVLRQWR SHUIRUPWKH IXQFWLRQVRIDQ LPPLJUDWLRQRIILFHULQ UHODWLRQWRWKH
LQYHVWLJDWLRQDSSUHKHQVLRQRUGHWHQWLRQRIDOLHQVLQ WKH8QLWHG6WDWHV 7KLVJUDQWRIDXWKRULW\
NQRZQDVWKH J  3URJUDPKDV EHHQDKLJKO\VXFFHVVIXO IRUFHPXOWLSOLHUWKDWDXWKRUL]HVVWDWH
RUORFDO ODZHQIRUFHPHQWSHUVRQQHOWR SHUIRUPDOO ODZHQIRUFHPHQWIXQFWLRQVVSHFLILHGLQ VHFWLRQ
 D  RIWKH ,1$ LQFOXGLQJWKHDXWKRULW\WR LQYHVWLJDWHLGHQWLI\DSSUHKHQGDUUHVWGHWDLQ
WUDQVSRUWDQGFRQGXFWVHDUFKHVRIDQDOLHQIRUWKHSXUSRVHVRIHQIRUFLQJWKHLPPLJUDWLRQODZV
)URP-DQXDU\WKURXJK6HSWHPEHUWKH J 3URJUDPOHGWR WKHLGHQWLILFDWLRQRIPRUH
WKDQ UHPRYDEOHDOLHQVSULPDULO\WKURXJKHQFRXQWHUVDWORFDOMDLOV

         (PSRZHULQJVWDWHDQGORFDO ODZ HQIRUFHPHQWDJHQFLHVWR DVVLVWLQ WKHHQIRUFHPHQWRI
IHGHUDOLPPLJUDWLRQODZLVFULWLFDOWR DQHIIHFWLYHHQIRUFHPHQWVWUDWHJ\ $OLHQVZKR HQJDJHLQ
FULPLQDOFRQGXFWDUHSULRULWLHVIRUDUUHVWDQGUHPRYDODQG ZLOORIWHQEH HQFRXQWHUHGE\ VWDWH DQG
ORFDO ODZHQIRUFHPHQWRIILFHUVGXULQJWKHFRXUVHRIWKHLUURXWLQHGXWLHV ,W LV LQ WKHLQWHUHVWRIWKH
'HSDUWPHQWWR SDUWQHUZLWKWKRVHVWDWHDQGORFDOMXULVGLFWLRQVWKURXJK J DJUHHPHQWVWR DVVLVW
LQ WKHDUUHVWDQG UHPRYDO RIFULPLQDODOLHQV

        7R PD[LPL]HSDUWLFLSDWLRQE\ VWDWHDQGORFDOMXULVGLFWLRQVLQWKHHQIRUFHPHQWRIIHGHUDO
LPPLJUDWLRQ ODZQHDUWKH VRXWKHUQERUGHU ,DPGLUHFWLQJWKH'LUHFWRURI,&( DQG WKH
&RPPLVVLRQHURI&%3WR HQJDJHLPPHGLDWHO\ZLWK DOO ZLOOLQJDQGTXDOLILHGODZHQIRUFHPHQW
MXULVGLFWLRQVWKDWPHHWDOOSURJUDPUHTXLUHPHQWVIRUWKHSXUSRVHRIHQWHULQJLQWRDJUHHPHQWVXQGHU
 J RIWKH ,1$

        7KH &RPPLVVLRQHURI&%3DQGWKH'LUHFWRURI,&( VKRXOGFRQVLGHUWKHRSHUDWLRQDO
IXQFWLRQVDQGFDSDELOLWLHVRIWKHMXULVGLFWLRQVZLOOLQJWR HQWHULQWR J DJUHHPHQWVDQG VWUXFWXUH
VXFKDJUHHPHQWVLQ DPDQQHUWKDWHPSOR\VWKHPRVWHIIHFWLYHHQIRUFHPHQWPRGHO IRUWKDW
MXULVGLFWLRQLQFOXGLQJWKHMDLO HQIRUFHPHQWPRGHOWDVNIRUFHRIILFHUPRGHORUMRLQWMDLO
HQIRUFHPHQWWDVNIRUFHRIILFHUPRGHO ,Q IXUWKHUDQFHRIP\GLUHFWLRQKHUHLQWKH&RPPLVVLRQHURI
                                                     



                                                                                                  AR00004
          Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 17 of 74



&%3 LVDXWKRUL]HGLQ DGGLWLRQWR WKH 'LUHFWRURIO&(WR DFFHSWVWDWH VHUYLFHVDQGWDNHRWKHU
DFWLRQVDV DSSURSULDWHWR FDUU\RXWLPPLJUDWLRQHQIRUFHPHQWSXUVXDQWWR  J 


    ( &RPPLVVLRQLQJD&RPSUHKHQVLYH6WXG\RI%RUGHU6HFXULW\

        7KH8QGHU6HFUHWDU\IRU0DQDJHPHQWLQ FRQVXOWDWLRQZLWKWKH&RPPLVVLRQHURI&%3
-RLQW7DVN)RUFH %RUGHU DQG&RPPDQGDQWRIWKH&RDVW*XDUGLV GLUHFWHGWR FRPPLVVLRQDQ
LPPHGLDWHFRPSUHKHQVLYHVWXG\RIWKHVHFXULW\RIWKHVRXWKHUQERUGHU DLU ODQG DQGPDULWLPH WR
LGHQWLI\YXOQHUDELOLWLHVDQGSURYLGHUHFRPPHQGDWLRQVWR HQKDQFHERUGHUVHFXULW\ 7KHVWXG\
VKRXOGLQFOXGHDOO DVSHFWVRIWKHFXUUHQWERUGHUVHFXULW\HQYLURQPHQWLQFOXGLQJWKHDYDLODELOLW\RI
IHGHUDODQGVWDWHUHVRXUFHVWR GHYHORSDQG LPSOHPHQWDQHIIHFWLYHERUGHUVHFXULW\VWUDWHJ\WKDW
ZLOODFKLHYHFRPSOHWHRSHUDWLRQDO FRQWURORIWKHERUGHU

    ) %RUGHU:DOO&RQVWUXFWLRQDQG)XQGLQJ

        $ZDOO DORQJWKHVRXWKHUQERUGHULV QHFHVVDU\WR GHWHUDQGSUHYHQWWKHLOOHJDOHQWU\RI
DOLHQVDQGLV DFULWLFDOFRPSRQHQWRIWKH3UHVLGHQW VRYHUDOOERUGHUVHFXULW\ VWUDWHJ\ &RQJUHVVKDV
DXWKRUL]HGWKHFRQVWUXFWLRQRISK\VLFDO EDUULHUVDQG URDGV DWWKHERUGHUWR SUHYHQWLOOHJDO
LPPLJUDWLRQLQ VHYHUDO VWDWXWRU\SURYLVLRQVLQFOXGLQJVHFWLRQ  RIWKH ,OOHJDO ,PPLJUDWLRQ
5HIRUPDQG ,PPLJUDQW5HVSRQVLELOLW\$FWRI DV DPHQGHG 86&  QRWH

        &RQVLVWHQWZLWKWKH3UHVLGHQW V([HFXWLYH2UGHUWKHZLOO RI&RQJUHVVDQGWKHQHHGWR
VHFXUHWKHERUGHULQ WKHQDWLRQDO LQWHUHVW&%3 LQ FRQVXOWDWLRQZLWKWKHDSSURSULDWHH[HFXWLYH
GHSDUWPHQWVDQG DJHQFLHVDQGQRQJRYHUQPHQWDOHQWLWLHVKDYLQJUHOHYDQWH[SHUWLVHDQGXVLQJ
PDWHULDOVRULJLQDWLQJLQ WKH8QLWHG6WDWHVWR WKHPD[LPXPH[WHQWSHUPLWWHGE\ ODZVKDOO
LPPHGLDWHO\EHJLQSODQQLQJGHVLJQFRQVWUXFWLRQDQG PDLQWHQDQFHRIDZDOO LQFOXGLQJWKH
DWWHQGDQWOLJKWLQJWHFKQRORJ\ LQFOXGLQJVHQVRUV DV ZHOO DVSDWURODQG DFFHVVURDGV DORQJWKH
ODQGERUGHUZLWK 0H[LFRLQ DFFRUGDQFHZLWKH[LVWLQJODZ LQ WKHPRVWDSSURSULDWHORFDWLRQVDQG
XWLOL]LQJDSSURSULDWHPDWHULDOVDQGWHFKQRORJ\WR PRVWHIIHFWLYHO\DFKLHYHRSHUDWLRQDOFRQWURO RI
WKHERUGHU

         7KH8QGHU6HFUHWDU\IRU0DQDJHPHQWLQ FRQVXOWDWLRQZLWKWKH&RPPLVVLRQHURI&%3
VKDOO LPPHGLDWHO\LGHQWLI\DQG DOORFDWHDOO VRXUFHVRIDYDLODEOHIXQGLQJIRUWKHSODQQLQJGHVLJQ
FRQVWUXFWLRQDQGPDLQWHQDQFHRIDZDOO LQFOXGLQJWKHDWWHQGDQWOLJKWLQJWHFKQRORJ\ LQFOXGLQJ
VHQVRUV DV ZHOO DVSDWURODQGDFFHVVURDGVDQGGHYHORSUHTXLUHPHQWVIRUWRWDO RZQHUVKLSFRVWRI
WKLVSURMHFWLQFOXGLQJSUHSDULQJ&RQJUHVVLRQDOEXGJHWUHTXHVWVIRUWKHFXUUHQWILVFDO\HDU HJ
VXSSOHPHQWDOEXGJHWUHTXHVWV DQG VXEVHTXHQWILVFDO \HDUV

    * ([SDQGLQJ([SHGLWHG 5HPRYDO3XUVXDQWWR 6HFWLRQ E O $ LLL , RIWKH ,1$

        ,W LV LQ WKHQDWLRQDOLQWHUHVWWR GHWDLQDQG H[SHGLWLRXVO\UHPRYHIURPWKH8QLWHG6WDWHV
DOLHQVDSSUHKHQGHGDWWKHERUGHUZKR KDYHEHHQRUGHUHGUHPRYHGDIWHUFRQVLGHUDWLRQDQGGHQLDO
RIWKHLUFODLPVIRUUHOLHIRUSURWHFWLRQ 3XUVXDQWWR VHFWLRQ E  $ L RIWKH,1$ LIDQ
LPPLJUDWLRQRIILFHUGHWHUPLQHVWKDWDQDUULYLQJDOLHQLV LQDGPLVVLEOHWR WKH 8QLWHG6WDWHVXQGHU
                                                     



                                                                                                 AR00005
Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 18 of 74




                                                              AR00006
Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 19 of 74




                                                              AR00007
Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 20 of 74




                                                              AR00008
Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 21 of 74




                                                              AR00009
Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 22 of 74




                                                              AR00010
Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 23 of 74




                                                              AR00011
Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 24 of 74




                                                              AR00012
Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 25 of 74




                                                              AR00013
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 26 of 74
                                             55934             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             DEPARTMENT OF HOMELAND                                  process for aliens who are subject to this            explain the reason for any
                                             SECURITY                                                specific bar to asylum eligibility. DOJ is            recommended change; and include data,
                                                                                                     amending its regulations with respect to              information, or authority that supports
                                             8 CFR Part 208                                          such aliens. The regulations would                    the recommended change.
                                                                                                     ensure that aliens in this category who                  All comments submitted for this
                                             RIN 1615–AC34
                                                                                                     establish a reasonable fear of                        rulemaking should include the agency
                                             DEPARTMENT OF JUSTICE                                   persecution or torture could seek                     name and EOIR Docket No. 18–0501.
                                                                                                     withholding of removal under the INA                  Please note that all comments received
                                             Executive Office for Immigration                        or protection from removal under                      are considered part of the public record
                                             Review                                                  regulations implementing U.S.                         and made available for public
                                                                                                     obligations under Article 3 of the                    inspection at www.regulations.gov. Such
                                             8 CFR Parts 1003 and 1208                               Convention Against Torture and Other                  information includes personally
                                                                                                     Cruel, Inhuman or Degrading Treatment                 identifiable information (such as a
                                             [EOIR Docket No. 18–0501; A.G. Order No.                                                                      person’s name, address, or any other
                                                                                                     or Punishment (‘‘CAT’’).
                                             4327–2018]                                                                                                    data that might personally identify that
                                                                                                     DATES:
                                             RIN 1125–AA89                                              Effective date: This rule is effective             individual) that the commenter
                                                                                                     November 9, 2018.                                     voluntarily submits.
                                             Aliens Subject to a Bar on Entry Under                     Submission of public comments:                        If you want to submit personally
                                             Certain Presidential Proclamations;                     Written or electronic comments must be                identifiable information as part of your
                                             Procedures for Protection Claims                        submitted on or before January 8, 2019.               comment, but do not want it to be
                                                                                                     Written comments postmarked on or                     posted online, you must include the
                                             AGENCY:  U.S. Citizenship and                                                                                 phrase ‘‘PERSONALLY IDENTIFIABLE
                                             Immigration Services, Department of                     before that date will be considered
                                                                                                     timely. The electronic Federal Docket                 INFORMATION’’ in the first paragraph
                                             Homeland Security; Executive Office for                                                                       of your comment and precisely and
                                             Immigration Review, Department of                       Management System will accept
                                                                                                     comments prior to midnight eastern                    prominently identify the information of
                                             Justice.                                                                                                      which you seek redaction.
                                             ACTION: Interim final rule; request for
                                                                                                     standard time at the end of that day.
                                                                                                                                                              If you want to submit confidential
                                             comment.                                                ADDRESSES: You may submit comments,                   business information as part of your
                                                                                                     identified by EOIR Docket No. 18–0501,                comment, but do not want it to be
                                             SUMMARY:    The Department of Justice and               by one of the following methods:                      posted online, you must include the
                                             the Department of Homeland Security                        • Federal eRulemaking Portal: http://              phrase ‘‘CONFIDENTIAL BUSINESS
                                             (‘‘DOJ,’’ ‘‘DHS,’’ or, collectively, ‘‘the              www.regulations.gov. Follow the                       INFORMATION’’ in the first paragraph
                                             Departments’’) are adopting an interim                  instructions for submitting comments.                 of your comment and precisely and
                                             final rule governing asylum claims in                      • Mail: Lauren Alder Reid, Assistant               prominently identify the confidential
                                             the context of aliens who are subject to,               Director, Office of Policy, Executive                 business information of which you seek
                                             but contravene, a suspension or                         Office for Immigration Review, 5107                   redaction. If a comment has so much
                                             limitation on entry into the United                     Leesburg Pike, Suite 2616, Falls Church,              confidential business information that it
                                             States through the southern border with                 VA 22041. To ensure proper handling,                  cannot be effectively redacted, all or
                                             Mexico that is imposed by a presidential                please reference EOIR Docket No. 18–                  part of that comment may not be posted
                                             proclamation or other presidential order                0501 on your correspondence. This                     on www.regulations.gov. Personally
                                             (‘‘a proclamation’’) under section 212(f)               mailing address may be used for paper,                identifiable information and
                                             or 215(a)(1) of the Immigration and                     disk, or CD–ROM submissions.                          confidential business information
                                             Nationality Act (‘‘INA’’). Pursuant to                     • Hand Delivery/Courier: Lauren                    provided as set forth above will be
                                             statutory authority, the Departments are                Alder Reid, Assistant Director, Office of             placed in the public docket file of DOJ’s
                                             amending their respective existing                      Policy, Executive Office for Immigration              Executive Office of Immigration Review
                                             regulations to provide that aliens subject              Review, 5107 Leesburg Pike, Suite 2616,               (‘‘EOIR’’), but not posted online. To
                                             to such a proclamation concerning the                   Falls Church, VA 22041, Contact                       inspect the public docket file in person,
                                             southern border, but who contravene                     Telephone Number (703) 305–0289 (not                  you must make an appointment with
                                             such a proclamation by entering the                     a toll-free call).                                    EOIR. Please see the FOR FURTHER
                                             United States after the effective date of               FOR FURTHER INFORMATION CONTACT:                      INFORMATION CONTACT paragraph above
                                             such a proclamation, are ineligible for                 Lauren Alder Reid, Assistant Director,                for the contact information specific to
                                             asylum. The interim rule, if applied to                 Office of Policy, Executive Office for                this rule.
                                             a proclamation suspending the entry of                  Immigration Review, 5107 Leesburg
                                             aliens who cross the southern border                    Pike, Suite 2616, Falls Church, VA                    II. Purpose of This Interim Final Rule
                                             unlawfully, would bar such aliens from                  22041, Contact Telephone Number (703)                    This interim final rule (‘‘interim rule’’
                                             eligibility for asylum and thereby                      305–0289 (not a toll-free call).                      or ‘‘rule’’) governs eligibility for asylum
                                             channel inadmissible aliens to ports of                 SUPPLEMENTARY INFORMATION:                            and screening procedures for aliens
                                             entry, where they would be processed in                                                                       subject to a presidential proclamation or
                                             a controlled, orderly, and lawful                       I. Public Participation                               order restricting entry issued pursuant
                                             manner. This rule would apply only                         Interested persons are invited to                  to section 212(f) of the INA, 8 U.S.C.
                                             prospectively to a proclamation issued                  participate in this rulemaking by                     1182(f), or section 215(a)(1) of the INA,
                                             after the effective date of this rule. It               submitting written data, views, or                    8 U.S.C. 1185(a)(1), that concerns entry
khammond on DSK30JT082PROD with RULES




                                             would not apply to a proclamation that                  arguments on all aspects of this rule.                to the United States along the southern
                                             specifically includes an exception for                  The Departments also invite comments                  border with Mexico and is issued on or
                                             aliens applying for asylum, nor would it                that relate to the economic or federalism             after the effective date of this rule.
                                             apply to aliens subject to a waiver or                  effects that might result from this rule.             Pursuant to statutory authority, the
                                             exception provided by the                               To provide the most assistance to the                 interim rule renders such aliens
                                             proclamation. DHS is amending its                       Departments, comments should                          ineligible for asylum if they enter the
                                             regulations to specify a screening                      reference a specific portion of the rule;             United States after the effective date of


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00004   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                  AR00014
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 27 of 74
                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                       55935

                                             such a proclamation, become subject to                  have established a ‘‘credible fear’’—                 cases where the asylum claim was
                                             the proclamation, and enter the United                  meaning a ‘‘significant possibility . . .             adjudicated on the merits) established
                                             States in violation of the suspension or                that the alien could establish eligibility            that they should be granted asylum.
                                             limitation of entry established by the                  for asylum’’ under the asylum statute—                   Apprehending and processing this
                                             proclamation. The interim rule, if                      would be detained for further                         growing number of aliens who cross
                                             applied to a proclamation suspending                    consideration of an asylum claim. See                 illegally into the United States and
                                             the entry of aliens who cross the                       INA 235(b)(1), (b)(1)(B)(v), 8 U.S.C.                 invoke asylum procedures thus
                                             southern border unlawfully, would bar                   1225(b)(1), (b)(1)(B)(v).                             consumes an ever increasing amount of
                                             such aliens from eligibility for asylum                    When the expedited procedures were                 resources of DHS, which must surveil,
                                             and thereby channel inadmissible aliens                 first implemented approximately two                   apprehend, and process the aliens who
                                             to ports of entry, where such aliens                    decades ago, relatively few aliens within             enter the country. Congress has also
                                             could seek to enter and would be                        those proceedings asserted an intent to               required DHS to detain all aliens during
                                             processed in an orderly and controlled                  apply for asylum or a fear of                         the pendency of their credible-fear
                                             manner. Aliens who enter prior to the                   persecution. Rather, most aliens found                proceedings, which can take days or
                                             effective date of an applicable                         inadmissible at the southern border                   weeks. And DOJ must also dedicate
                                             proclamation will not be subject to this                were single adults who were                           substantial resources: Its immigration
                                             asylum eligibility bar unless they depart               immediately repatriated to Mexico.                    judges adjudicate aliens’ claims, and its
                                             and reenter while the proclamation                      Thus, while the overall number of                     officials are responsible for prosecuting
                                             remains in effect. Aliens also will not be              illegal aliens apprehended was far                    and maintaining custody over those
                                             subject to this eligibility bar if they fall            higher than it is today (around 1.6                   who violate the criminal law. The
                                             within an exception or waiver within                    million in 2000), aliens could be                     strains on the Departments are
                                             the proclamation that makes the                         processed and removed more quickly,                   particularly acute with respect to the
                                             suspension or limitation of entry in the                without requiring detention or lengthy                rising numbers of family units, who
                                             proclamation inapplicable to them, or if                court proceedings.                                    generally cannot be detained if they are
                                             the proclamation provides that it does                     In recent years, the United States has             found to have a credible fear, due to a
                                             not affect eligibility for asylum.                      seen a large increase in the number and
                                                                                                                                                           combination of resource constraints and
                                                As discussed further below, asylum is                proportion of inadmissible aliens
                                                                                                                                                           the manner in which the terms of the
                                             a discretionary immigration benefit. In                 subject to expedited removal who assert
                                                                                                                                                           Settlement Agreement in Flores v. Reno
                                             general, aliens may apply for asylum if                 an intent to apply for asylum or a fear
                                                                                                                                                           have been interpreted by courts. See
                                             they are physically present or arrive in                of persecution during that process and
                                                                                                                                                           Stipulated Settlement Agreement, Flores
                                             the United States, irrespective of their                are subsequently placed into removal
                                                                                                                                                           v. Reno, No. 85–cv–4544 (N.D. Cal. Jan.
                                             status and irrespective of whether or not               proceedings in immigration court. Most
                                                                                                                                                           17, 1997).
                                             they arrive at a port of entry, as                      of those aliens unlawfully enter the
                                                                                                     country between ports of entry along the                 In recent weeks, United States
                                             provided in section 208(a) of the INA,
                                                                                                     southern border. Over the past decade,                officials have each day encountered an
                                             8 U.S.C. 1158(a). Congress, however,
                                             provided that certain categories of aliens              the overall percentage of aliens subject              average of approximately 2,000
                                             could not receive asylum and further                    to expedited removal and referred, as                 inadmissible aliens at the southern
                                             delegated to the Attorney General and                   part of the initial screening process, for            border. At the same time, large caravans
                                             the Secretary of Homeland Security                      a credible-fear interview jumped from                 of thousands of aliens, primarily from
                                             (‘‘Secretary’’) the authority to                        approximately 5% to above 40%, and                    Central America, are attempting to make
                                             promulgate regulations establishing                     the total number of credible-fear                     their way to the United States, with the
                                             additional bars on eligibility that are                 referrals for interviews increased from               apparent intent of seeking asylum after
                                             consistent with the asylum statute and                  about 5,000 a year in Fiscal Year (‘‘FY’’)            entering the United States unlawfully or
                                             ‘‘any other conditions or limitations on                2008 to about 97,000 in FY 2018.                      without proper documentation. Central
                                             the consideration of an application for                 Furthermore, the percentage of cases in               American nationals represent a majority
                                             asylum’’ that are consistent with the                   which asylum officers found that the                  of aliens who enter the United States
                                             INA. See INA 208(b)(2)(C), (d)(5)(B), 8                 alien had established a credible fear—                unlawfully, and are also
                                             U.S.C. 1158(b)(2)(C), (d)(5)(B).                        leading to the alien’s placement in full              disproportionately likely to choose to
                                                In the Illegal Immigration Reform and                immigration proceedings under section                 enter illegally between ports of entry
                                             Immigration Responsibility Act of 1996                  240 of the INA, 8 U.S.C. 1229a—has also               rather than presenting themselves at a
                                             (‘‘IIRIRA’’), Public Law 104–208,                       increased in recent years. In FY 2008,                port of entry. As discussed below, aliens
                                             Congress, concerned with rampant                        when asylum officers resolved a referred              who enter unlawfully between ports of
                                             delays in proceedings to remove illegal                 case with a credible-fear determination,              entry along the southern border, as
                                             aliens, created expedited procedures for                they made a positive finding about 77%                opposed to at a port of entry, pose a
                                             removing inadmissible aliens, and                       of the time. That percentage rose to 80%              greater strain on DHS’s already
                                             authorized the extension of such                        by FY 2014. In FY 2018, that percentage               stretched detention and processing
                                             procedures to aliens who entered                        of positive credible-fear determinations              resources and also engage in conduct
                                             illegally and were apprehended within                   has climbed to about 89% of all cases.                that seriously endangers themselves,
                                             two years of their entry. See generally                 After this initial screening process,                 any children traveling with them, and
                                             INA 235(b), 8 U.S.C. 1225(b). Those                     however, significant proportions of                   the U.S. Customs and Border Protection
                                             procedures were aimed at facilitating                   aliens who receive a positive credible-               (‘‘CBP’’) agents who seek to apprehend
                                             the swift removal of inadmissible aliens,               fear determination never file an                      them.
khammond on DSK30JT082PROD with RULES




                                             including those who had entered                         application for asylum or are ordered                    The United States has been engaged
                                             illegally, while also expeditiously                     removed in absentia. In FY 2018, a total              in sustained diplomatic negotiations
                                             resolving any asylum claims. For                        of about 6,000 aliens who passed                      with Mexico and the Northern Triangle
                                             instance, Congress provided that any                    through credible-fear screening (17% of               countries (Honduras, El Salvador, and
                                             alien who asserted a fear of persecution                all completed cases, 27% of all                       Guatemala) regarding the situation on
                                             would appear before an asylum officer,                  completed cases in which an asylum                    the southern border, but those
                                             and that any alien who is determined to                 application was filed, and about 36% of               negotiations have, to date, proved


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00005   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                 AR00015
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 28 of 74
                                             55936             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             unable to meaningfully improve the                      respective authorities concerning                     other benefits, such as allowing certain
                                             situation.                                              asylum determinations.                                alien family members to obtain lawful
                                                The purpose of this rule is to limit                    The Homeland Security Act of 2002,                 immigration status derivatively. See
                                             aliens’ eligibility for asylum if they                  Public Law 107–296, as amended,                       R–S–C v. Sessions, 869 F.3d 1176, 1180
                                             enter in contravention of a proclamation                transferred many functions related to                 (10th Cir. 2017); see also, e.g., INA
                                             suspending or restricting their entry                   the execution of federal immigration                  208(c)(1)(A), (C), 8 U.S.C. 1158(c)(1)(A),
                                             along the southern border. Such aliens                  law to the newly created Department of                (C) (asylees cannot be removed and can
                                             would contravene a measure that the                     Homeland Security. The Homeland                       travel abroad with prior consent); INA
                                             President has determined to be in the                   Security Act of 2002 charges the                      208(b)(3), 8 U.S.C. 1158(b)(3) (allowing
                                             national interest. For instance, a                      Secretary ‘‘with the administration and               derivative asylum for asylee’s spouse
                                             proclamation restricting the entry of                   enforcement of this chapter and all                   and unmarried children); INA 209(b), 8
                                             inadmissible aliens who enter                           other laws relating to the immigration                U.S.C. 1159(b) (allowing the Attorney
                                             unlawfully between ports of entry                       and naturalization of aliens,’’ 8 U.S.C.              General or Secretary to adjust the status
                                             would reflect a determination that this                 1103(a)(1), and grants the Secretary the              of an asylee to that of a lawful
                                             particular category of aliens necessitates              power to take all actions ‘‘necessary for             permanent resident); INA 316(a), 8
                                             a response that would supplement                        carrying out’’ the provisions of the INA,             U.S.C. 1427(a) (describing requirements
                                             existing prohibitions on entry for all                  id. 1103(a)(3). The Homeland Security                 for naturalization of lawful permanent
                                             inadmissible aliens. Such a                             Act of 2002 also transferred to DHS                   residents). Aliens who are granted
                                             proclamation would encourage such                       some responsibility for affirmative                   asylum are authorized to work in the
                                             aliens to seek admission and indicate an                asylum applications, i.e., applications               United States and may receive certain
                                             intention to apply for asylum at ports of               for asylum made outside the removal                   financial assistance from the federal
                                             entry. Aliens who enter in violation of                 context. See 6 U.S.C. 271(b)(3). Those                government. See INA 208(c)(1)(B),
                                             that proclamation would not be eligible                 authorities have been delegated to U.S.               (d)(2), 8 U.S.C. 1158(c)(1)(B), (d)(2); 8
                                             for asylum. They would, however,                        Citizenship and Immigration Services                  U.S.C. 1612(a)(2)(A), (b)(2)(A); 8 U.S.C.
                                             remain eligible for statutory                           (‘‘USCIS’’). USCIS asylum officers                    1613(b)(1); 8 CFR 274a.12(a)(5); see also
                                             withholding of removal under section                    determine in the first instance whether               8 CFR 274a.12(c)(8) (providing that
                                             241(b)(3) of the INA, 8 U.S.C. 1231(b)(3),              an alien’s affirmative asylum                         asylum applicants may seek
                                             or for protections under the regulations                application should be granted. See 8                  employment authorization 150 days
                                             issued under the authority of the                       CFR 208.9.                                            after filing a complete application for
                                             implementing legislation regarding                         But the Homeland Security Act of                   asylum).
                                             Article 3 of the CAT.                                   2002 retained authority over certain                     Aliens applying for asylum must
                                                The Departments anticipate that a                    individual immigration adjudications                  establish that they meet the definition of
                                             large number of aliens who would be                     (including those related to defensive                 a ‘‘refugee,’’ that they are not subject to
                                             subject to a proclamation-based                         asylum applications) in DOJ, under the                a bar to the granting of asylum, and that
                                             ineligibility bar would be subject to                   Executive Office for Immigration                      they merit a favorable exercise of
                                             expedited-removal proceedings.                          Review (‘‘EOIR’’) and subject to the                  discretion. INA 208(b)(1), 240(c)(4)(A), 8
                                             Accordingly, this rule ensures that                     direction and regulation of the Attorney              U.S.C. 1158(b)(1), 1229a(c)(4)(A); see
                                             asylum officers and immigration judges                  General. See 6 U.S.C. 521; 8 U.S.C.                   Moncrieffe v. Holder, 569 U.S. 184, 187
                                             account for such aliens’ ineligibility for              1103(g). Thus, immigration judges                     (2013) (describing asylum as a form of
                                             asylum within the expedited-removal                     within DOJ continue to adjudicate all                 ‘‘discretionary relief from removal’’);
                                             process, so that aliens subject to such a               asylum applications made by aliens                    Delgado v. Mukasey, 508 F.3d 702, 705
                                             bar will be processed swiftly.                          during the removal process (defensive                 (2d Cir. 2007) (‘‘Asylum is a
                                             Furthermore, the rule continues to                      asylum applications), and they also                   discretionary form of relief . . . . Once
                                             afford protection from removal for                      review affirmative asylum applications                an applicant has established eligibility
                                             individuals who establish that they are                 referred by USCIS to the immigration                  . . . it remains within the Attorney
                                                                                                     court. See INA 101(b)(4), 8 U.S.C.                    General’s discretion to deny asylum.’’).
                                             more likely than not to be persecuted or
                                                                                                     1101(b)(4); 8 CFR 1208.2; Dhakal v.                   Because asylum is a discretionary form
                                             tortured in the country of removal.
                                                                                                     Sessions, 895 F.3d 532, 536–37 (7th Cir.              of relief from removal, the alien bears
                                             Aliens rendered ineligible for asylum by
                                                                                                     2018) (describing affirmative and                     the burden of showing both eligibility
                                             this interim rule and who are referred
                                                                                                     defensive asylum processes). The Board                for asylum and why the Attorney
                                             for an interview in the expedited-
                                                                                                     of Immigration Appeals (‘‘BIA’’ or                    General or Secretary should exercise
                                             removal process are still eligible to seek
                                                                                                     ‘‘Board’’), also within DOJ, in turn hears            discretion to grant relief. See INA
                                             withholding of removal under section
                                                                                                     appeals from immigration judges’                      208(b)(1), 240(c)(4)(A), 8 U.S.C.
                                             241(b)(3) of the INA, 8 U.S.C. 1231(b)(3),
                                                                                                     decisions. 8 CFR 1003.1. In addition, the             1158(b)(1), 1229a(c)(4)(A); Romilus v.
                                             or protections under the regulations
                                                                                                     INA provides ‘‘[t]hat determination and               Ashcroft, 385 F.3d 1, 8 (1st Cir. 2004).
                                             issued under the authority of the                                                                                Section 208 of the INA provides that,
                                                                                                     ruling by the Attorney General with
                                             implementing legislation regarding                                                                            in order to apply for asylum, an
                                                                                                     respect to all questions of law shall be
                                             Article 3 of the CAT. Such aliens could                                                                       applicant must be ‘‘physically present’’
                                                                                                     controlling.’’ INA 103(a)(1), 8 U.S.C.
                                             pursue such claims in proceedings                                                                             or ‘‘arriv[e]’’ in the United States,
                                                                                                     1103(a)(1). This broad division of
                                             before an immigration judge under                                                                             ‘‘whether or not at a designated port of
                                                                                                     functions and authorities informs the
                                             section 240 of the INA, 8 U.S.C. 1229a,                                                                       arrival’’ and ‘‘irrespective of such alien’s
                                                                                                     background of this interim rule.
                                             if they establish a reasonable fear of                                                                        status’’—but the applicant must also
khammond on DSK30JT082PROD with RULES




                                             persecution or torture.                                 B. Legal Framework for Asylum                         ‘‘apply for asylum in accordance with’’
                                             III. Background                                            Asylum is a form of discretionary                  the rest of section 208 or with the
                                                                                                     relief under section 208 of the INA, 8                expedited-removal process in section
                                             A. Joint Interim Rule                                   U.S.C. 1158, that precludes an alien                  235 of the INA. INA 208(a)(1), 8 U.S.C.
                                               The Attorney General and the                          from being subject to removal, creates a              1158(a)(1). Furthermore, to be granted
                                             Secretary of Homeland Security publish                  path to lawful permanent resident status              asylum, the alien must demonstrate that
                                             this joint interim rule pursuant to their               and citizenship, and affords a variety of             he or she meets the statutory definition


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00006   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                  AR00016
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 29 of 74
                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                          55937

                                             of a ‘‘refugee,’’ INA 208(b)(1)(A), 8                   2007) (applying 8 CFR 1240.8(d) in the                   In the 1980 implementing regulations,
                                             U.S.C. 1158(b)(1)(A), and is not subject                context of the persecutor bar); Chen v.               the Attorney General, in his discretion,
                                             to an exception or bar, INA 208(b)(2), 8                U.S. Att’y Gen., 513 F.3d 1255, 1257                  established several mandatory bars to
                                             U.S.C. 1158(b)(2). The alien bears the                  (11th Cir. 2008) (same).                              granting asylum that were modeled on
                                             burden of proof to establish that he or                    Because asylum is a discretionary                  the mandatory bars to eligibility for
                                             she meets these criteria. INA                           benefit, aliens who are eligible for                  withholding of deportation under the
                                             208(b)(1)(B)(i), 8 U.S.C. 1158(b)(1)(B)(i);             asylum are not automatically entitled to              existing section 243(h) of the INA. See
                                             8 CFR 1240.8(d).                                        it. After demonstrating eligibility, aliens           Refugee and Asylum Procedures, 45 FR
                                                For an alien to establish that he or she             must further meet their burden of                     37392, 37392 (June 2, 1980) (‘‘The
                                             is a ‘‘refugee,’’ the alien generally must              showing that the Attorney General or                  application will be denied if the alien
                                             be someone who is outside of his or her                 Secretary should exercise his or her                  does not come within the definition of
                                             country of nationality and ‘‘is unable or               discretion to grant asylum. See INA                   refugee under the Act, is firmly resettled
                                             unwilling to return to . . . that country               208(b)(1)(A), 8 U.S.C. 1158(b)(1)(A) (the             in a third country, or is within one of
                                             because of persecution or a well-                       ‘‘Secretary of Homeland Security or the               the undesirable groups described in
                                             founded fear of persecution on account                  Attorney General may grant asylum to                  section 243(h) of the Act, e.g., having
                                             of race, religion, nationality,                         an alien’’ who applies in accordance                  been convicted of a serious crime,
                                             membership in a particular social group,                with the required procedures and meets                constitutes a danger to the United
                                             or political opinion.’’ INA 101(a)(42)(A),              the definition of a ‘‘refugee’’). The                 States.’’). Those regulations required
                                             8 U.S.C. 1101(a)(42)(A).                                asylum statute’s grant of discretion ‘‘is             denial of an asylum application if it was
                                                In addition, if evidence indicates that              a broad delegation of power, which                    determined that (1) the alien was ‘‘not
                                             one or more of the grounds for                          restricts the Attorney General’s                      a refugee within the meaning of section
                                             mandatory denial may apply, an alien                    discretion to grant asylum only by                    101(a)(42)’’ of the INA, 8 U.S.C.
                                             must show that he or she does not fit                   requiring the Attorney General to first               1101(a)(42); (2) the alien had been
                                             within one of the statutory bars to                     determine that the asylum applicant is                ‘‘firmly resettled in a foreign country’’
                                             granting asylum and is not subject to                   a ‘refugee.’’’ Komarenko v. INS, 35 F.3d              before arriving in the United States; (3)
                                             any ‘‘additional limitations and                        432, 436 (9th Cir. 1994), overruled on                the alien ‘‘ordered, incited, assisted, or
                                             conditions . . . under which an alien                   other grounds by Abebe v. Mukasey, 554                otherwise participated in the
                                             shall be ineligible for asylum’’                        F.3d 1203 (9th Cir. 2009) (en banc) (per              persecution of any person on account of
                                             established by a regulation that is                     curiam). Immigration judges and asylum                race, religion, nationality, membership
                                             ‘‘consistent with’’ section 208 of the                  officers exercise that delegated                      in a particular group, or political
                                             INA. INA 208(b)(2)(C), 8 U.S.C.                         discretion on a case-by-case basis.                   opinion’’; (4) the alien had ‘‘been
                                             1158(b)(2)(C); see 8 CFR 1240.8(d). The                 Under the Board’s decision in Matter of               convicted by a final judgment of a
                                             INA currently bars a grant of asylum to                 Pula, 19 I&N Dec. 467 (BIA 1987), and                 particularly serious crime’’ and
                                             any alien: (1) Who ‘‘ordered, incited,                  its progeny, ‘‘an alien’s manner of entry             therefore constituted ‘‘a danger to the
                                             assisted, or otherwise participated in the              or attempted entry is a proper and                    community of the United States’’; (5)
                                             persecution of any person on account                    relevant discretionary factor’’ and                   there were ‘‘serious reasons for
                                             of’’ a protected ground; (2) who, ‘‘having              ‘‘circumvention of orderly refugee                    considering that the alien ha[d]
                                             been convicted by a final judgment of a                 procedures’’ can be a ‘‘serious adverse               committed a serious non-political crime
                                             particularly serious crime, constitutes a               factor’’ against exercising discretion to             outside the United States prior to the
                                             danger to the community of the United                   grant asylum, id. at 473, but ‘‘[t]he
                                                                                                                                                           arrival of the alien in the United States’’;
                                             States’’; (3) for whom there are serious                danger of persecution will outweigh all
                                                                                                                                                           or (6) there were ‘‘reasonable grounds
                                             reasons to believe the alien ‘‘has                      but the most egregious adverse factors,’’
                                             committed a serious nonpolitical crime                                                                        for regarding the alien as a danger to the
                                                                                                     Matter of Kasinga, 21 I&N Dec. 357, 367
                                             outside the United States’’ prior to                                                                          security of the United States.’’ See id. at
                                                                                                     (BIA 1996).
                                             arrival in the United States; (4) for                                                                         37394–95.
                                             whom ‘‘there are reasonable grounds for                 C. Establishing Bars to Asylum                           In 1990, the Attorney General
                                             regarding the alien as a danger to the                     The availability of asylum has long                substantially amended the asylum
                                             security of the United States’’; (5) who                been qualified both by statutory bars                 regulations while retaining the
                                             is described in the terrorism-related                   and by administrative discretion to                   mandatory bars for aliens who
                                             inadmissibility grounds, with limited                   create additional bars. Those bars have               persecuted others on account of a
                                             exceptions; or (6) who ‘‘was firmly                     developed over time in a back-and-forth               protected ground, were convicted of a
                                             resettled in another country prior to                   process between Congress and the                      particularly serious crime in the United
                                             arriving in the United States.’’ INA                    Attorney General. The original asylum                 States, firmly resettled in another
                                             208(b)(2)(A)(i)–(vi), 8 U.S.C.                          provisions, as set out in the Refugee Act             country, or presented reasonable
                                             1158(b)(2)(A)(i)–(vi).                                  of 1980, Public Law 96–212, simply                    grounds to be regarded as a danger to
                                                An alien who falls within any of those               directed the Attorney General to                      the security of the United States. See
                                             bars is subject to mandatory denial of                  ‘‘establish a procedure for an alien                  Asylum and Withholding of Deportation
                                             asylum. Where there is evidence that                    physically present in the United States               Procedures, 55 FR 30674, 30683 (July
                                             ‘‘one or more of the grounds for                        or at a land border or port of entry,                 27, 1990); see also Yang v. INS, 79 F.3d
                                             mandatory denial of the application for                 irrespective of such alien’s status, to               932, 936–39 (9th Cir. 1996) (upholding
                                             relief may apply,’’ the applicant in                    apply for asylum, and the alien may be                firm-resettlement bar); Komarenko, 35
                                             immigration court proceedings bears the                 granted asylum in the discretion of the               F.3d at 436 (upholding particularly-
khammond on DSK30JT082PROD with RULES




                                             burden of establishing that the bar at                  Attorney General if the Attorney                      serious-crime bar). In the Immigration
                                             issue does not apply. 8 CFR 1240.8(d);                  General determines that such alien is a               Act of 1990, Public Law 101–649,
                                             see also, e.g., Rendon v. Mukasey, 520                  refugee’’ within the meaning of the title.            Congress added an additional
                                             F.3d 967, 973 (9th Cir. 2008) (applying                 See 8 U.S.C. 1158(a) (1982); see also INS             mandatory bar to applying for or being
                                             8 CFR 1240.8(d) in the context of the                   v. Cardoza-Fonseca, 480 U.S. 421,                     granted asylum for ‘‘[a]n[y] alien who
                                             aggravated felony bar to asylum); Gao v.                427–29 (1987) (describing the 1980                    has been convicted of an aggravated
                                             U.S. Att’y Gen., 500 F.3d 93, 98 (2d Cir.               provisions).                                          felony.’’ Public Law 101–649, sec. 515.


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00007   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                  AR00017
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 30 of 74
                                             55938             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                                In IIRIRA and the Antiterrorism and                  identify additional particularly serious              by regulation for any other conditions or
                                             Effective Death Penalty Act of 1996,                    crimes (beyond aggravated felonies)                   limitations on the consideration of an
                                             Public Law 104–132, Congress amended                    through case-by-case adjudication. See,               application for asylum,’’ so long as
                                             the asylum provisions in section 208 of                 e.g., Ali v. Achim, 468 F.3d 462, 468–                those limitations are ‘‘not inconsistent
                                             the INA, 8 U.S.C. 1158. Among other                     69 (7th Cir. 2006); Delgado v. Holder,                with this chapter.’’ INA 208(d)(5)(B), 8
                                             amendments, Congress created three                      648 F.3d 1095, 1106 (9th Cir. 2011) (en               U.S.C. 1158(d)(5)(B).
                                             exceptions to section 208(a)(1)’s                       banc). Congress likewise authorized the                  In sum, the current statutory
                                             provision that an alien may apply for                   Attorney General to designate by                      framework leaves the Attorney General
                                             asylum, for (1) aliens who can be                       regulation offenses that constitute ‘‘a               (and, after the Homeland Security Act,
                                             removed to a safe third country                         serious nonpolitical crime outside the                the Secretary) significant discretion to
                                             pursuant to bilateral or multilateral                   United States prior to the arrival of the             adopt additional bars to asylum
                                             agreement; (2) aliens who failed to                     alien in the United States.’’ INA                     eligibility. Beyond providing discretion
                                             apply for asylum within one year of                     208(b)(2)(A)(iii), (B)(ii), 8 U.S.C.                  to further define particularly serious
                                             arriving in the United States; and (3)                  1158(b)(2)(A)(iii), (B)(ii). Although these           crimes and serious nonpolitical
                                             aliens who have previously applied for                  provisions continue to refer only to the              offenses, Congress has provided the
                                             asylum and had the application denied.                  Attorney General, the Departments                     Attorney General and Secretary with
                                             Public Law 104–208, div. C, sec. 604(a);                interpret these provisions to also apply              discretion to establish by regulation any
                                             see INA 208(a)(2)(A)–(C), 8 U.S.C.                      to the Secretary of Homeland Security                 additional limitations or conditions on
                                             1158(a)(2)(A)–(C).                                      by operation of the Homeland Security                 eligibility for asylum or on the
                                                Congress also adopted six mandatory                  Act of 2002. See 6 U.S.C. 552; 8 U.S.C.               consideration of applications for
                                             exceptions to the authority of the                      1103(a)(1).                                           asylum, so long as these limitations are
                                             Attorney General or Secretary to grant                     Congress further provided the                      consistent with the asylum statute.
                                             asylum that largely reflect pre-existing                Attorney General with the authority, by
                                                                                                                                                           D. Other Forms of Protection
                                             bars set forth in the Attorney General’s                regulation, to ‘‘establish additional
                                             asylum regulations. These exceptions                    limitations and conditions, consistent                   Aliens who are not eligible to apply
                                             cover (1) aliens who ‘‘ordered, incited,                with [section 208 of the INA], under                  for or be granted asylum, or who are
                                             or otherwise participated’’ in the                      which an alien shall be ineligible for                denied asylum on the basis of the
                                             persecution of others on account of a                   asylum under paragraph (1).’’ INA                     Attorney General’s or the Secretary’s
                                             protected ground; (2) aliens convicted of               208(b)(2)(C), 8 U.S.C. 1158(b)(2)(C). As              discretion, may nonetheless qualify for
                                             a ‘‘particularly serious crime’’; (3) aliens            the Tenth Circuit has recognized, ‘‘the               protection from removal under other
                                             who committed a ‘‘serious nonpolitical                  statute clearly empowers’’ the Attorney               provisions of the immigration laws. A
                                             crime outside the United States’’ before                General to ‘‘adopt[] further limitations’’            defensive application for asylum that is
                                             arriving in the United States; (4) aliens               on asylum eligibility. R–S–C, 869 F.3d at             submitted by an alien in removal
                                             who are a ‘‘danger to the security of the               1187 & n.9. By allowing the imposition                proceedings is also deemed an
                                             United States’’; (5) aliens who are                     by regulation of ‘‘additional limitations             application for statutory withholding of
                                             inadmissible or removable under a set of                and conditions,’’ the statute gives the               removal under section 241(b)(3) of the
                                             specified grounds relating to terrorist                 Attorney General and the Secretary                    INA, 8 U.S.C. 1231(b)(3). See 8 CFR
                                             activity; and (6) aliens who have ‘‘firmly              broad authority in determining what the               208.30(e)(2)–(4), 1208.3(b), 1208.16(a).
                                             resettled in another country prior to                   ‘‘limitations and conditions’’ should be.             An immigration judge may also consider
                                             arriving in the United States.’’ Public                 The additional limitations on eligibility             an alien’s eligibility for withholding and
                                             Law 104–208, div. C, sec. 604(a); see                   must be established ‘‘by regulation,’’                deferral of removal under regulations
                                             INA 208(b)(2)(A)(i)–(vi), 8 U.S.C.                      and must be ‘‘consistent with’’ the rest              issued pursuant to the authority of the
                                             1158(b)(2)(A)(i)–(vi). Congress further                 of section 208 of the INA. INA                        implementing legislation regarding
                                             added that aggravated felonies, defined                 208(b)(2)(C), 8 U.S.C. 1158(b)(2)(C).                 Article 3 of the CAT. See Foreign Affairs
                                             in 8 U.S.C. 1101(a)(43), would be                          Thus, the Attorney General in the past             Reform and Restructuring Act of 1998,
                                             considered ‘‘particularly serious                       has invoked section 208(b)(2)(C) of the               Public Law 105–277, div. G, sec.
                                             crime[s].’’ Public Law 104–208, div. C,                 INA to limit eligibility for asylum based             2242(b); 8 CFR 1208.3(b); see also 8 CFR
                                             sec. 604(a); see INA 201(a)(43), 8 U.S.C.               on a ‘‘fundamental change in                          1208.16–1208.17.
                                             1101(a)(43).                                            circumstances’’ and on the ability of an                 These forms of protection bar an
                                                Although Congress enacted specific                   applicant to safely relocate internally               alien’s removal to any country where
                                             exceptions, that statutory list is not                  within the alien’s country of nationality             the alien would ‘‘more likely than not’’
                                             exhaustive. Congress, in IIRIRA,                        or of last habitual residence. See                    face persecution or torture, meaning that
                                             expressly authorized the Attorney                       Asylum Procedures, 65 FR 76121, 76126                 the alien would face a clear probability
                                             General to expand upon two of those                     (Dec. 6, 2000). The courts have also                  that his or her life or freedom would be
                                             exceptions—the bars for ‘‘particularly                  viewed section 208(b)(2)(C) as                        threatened on account of a protected
                                             serious crimes’’ and ‘‘serious                          conferring broad discretion, including to             ground or a clear probability of torture.
                                             nonpolitical offenses.’’ While Congress                 render aliens ineligible for asylum based             8 CFR 1208.16(b)(2), (c)(2); see
                                             prescribed that all aggravated felonies                 on fraud. See R–S–C, 869 F.3d at 1187;                Kouljinski v. Keisler, 505 F.3d 534, 544–
                                             constitute particularly serious crimes,                 Nijjar v. Holder, 689 F.3d 1077, 1082                 45 (6th Cir. 2007); Sulaiman v.
                                             Congress further provided that the                      (9th Cir. 2012) (noting that fraud can be             Gonzales, 429 F.3d 347, 351 (1st Cir.
                                             Attorney General may ‘‘designate by                     ‘‘one of the ‘additional limitations . . .            2005). Thus, if an alien proves that it is
                                             regulation offenses that will be                        under which an alien shall be ineligible              more likely than not that the alien’s life
khammond on DSK30JT082PROD with RULES




                                             considered’’ a ‘‘particularly serious                   for asylum’ that the Attorney General is              or freedom would be threatened on
                                             crime’’ that ‘‘constitutes a danger to the              authorized to establish by regulation’’).             account of a protected ground, but is
                                             community of the United States.’’ INA                      Section 208(d)(5) of the INA, 8 U.S.C.             denied asylum for some other reason—
                                             208(b)(2)(A)(ii), (B)(ii), 8 U.S.C.                     1158(d)(5), also establishes certain                  for instance, because of a statutory
                                             1158(b)(2)(A)(ii), (B)(ii). Courts and the              procedures for consideration of asylum                exception, an eligibility bar adopted by
                                             Board have long held that this grant of                 applications. But Congress specified                  regulation, or a discretionary denial of
                                             authority also authorizes the Board to                  that the Attorney General ‘‘may provide               asylum—the alien may be entitled to


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00008   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                 AR00018
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 31 of 74
                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                         55939

                                             statutory withholding of removal if not                 consistent with these provisions. See R–              the United States in contravention of
                                             otherwise barred for that form of                       S–C, 869 F.3d at 1188 & n.11; Cazun v.                such a proclamation after the effective
                                             protection. INA 241(b)(3), 8 U.S.C.                     Att’y Gen., 856 F.3d 249, 257 & n.16 (3d              date of this rule. The bar would be
                                             1231(b)(3); 8 CFR 208.16, 1208.16; see                  Cir. 2017); Ramirez-Mejia v. Lynch, 813               subject to several further limitations: (1)
                                             also Garcia v. Sessions, 856 F.3d 27, 40                F.3d 240, 241 (5th Cir. 2016).                        The bar would apply only
                                             (1st Cir. 2017) (‘‘[W]ithholding of                        Limitations on eligibility for asylum              prospectively, to aliens who enter the
                                             removal has long been understood to be                  are also consistent with Article 34 of the            United States after the effective date of
                                             a mandatory protection that must be                     Refugee Convention, concerning                        such a proclamation; (2) the
                                             given to certain qualifying aliens, while               assimilation of refugees, as                          proclamation must concern entry at the
                                             asylum has never been so understood.’’).                implemented by section 208 of the INA,                southern border; and (3) the bar on
                                             Likewise, an alien who establishes that                 8 U.S.C. 1158. Section 208 of the INA                 asylum eligibility would not apply if the
                                             he or she will more likely than not face                reflects that Article 34 is precatory and             proclamation expressly disclaims
                                             torture in the country of removal will                  not mandatory, and accordingly does                   affecting asylum eligibility for aliens
                                             qualify for CAT protection. See 8 CFR                   not provide that all refugees shall                   within its scope, or expressly provides
                                             208.16(c), 1208.16(c). But, unlike                      receive asylum. See Cardoza-Fonseca,                  for a waiver or exception that entitles
                                             asylum, statutory withholding and CAT                   480 U.S. at 441; Garcia, 856 F.3d at 42;              the alien to relief from the limitation on
                                             protection do not: (1) Prohibit the                     Cazun, 856 F.3d at 257 & n. 16; Mejia                 entry imposed by the proclamation.
                                             Government from removing the alien to                   v. Sessions, 866 F.3d 573, 588 (4th Cir.                 The President has both statutory and
                                             a third country where the alien would                   2017); R–S–C, 869 F.3d at 1188;                       inherent constitutional authority to
                                             not face the requisite probability of                   Ramirez-Mejia, 813 F.3d at 241. As                    suspend the entry of aliens into the
                                             persecution or torture; (2) create a path               noted above, Congress has long                        United States when it is in the national
                                             to lawful permanent resident status and                 recognized the precatory nature of                    interest. See United States ex rel. Knauff
                                             citizenship; or (3) afford the same                     Article 34 by imposing various statutory              v. Shaughnessy, 338 U.S. 537, 542
                                             ancillary benefits (such as protection for              exceptions and by authorizing the                     (1950) (‘‘The exclusion of aliens is a
                                             derivative family members). See R–S–C,                  creation of new bars to asylum                        fundamental act of sovereignty’’ that
                                             869 F.3d at 1180.                                       eligibility through regulation.                       derives from ‘‘legislative power’’ and
                                                                                                        Courts have likewise rejected                      also ‘‘is inherent in the executive power
                                             E. Implementation of Treaty Obligations                                                                       to control the foreign affairs of the
                                                                                                     arguments that other provisions of the
                                               The framework described above is                      Refugee Convention require every                      nation.’’); see also Proposed Interdiction
                                             consistent with certain U.S. obligations                refugee to receive asylum. Courts have                of Haitian Flag Vessels, 5 Op. O.L.C.
                                             under the 1967 Protocol Relating to the                 held, in the context of upholding the bar             242, 244–45 (1981) (‘‘[T]he sovereignty
                                             Status of Refugees (‘‘Refugee Protocol’’),              on eligibility for asylum in                          of the Nation, which is the basis of our
                                             which incorporates Articles 2 to 34 of                  reinstatement proceedings under section               ability to exclude all aliens, is lodged in
                                             the 1951 Convention Relating to the                     241(a)(5) of the INA, 8 U.S.C. 1231(a)(5),            both political branches of the
                                             Status of Refugees (‘‘Refugee                           that limiting the ability to apply for                government,’’ and even without
                                             Convention’’), as well as U.S.                          asylum does not constitute a prohibited               congressional action, the President may
                                             obligations under Article 3 of the CAT.                 ‘‘penalty’’ under Article 31(1) of the                ‘‘act[ ] to protect the United States from
                                             Neither the Refugee Protocol nor the                    Refugee Convention. Cazun, 856 F.3d at                massive illegal immigration.’’).
                                             CAT is self-executing in the United                     257 & n.16; Mejia, 866 F.3d at 588.                      Congress, in the INA, has expressly
                                             States. See Khan v. Holder, 584 F.3d                    Courts have also rejected the argument                vested the President with broad
                                             773, 783 (9th Cir. 2009) (‘[T]he [Refugee]              that Article 28 of the Refugee                        authority to restrict the ability of aliens
                                             Protocol is not self-executing.’’);                     Convention, governing the issuance of                 to enter the United States. Section 212(f)
                                             Auguste v. Ridge, 395 F.3d 123, 132 (3d                 international travel documents for                    states: ‘‘Whenever the President finds
                                             Cir. 2005) (the CAT ‘‘was not self-                                                                           that the entry of any aliens or of any
                                                                                                     refugees ‘‘lawfully staying’’ in a
                                             executing’’). These treaties are not                                                                          class of aliens into the United States
                                                                                                     country’s territory, mandates that every
                                             directly enforceable in U.S. law, but                                                                         would be detrimental to the interests of
                                                                                                     person who might qualify for statutory
                                             some of the obligations they contain                                                                          the United States, he may by
                                                                                                     withholding must also be granted
                                             have been implemented through                                                                                 proclamation, and for such period as he
                                                                                                     asylum. Garcia, 856 F.3d at 42; R–S–C,
                                             domestic implementing legislation. For                                                                        shall deem necessary, suspend the entry
                                                                                                     869 F.3d at 1188.
                                             example, the United States has                                                                                of all aliens or any class of aliens as
                                             implemented the non-refoulement                         IV. Regulatory Changes                                immigrants or nonimmigrants, or
                                             provisions of these treaties—i.e.,                                                                            impose on the entry of aliens any
                                                                                                     A. Limitation on Eligibility for Asylum
                                             provisions prohibiting the return of an                                                                       restrictions he may deem to be
                                             individual to a country where he or she                 for Aliens Who Contravene a
                                                                                                                                                           appropriate.’’ 8 U.S.C. 1182(f). ‘‘By its
                                             would face persecution or torture—                      Presidential Proclamation Under
                                                                                                                                                           plain language, [8 U.S.C.] § 1182(f)
                                             through the withholding of removal                      Section 212(f) or 215(a)(1) of the INA                grants the President broad discretion to
                                             provisions at section 241(b)(3) of the                  Concerning the Southern Border                        suspend the entry of aliens into the
                                             INA and the CAT regulations, not                          Pursuant to section 208(b)(2)(C) of the             United States,’’ including the authority
                                             through the asylum provisions at                        INA, 8 U.S.C. 1158(b)(2)(C), the                      ‘‘to impose additional limitations on
                                             section 208 of the INA. See Cardoza-                    Departments are revising 8 CFR                        entry beyond the grounds for exclusion
                                             Fonseca, 480 U.S. at 440–41; Foreign                    208.13(c) and 8 CFR 1208.13(c) to add                 set forth in the INA.’’ Trump v. Hawaii,
                                             Affairs Reform and Restructuring Act of                 a new mandatory bar on eligibility for                138 S. Ct. 2392, 2408¥12 (2018). For
khammond on DSK30JT082PROD with RULES




                                             1998, Public Law 105–277, div. G, sec.                  asylum for certain aliens who are                     instance, the Supreme Court considered
                                             2242(b); 8 CFR 208.16(c), 208.17–                       subject to a presidential proclamation                it ‘‘perfectly clear that 8 U.S.C. 1182(f)
                                             208.18; 1208.16(c), 1208.17–1208.18.                    suspending or imposing limitations on                 . . . grants the President ample power
                                             Limitations on the availability of asylum               their entry into the United States                    to establish a naval blockade that would
                                             that do not affect the statutory                        pursuant to section 212(f) of the INA, 8              simply deny illegal Haitian immigrants
                                             withholding of removal or protection                    U.S.C. 1182(f), or section 215(a)(1) of the           the ability to disembark on our shores,’’
                                             under the CAT regulations are                           INA, 8 U.S.C. 1185(a)(1), and who enter               thereby preventing them from entering


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00009   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                  AR00019
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 32 of 74
                                             55940             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             the United States and applying for                      determination that the alien should not               who contravene such proclamations
                                             asylum. Sale v. Haitian Ctrs. Council,                  be in the United States, would remain                 should not be eligible for asylum. Such
                                             Inc., 509 U.S. 155, 187 (1993).                         subject to various procedures under                   proclamations generally reflect sensitive
                                                The President’s broad authority under                immigration laws. For instance, an alien              determinations regarding foreign
                                             section 212(f) is buttressed by section                 subject to a proclamation who                         relations and national security that
                                             215(a)(1), which states it shall be                     nevertheless entered the country in                   Congress recognized should be
                                             unlawful ‘‘for any alien to depart from                 contravention of its terms generally                  entrusted to the President. See Trump v.
                                             or enter or attempt to depart from or                   would be placed in expedited-removal                  Hawaii, 138 S. Ct. at 2411. Aliens who
                                             enter the United States except under                    proceedings under section 235 of the                  contravene such a measure have not
                                             such reasonable rules, regulations, and                 INA, 8 U.S.C. 1225, and those                         merely violated the immigration laws,
                                             orders, and subject to such limitations                 proceedings would allow the alien to                  but have also undercut the efficacy of a
                                             and exceptions as the President may                     raise any claims for protection before                measure adopted by the President based
                                             prescribe.’’ 8 U.S.C. 1185(a)(1). The                   being removed from the United States,                 upon his determination of the national
                                             presidential orders that the Supreme                    if appropriate. Furthermore, the asylum               interest in matters that could have
                                             Court upheld in Sale were promulgated                   statute provides that ‘‘[a]ny alien who is            significant implications for the foreign
                                             pursuant to both sections 212(f) and                    physically present in the United States               affairs of the United States. For instance,
                                             215(a)(1)—see 509 U.S. at 172 & n.27;                   or who arrives in the United States                   previous proclamations were directed
                                             see also Exec. Order 12807 (May 24,                     (whether or not at a designated port of               solely at Haitian migrants, nearly all of
                                             1992) (‘‘Interdiction of Illegal Aliens’’);             arrival),’’ and ‘‘irrespective of such                whom were already inadmissible by
                                             Exec. Order 12324 (Sept. 29, 1981)                      alien’s status, may apply for asylum in               virtue of other provisions of the INA,
                                             (‘‘Interdiction of Illegal Aliens’’)                    accordance with this section or, where                but the proclamation suspended entry
                                             (revoked and replaced by Exec. Order                    applicable, [8 U.S.C.] 1225(b).’’ INA                 and authorized further measures to
                                             12807)—as was the proclamation                          208(a)(1), 8 U.S.C. 1158(a)(1). Some past             ensure that such migrants did not enter
                                             upheld in Trump v. Hawaii, see 138 S.                   proclamations have accordingly made                   the United States contrary to the
                                             Ct. at 2405. Other presidential orders                  clear that aliens subject to an entry bar             President’s determination. See, e.g.,
                                             have solely cited section 215(a)(1) as                  may still apply for asylum if they have               Proc. 4865; Exec. Order 12807.
                                             authority. See, e.g., Exec. Order 12172                 nonetheless entered the United States.                   In the case of the southern border, a
                                             (Nov. 26, 1979) (‘‘Delegation of                        See, e.g., Proc. 9645, sec. 6(e) (Sept. 24,           proclamation that suspended the entry
                                             Authority With Respect to Entry of                      2017) (‘‘Enhancing Vetting Capabilities               of aliens who crossed between the ports
                                             Certain Aliens Into the United States’’)                and Processes for Detecting Attempted                 of entry would address a pressing
                                             (invoking section 215(a)(1) with respect                Entry Into the United States by                       national problem concerning the
                                             to certain Iranian visa holders).                       Terrorists or Other Public-Safety                     immigration system and our foreign
                                                An alien whose entry is suspended or                 Threats’’) (‘‘Nothing in this                         relations with neighboring countries.
                                             limited by a proclamation is one whom                   proclamation shall be construed to limit              Even if most of those aliens would
                                             the President has determined should not                 the ability of an individual to seek                  already be inadmissible under our laws,
                                             enter the United States, or only should                 asylum, refugee status, withholding of                the proclamation would impose
                                             do so under certain conditions. Such an                 removal, or protection under the                      limitations on entry for the period of the
                                             order authorizes measures designed to                   Convention Against Torture, consistent                suspension against a particular class of
                                             prevent such aliens from arriving in the                with the laws of the United States.’’).               aliens defined by the President. That
                                             United States as a result of the                           As noted above, however, the asylum                judgment would reflect a determination
                                             President’s determination that it would                 statute also authorizes the Attorney                  that certain illegal entrants—namely,
                                             be against the national interest for them               General and Secretary ‘‘by regulation’’               those crossing between the ports of
                                             to do so. For example, the proclamation                 to ‘‘establish additional limitations and             entry on the southern border during the
                                             and order that the Supreme Court                        conditions, consistent with [section 208              duration of the proclamation—were a
                                             upheld in Sale, Proc. 4865 (Sept. 29,                   of the INA], under which an alien shall               source of particular concern to the
                                             1981) (‘‘High Seas Interdiction of Illegal              be ineligible for asylum,’’ INA                       national interest. Furthermore, such a
                                             Aliens’’); Exec. Order 12324, directed                  208(b)(2)(C), 8 U.S.C. 1158(b)(2)(C), and             proclamation could authorize additional
                                             the Coast Guard to interdict the boats of               to set conditions or limitations on the               measures to prevent the entry of such
                                             tens of thousands of migrants fleeing                   consideration of an application for                   inadmissible aliens, again reflecting the
                                             Haiti to prevent them from reaching                     asylum, INA 208(d)(5)(B), 8 U.S.C.                    national concern with this subset of
                                             U.S. shores, where they could make                      1158(d)(5)(B). The Attorney General and               inadmissible aliens. The interim final
                                             claims for asylum. The order further                    the Secretary have determined that this               rule reflects the Departments’ judgment
                                             authorized the Coast Guard to intercept                 authority should be exercised to render               that, under the extraordinary
                                             any vessel believed to be transporting                  ineligible for a grant of asylum any alien            circumstances presented here, aliens
                                             undocumented aliens to the United                       who is subject to a proclamation                      crossing the southern border in
                                             States, ‘‘[t]o make inquiries of those on               suspending or restricting entry along the             contravention of such a proclamation
                                             board, examine documents, and take                      southern border with Mexico, but who                  should not be eligible for a grant of
                                             such actions as are necessary to carry                  nonetheless enters the United States                  asylum during the period of suspension
                                             out this order,’’ and ‘‘[t]o return the                 after such a proclamation goes into                   or limitation on entry. The result would
                                             vessel and its passengers to the country                effect. Such an alien would have                      be to channel to ports of entry aliens
                                             from which it came, or to another                       engaged in actions that undermine a                   who seek to enter the United States and
                                             country, when there is reason to believe                particularized determination in a                     assert an intention to apply for asylum
khammond on DSK30JT082PROD with RULES




                                             that an offense is being committed                      proclamation that the President judged                or a fear of persecution, and to provide
                                             against the United States immigration                   as being required by the national                     for consideration of those statements
                                             laws.’’ Exec. Order 12807, sec. 2(c).                   interest: That the alien should not enter             there.
                                                An alien whose entry is suspended or                 the United States.                                       Significantly, this bar to eligibility for
                                             restricted under such a proclamation,                      The basis for ineligibility in these               a grant of asylum would be limited in
                                             but who nonetheless reaches U.S. soil                   circumstances would be the                            scope. This bar would apply only
                                             contrary to the President’s                             Departments’ conclusion that aliens                   prospectively. This bar would further


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00010   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                   AR00020
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 33 of 74
                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                         55941

                                             apply only to a proclamation concerning                 the United States may avoid being                        Section 235(b)(1) of the INA, 8 U.S.C.
                                             entry along the southern border, because                removed on an expedited basis by                      1225(b)(1), prescribes procedures in the
                                             this interim rule reflects the need to                  making a threshold showing of a                       expedited-removal context for screening
                                             facilitate urgent action to address                     credible fear of persecution at a initial             an alien’s eligibility for asylum. When
                                             current conditions at that border. This                 screening interview. At present, those                these provisions were being debated in
                                             bar would not apply to any                              aliens are often released into the interior           1996, legislators expressed particular
                                             proclamation that expressly disclaimed                  of the United States pending                          concern that ‘‘[e]xisting procedures to
                                             an effect on eligibility for asylum. And                adjudication of such claims by an                     deny entry to and to remove illegal
                                             this bar would not affect an applicant                  immigration court in section 240                      aliens from the United States are
                                             who is granted a waiver or is excepted                  proceedings especially if those aliens                cumbersome and duplicative,’’ and that
                                             from the suspension under the relevant                  travel as family units. Once an alien is              ‘‘[t]he asylum system has been abused
                                             proclamation, or an alien who did not                   released, adjudications can take months               by those who seek to use it as a means
                                             at any time enter the United States after               or years to complete because of the                   of ‘backdoor’ immigration.’’ See H.R.
                                             the effective date of such proclamation.                increasing volume of claims and the                   Rep. No. 104–469, pt. 1, at 107 (1996).
                                                Aliens who enter in contravention of                 need to expedite cases in which aliens                Members of Congress accordingly
                                             a proclamation will not, however,                       have been detained. The Departments                   described the purpose of expedited
                                             overcome the eligibility bar merely                     expect that a substantial proportion of               removal and related procedures as
                                             because a proclamation has                              aliens subject to an entry proclamation               ‘‘streamlin[ing] rules and procedures in
                                             subsequently ceased to have effect. The                 concerning the southern border would                  the Immigration and Nationality Act to
                                             alien still would have entered                          be subject to expedited removal, since                make it easier to deny admission to
                                             notwithstanding a proclamation at the                   approximately 234,534 aliens in FY                    inadmissible aliens and easier to remove
                                             time the alien entered the United States,                                                                     deportable aliens from the United
                                                                                                     2018 who presented at a port of entry
                                             which would result in ineligibility for                                                                       States.’’ Id. at 157; see Am. Immigration
                                                                                                     or were apprehended at the border were
                                             asylum (but not for statutory                                                                                 Lawyers Ass’n v. Reno, 18 F. Supp. 2d
                                                                                                     referred to expedited-removal
                                             withholding or for CAT protection).                                                                           38, 41 (D.D.C. 1998), aff’d, 199 F.3d
                                                                                                     proceedings.1 The procedural changes
                                             Retaining eligibility for asylum for                                                                          1352 (DC Cir. 2000) (rejecting several
                                                                                                     within expedited removal would be
                                             aliens who entered the United States in                                                                       constitutional challenges to IIRIRA and
                                                                                                     confined to aliens who are ineligible for
                                             contravention of the proclamation, but                                                                        describing the expedited-removal
                                                                                                     asylum because they are subject to a
                                             evaded detection until it had ceased,                                                                         process as a ‘‘summary removal process
                                                                                                     regulatory bar for contravening an entry
                                             could encourage aliens to take riskier                                                                        for adjudicating the claims of aliens
                                                                                                     proclamation.
                                             measures to evade detection between                                                                           who arrive in the United States without
                                             ports of entry, and would continue to                      1. Under existing law, expedited-
                                                                                                                                                           proper documentation’’).
                                             stretch government resources dedicated                  removal procedures—streamlined
                                                                                                     procedures for expeditiously reviewing                   Congress thus provided that aliens
                                             to apprehension efforts.
                                                This restriction on eligibility to                   claims and removing certain aliens—                   ‘‘inadmissible under [8 U.S.C.]
                                             asylum is consistent with section                       apply to those individuals who arrive at              1182(a)(6)(C) or 1182(a)(7)’’ shall be
                                             208(a)(1) of the INA, 8 U.S.C. 1158(a)(1).              a port of entry or those who have                     ‘‘removed from the United States
                                             The regulation establishes a condition                  entered illegally and are encountered by              without further hearing or review unless
                                             on asylum eligibility, not on the ability               an immigration officer within 100 miles               the alien indicates either an intention to
                                             to apply for asylum. Compare INA                        of the border and within 14 days of                   apply for asylum under [8 U.S.C. 1158]
                                             208(a), 8 U.S.C. 1158(a) (describing                    entering. See INA 235(b), 8 U.S.C.                    or a fear of persecution.’’ INA
                                             conditions for applying for asylum),                    1225(b); Designating Aliens For                       235(b)(1)(A)(i), 8 U.S.C. 1225(b)(1)(A)(i);
                                             with INA 208(b), 8 U.S.C. 1158(b)                       Expedited Removal, 69 FR 48877, 48880                 see INA 235(b)(1)(A)(ii), 8 U.S.C.
                                             (identifying exceptions and bars to                     (Aug. 11, 2004). To be subject to                     1225(b)(1)(A)(ii) (such aliens shall be
                                             granting asylum). And, as applied to a                  expedited removal, an alien must also                 referred ‘‘for an interview by an asylum
                                             proclamation that suspends the entry of                 be inadmissible under INA 212(a)(6)(C)                officer’’). On its face, the statute refers
                                             aliens who crossed between the ports of                 or (a)(7), 8 U.S.C. 1182(a)(6)(C) or (a)(7),          only to proceedings to establish
                                             entry at the southern border, the                       meaning that the alien has either tried               eligibility for an affirmative grant of
                                             restriction would not preclude an alien                 to procure documentation through                      asylum and its attendant benefits, not to
                                             physically present in the United States                 misrepresentation or lacks such                       statutory withholding of removal or
                                             from being granted asylum if the alien                  documentation altogether. Thus, an                    CAT protection against removal to a
                                             arrives in the United States through any                alien encountered in the interior of the              particular country.
                                             border other than the southern land                     United States who entered in                             An alien referred for a credible-fear
                                             border with Mexico or at any time other                 contravention of a proclamation and                   interview must demonstrate a ‘‘credible
                                             than during the pendency of a                           who is not otherwise amenable to                      fear,’’ defined as a ‘‘significant
                                             proclamation suspending or limiting                     expedited removal would be placed in                  possibility, taking into account the
                                             entry.                                                  proceedings under section 240 of the                  credibility of the statements made by
                                                                                                     INA. The interim rule does not invite                 the alien in support of the alien’s claim
                                             B. Screening Procedures in Expedited                                                                          and such other facts as are known to the
                                             Removal for Aliens Subject to                           comment on existing regulations
                                                                                                     implementing the present scope of                     officer, that the alien could establish
                                             Proclamations                                                                                                 eligibility for asylum under [8 U.S.C.
                                                                                                     expedited removal.
                                               The rule would also modify certain                                                                          1158].’’ INA 235(b)(1)(B)(v), 8 U.S.C.
khammond on DSK30JT082PROD with RULES




                                             aspects of the process for screening                      1 As noted below, in FY 2018, approximately         1225(b)(1)(B)(v). According to the House
                                             claims for protection asserted by aliens                171,511 aliens entered illegally between ports of     report, ‘‘[t]he credible-fear standard
                                             who have entered in contravention of a                  entry, were apprehended by CBP, and were placed       [wa]s designed to weed out non-
                                             proclamation and who are subject to                     in expedited removal. Approximately 59,921            meritorious cases so that only
                                                                                                     inadmissible aliens arrived at ports of entry and
                                             expedited removal under INA 235(b)(1),                  were placed in expedited removal. Furthermore,
                                                                                                                                                           applicants with a likelihood of success
                                             8 U.S.C. 1225(b)(1). Under current                      ICE arrested some 3,102 aliens and placed them in     will proceed to the regular asylum
                                             procedures, aliens who unlawfully enter                 expedited removal.                                    process.’’ H.R. Rep. No. 104–69, at 158.


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00011   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                  AR00021
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 34 of 74
                                             55942             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                                If the asylum officer determines that                statutory withholding or CAT                          resulting from an aggravated felony
                                             the alien lacks a credible fear, then the               protection.                                           conviction, then he is categorically
                                             alien may request review by an                             Current regulations instruct USCIS                 ineligible for asylum. See id. § 208.31(a),
                                             immigration judge. INA                                  adjudicators and immigration judges to                (e). Such an alien can be placed in
                                             235(b)(1)(B)(iii)(III), 8 U.S.C.                        treat an alien’s request for asylum in                withholding-only proceedings to
                                             1225(b)(1)(B)(iii)(III). If the immigration             expedited-removal proceedings under                   adjudicate his statutory withholding or
                                             judge concurs with the asylum officer’s                 section 1225(b) as a request for statutory            CAT claims, but only if he first
                                             negative credible-fear determination,                   withholding and CAT protection as                     establishes a ‘‘reasonable fear’’ of
                                             then the alien shall be removed from the                well. See 8 CFR 208.3(b), 208.30(e)(2)–               persecution or torture through a
                                             United States without further review by                 (4), 1208.3(b), 1208.16(a). In the context            screening process that tracks the
                                             either the Board or the courts. INA                     of expedited-removal proceedings,                     credible-fear process. See id. § 208.31(c),
                                             235(b)(1)(B)(iii)(I), (b)(1)(C), 8 U.S.C.               ‘‘credible fear of persecution’’ is defined           (e). Reasonable fear is defined by
                                             1225(b)(1)(B)(iii)(I), (b)(1)(C); INA                   to mean a ‘‘significant possibility’’ that            regulation to mean a ‘‘reasonable
                                             242(a)(2)(A)(iii), (e)(5), 8 U.S.C.                     the alien ‘‘could establish eligibility for           possibility that [the alien] would be
                                             1252(a)(2)(A)(iii), (e)(5); Pena v. Lynch,              asylum under section 1158,’’ not CAT or               persecuted on account of his or her race,
                                             815 F.3d 452, 457 (9th Cir. 2016). By                   statutory withholding. INA                            religion, nationality, membership in a
                                             contrast, if the asylum officer or                      235(b)(1)(B)(v), 8 U.S.C.                             particular social group or political
                                             immigration judge determines that the                   1225(b)(1)(B)(v). Regulations                         opinion, or a reasonable possibility that
                                             alien has a credible fear—i.e., ‘‘a                     nevertheless have generally provided                  he or she would be tortured in the
                                             significant possibility . . . that the alien            that aliens in expedited removal should               country of removal.’’ Id. § 208.31(c).
                                             could establish eligibility for asylum,’’               be subject to the same process for                    ‘‘This . . . screening process is modeled
                                             INA 235(b)(1)(B)(v), 8 U.S.C.                           considering statutory withholding of                  on the credible-fear screening process,
                                             1225(b)(1)(B)(v)—then the alien, under                  removal claims under INA 241(b)(3), 8                 but requires the alien to meet a higher
                                             current regulations, is placed in section               U.S.C. 1231(b)(3), and claims for                     screening standard.’’ Regulations
                                             240 proceedings for a full hearing before               protection under the CAT, as they are                 Concerning the Convention Against
                                             an immigration judge, with appeal                       for asylum claims. See 8 CFR                          Torture, 64 FR at 8485; see also Garcia
                                             available to the Board and review in the                208.30(e)(2)–(4).                                     v. Johnson, No. 14–CV–01775, 2014 WL
                                             federal courts of appeals, see INA                         Thus, when the Immigration and                     6657591, at *2 (N.D. Cal. Nov. 21, 2014)
                                             235(b)(1)(B)(ii), (b)(2)(A), 8 U.S.C.                   Naturalization Service provided for                   (describing the aim of the regulations as
                                             1225(b)(1)(B)(ii), (b)(2)(A); INA 242(a), 8             claims for statutory withholding of                   providing ‘‘fair and efficient
                                             U.S.C. 1252(a); 8 CFR 208.30(e)(5),                     removal and CAT protection to be                      procedures’’ in reasonable-fear
                                                                                                     considered in the same expedited-                     screening that would comport with U.S.
                                             1003.1. The interim rule does not invite
                                                                                                     removal proceedings as asylum, the                    international obligations).
                                             comment on existing regulations
                                                                                                     result was that if an alien showed that                  Significantly, when establishing the
                                             implementing this framework.
                                                                                                     there was a significant possibility of                reasonable-fear screening process, DOJ
                                                By contrast, section 235 of the INA is               establishing eligibility for asylum and               explained that the two affected
                                             silent regarding procedures for the                     was therefore referred for removal                    categories of aliens should be screened
                                             granting of statutory withholding of                    proceedings under section 240 of the                  based on the higher reasonable-fear
                                             removal and CAT protection; indeed,                     INA, any potential statutory                          standard because, ‘‘[u]nlike the broad
                                             section 235 predates the legislation                    withholding and CAT claims the alien                  class of arriving aliens who are subject
                                             directing implementation of U.S.                        might have were referred as well. This                to expedited removal, these two classes
                                             obligations under Article 3 of the CAT.                 was done on the assumption that that it               of aliens are ineligible for asylum,’’ and
                                             See Foreign Affairs Reform and                          would not ‘‘disrupt[ ] the streamlined                may be entitled only to statutory
                                             Restructuring Act of 1998, Public Law                   process established by Congress to                    withholding of removal or CAT
                                             105–277, sec. 2242(b) (requiring                        circumvent meritless claims.’’                        protection. Regulations Concerning the
                                             implementation of CAT); IIRIRA, Public                  Regulations Concerning the Convention                 Convention Against Torture, 64 FR at
                                             Law 104–208, sec. 302 (revising section                 Against Torture, 64 FR 8478, 8485 (Feb.               8485. ‘‘Because the standard for
                                             235 of the INA to include procedures for                19, 1999). But while the INA authorizes               showing entitlement to these forms of
                                             dealing with inadmissible aliens who                    the Attorney General and Secretary to                 protection (a probability of persecution
                                             intend to apply for asylum). The legal                  provide for consideration of statutory                or torture) is significantly higher than
                                             standards for ultimately granting asylum                withholding and CAT claims together                   the standard for asylum (a well-founded
                                             on the merits versus statutory                          with asylum claims or other matters that              fear of persecution), the screening
                                             withholding or CAT protection are also                  may be considered in removal                          standard adopted for initial
                                             different. Asylum requires an applicant                 proceedings, the INA does not require                 consideration of withholding and
                                             to ultimately establish a ‘‘well-founded                that approach, see Foti v. INS, 375 U.S.              deferral requests in these contexts is
                                             fear’’ of persecution, which has been                   217, 229–30 & n.16 (1963), or that they               also higher.’’ Id.
                                             interpreted to mean a ‘‘reasonable                      be considered in the same way.                           2. Drawing on the established
                                             possibility’’ of persecution—a ‘‘more                      Since 1999, regulations also have                  framework for considering whether to
                                             generous’’ standard than the ‘‘clear                    provided for a distinct ‘‘reasonable fear’’           grant withholding of removal or CAT
                                             probability’’ of persecution or torture                 screening process for certain aliens who              protection in the reasonable-fear
                                             standard that applies to statutory                      are categorically ineligible for asylum               context, this interim rule establishes a
                                             withholding or CAT protection. See INS                  and can thus make claims only for                     bifurcated screening process for aliens
khammond on DSK30JT082PROD with RULES




                                             v. Stevic, 467 U.S. 407, 425, 429–30                    statutory withholding or CAT                          subject to expedited removal who are
                                             (1984); Santosa v. Mukasey, 528 F.3d                    protections. See 8 CFR 208.31.                        ineligible for asylum by virtue of
                                             88, 92 & n.1 (1st Cir. 2008); compare 8                 Specifically, if an alien is subject to               entering in contravention of a
                                             CFR 1208.13(b)(2)(i)(B) with 8 CFR                      having a previous order of removal                    proclamation, but who express a fear of
                                             1208.16(b)(2), (c)(2). As a result,                     reinstated or is a non-permanent                      return or seek statutory withholding or
                                             applicants who establish eligibility for                resident alien subject to an                          CAT protection. The Attorney General
                                             asylum are not necessarily eligible for                 administrative order of removal                       and Secretary have broad authority to


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00012   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                  AR00022
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 35 of 74
                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                         55943

                                             implement the immigration laws, see                     or suspension on entry imposed by a                   removal, or CAT protection will
                                             INA 103, 8 U.S.C. 1103, including by                    proclamation. Further, consistent with                continue to go before an asylum officer
                                             establishing regulations, see INA 103, 8                section 235(b)(1)(B) of the INA, if the               for screening, consistent with INA
                                             U.S.C. 1103(a)(3), and to regulate                      immigration judge reversed the asylum                 235(b)(1)(B), 8 U.S.C. 1225(b)(1)(B). The
                                             ‘‘conditions or limitations on the                      officer’s determination, the alien could              asylum officer will ask threshold
                                             consideration of an application for                     assert the asylum claim in section 240                questions to elicit whether an alien is
                                             asylum,’’ id. 1158(d)(5)(B). Furthermore,               proceedings.                                          ineligible for a grant of asylum pursuant
                                             the Secretary has the authority—in her                     Aliens determined to be ineligible for             to a proclamation entry bar. If there is
                                             ‘‘sole and unreviewable discretion,’’ the               asylum by virtue of contravening a                    a significant possibility that the alien is
                                             exercise of which may be ‘‘modified at                  proclamation, however, would still be                 not subject to the eligibility bar (and the
                                             any time’’—to designate additional                      screened, but in a manner that reflects               alien otherwise demonstrates sufficient
                                             categories of aliens that will be subject               that their only viable claims would be                facts pertaining to asylum eligibility),
                                             to expedited-removal procedures, so                     for statutory withholding or CAT                      then the alien will have established a
                                             long as the designated aliens have not                  protection pursuant to 8 CFR                          credible fear.
                                             been admitted or paroled nor                            208.30(e)(2)–(4) and 1208.16(a). After                   If, however, an alien lacks a
                                             continuously present in the United                      determining the alien’s ineligibility for             significant possibility of eligibility for
                                             States for two years. INA                               asylum under the credible-fear standard,              asylum because of the proclamation bar,
                                             235(b)(1)(A)(iii), 8 U.S.C.                             the asylum officer would apply the                    then the asylum officer will make a
                                             1225(b)(1)(A)(iii). The Departments have                long-established reasonable-fear                      negative credible-fear finding. The
                                             frequently invoked these authorities to                 standard to assess whether further                    asylum officer will then apply the
                                             establish or modify procedures affecting                proceedings on a possible statutory                   reasonable-fear standard to assess the
                                             aliens in expedited-removal                             withholding or CAT protection claim                   alien’s claims for statutory withholding
                                             proceedings, as well as to adjust the                   are warranted. If the asylum officer                  of removal or CAT protection.
                                             categories of aliens subject to particular              determined that the alien had not                        An alien subject to the proclamation-
                                             procedures within the expedited-                        established the requisite reasonable fear,            based asylum bar who clears the
                                             removal framework.2                                     the alien then could seek review of that              reasonable-fear screening standard will
                                                This rule does not change the                        decision from an immigration judge                    be placed in section 240 proceedings,
                                             credible-fear standard for asylum                       (just as the alien may under existing 8               just as an alien who clears the credible-
                                             claims, although the regulation would                   CFR 208.30 and 208.31), and would be                  fear standard will be. In those
                                             expand the scope of the inquiry in the                  subject to removal only if the                        proceedings, the alien will also have an
                                             process. An alien who is subject to a                   immigration judge agreed with the                     opportunity to raise whether the alien
                                             relevant proclamation and nonetheless                   negative reasonable-fear finding.                     was correctly identified as subject to the
                                             has entered the United States after the                 Conversely, if either the asylum officer              proclamation ineligibility bar to asylum,
                                             effective date of such a proclamation in                or the immigration judge determined                   as well as other claims. If an
                                             contravention of that proclamation                      that the alien cleared the reasonable-fear            immigration judge determines that the
                                             would be ineligible for asylum and                      threshold, the alien would be put in                  alien was incorrectly identified as
                                             would thus not be able to establish a                   section 240 proceedings, just like aliens             subject to the proclamation, the alien
                                             ‘‘significant possibility . . . [of]                    who receive a positive credible-fear                  will be able to apply for asylum. Such
                                             eligibility for asylum under section                    determination for asylum. Employing a                 aliens can appeal the immigration
                                             1158.’’ INA 235(b)(1)(B)(v), 8 U.S.C.                   reasonable-fear standard in this context,             judge’s decision in these proceedings to
                                             1225(b)(1)(B)(v). As current USCIS                      for this category of ineligible aliens,               the BIA and then seek review from a
                                             guidance explains, under the credible-                  would be consistent with the                          federal court of appeals.
                                                                                                     Department of Justice’s longstanding                     Conversely, an alien who is found to
                                             fear standard, ‘‘[a] claim that has no
                                                                                                     rationale that ‘‘aliens ineligible for                be subject to the proclamation asylum
                                             possibility, or only a minimal or mere
                                                                                                     asylum,’’ who could only be granted                   bar and who does not clear the
                                             possibility, of success, would not meet
                                                                                                     statutory withholding of removal or                   reasonable-fear screening standard can
                                             the ‘significant possibility’ standard.’’
                                                                                                     CAT protection, should be subject to a                obtain review of both of those
                                             USCIS, Office of Refugee, Asylum, &
                                                                                                     different screening standard that would               determinations before an immigration
                                             Int’l Operations, Asylum Div., Asylum
                                                                                                     correspond to the higher bar for actually             judge, just as immigration judges
                                             Officer Basic Training Course, Lesson                                                                         currently review negative credible-fear
                                             Plan on Credible Fear at 15 (Feb. 13,                   obtaining these forms of protection. See
                                                                                                     Regulations Concerning the Convention                 and reasonable-fear determinations. If
                                             2017). Consistent with section                                                                                the immigration judge finds that either
                                             235(b)(1)(B)(iii)(III) of the INA, the alien            Against Torture, 64 FR at 8485
                                                                                                     (‘‘Because the standard for showing                   determination was incorrect, then the
                                             could still obtain review from an                                                                             alien will be placed into section 240
                                             immigration judge regarding whether                     entitlement to these forms of protection
                                                                                                     . . . is significantly higher than the                proceedings. In reviewing the
                                             the asylum officer correctly determined                                                                       determinations, the immigration judge
                                                                                                     standard for asylum . . . the screening
                                             that the alien was subject to a limitation                                                                    will decide de novo whether the alien
                                                                                                     standard adopted for initial
                                               2 See, e.g., Eliminating Exception to Expedited
                                                                                                     consideration of withholding and                      is subject to the proclamation asylum
                                             Removal Authority for Cuban Nationals Arriving by       deferral requests in these contexts is                bar. If, however, the immigration judge
                                             Air, 82 FR 4769 (Jan. 17, 2017); Designating Aliens     also higher.’’).                                      affirms both determinations, then the
                                             For Expedited Removal, 69 FR 48877;                        The screening process established by               alien will be subject to removal without
                                             Implementation of the Agreement Between the             the interim rule will accordingly                     further appeal, consistent with the
khammond on DSK30JT082PROD with RULES




                                             Government of the United States of America and
                                             the Government of Canada Regarding Asylum
                                                                                                     proceed as follows. For an alien subject              existing process under section 235 of
                                             Claims Made in Transit and at Land Border Ports-        to expedited removal, DHS will                        the INA. In short, aliens subject to the
                                             of-Entry, 69 FR 10620 (March 8, 2004); New Rules        ascertain whether the alien seeks                     proclamation eligibility bar to asylum
                                             Regarding Procedures for Asylum and Withholding         protection, consistent with INA                       will be processed through existing
                                             of Removal, 63 FR 31945 (June 11, 1998); Asylum
                                             Procedures, 65 FR 76121; Regulations Concerning
                                                                                                     235(b)(1)(A)(ii), 8 U.S.C.                            procedures by DHS and EOIR in
                                             the Convention Against Torture, 64 FR 8478 (Feb.        1225(b)(1)(A)(ii). All aliens seeking                 accordance with 8 CFR 208.30 and
                                             19, 1999).                                              asylum, statutory withholding of                      1208.30, but will be subject to the


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00013   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                  AR00023
                                                                 Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 36 of 74
                                             55944              Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             reasonable-fear standard as part of those                applicable to an alien barred under a                    Recent numbers illustrate the scope
                                             procedures with respect to their                         covered proclamation. See 8 CFR                       and scale of the problems caused by the
                                             statutory withholding and CAT                            208.30(e)(5) (referring to an alien who               disconnect between the number of
                                             protection claims.3                                      ‘‘appears to be subject to one or more of             aliens asserting a credible fear and the
                                                2. The above process will not affect                  the mandatory bars to . . . asylum                    number of aliens who ultimately are
                                             the process in 8 CFR 208.30(e)(5) for                    contained in section 208(a)(2) and                    deemed eligible for, and granted,
                                             certain existing statutory bars to asylum                208(b)(2) of the [INA]’’). By using a                 asylum. In FY 2018, DHS identified
                                             eligibility. Under that regulatory                       definite article (‘‘the mandatory bars to             some 612,183 inadmissible aliens who
                                             provision, many aliens who appear to                     . . . asylum’’) and the phrase                        entered the United States, of whom
                                             fall within an existing statutory bar, and               ‘‘contained in,’’ 8 CFR 208.30(e)(5) may              404,142 entered unlawfully between
                                             thus appear to be ineligible for asylum,                 refer only to aliens who are subject to               ports of entry and were apprehended by
                                             can nonetheless be placed in section                     the defined mandatory bars ‘‘contained                CBP, and 208,041 presented themselves
                                             240 proceedings if they are otherwise                    in’’ specific parts of section 208 of the             at ports of entry. Those numbers
                                             eligible for asylum and obtain                           INA, such as the bar for aggravated                   exclude the inadmissible aliens who
                                             immigration judge review of their                        felons, INA 208(b)(2)(B)(i), 8 U.S.C.                 crossed but evaded detection, and
                                             asylum claims, followed by further                       1558(b)(2)(B)(i), or the bar for aliens               interior enforcement operations
                                             review before the BIA and the courts of                  reasonably believed to be a danger to                 conducted by U.S. Immigration and
                                             appeals. Specifically, with the                          U.S. security, INA 208(b)(2)(A)(iv), 8                Customs Enforcement (‘‘ICE’’). The vast
                                             exceptions of stowaways and aliens                       U.S.C. 1158(b)(2)(A)(iv). It is thus not              majority of those inadmissible aliens—
                                             entering from Canada at a port of entry                  clear whether an alien subject to a                   521,090—crossed the southern border.
                                             (who are generally ineligible to apply                   further limitation or condition on                    Approximately 98% (396,579) of all
                                             for asylum by virtue of a safe-third-                    asylum eligibility adopted pursuant to                aliens apprehended after illegally
                                             country agreement), 8 CFR 208.30(e)(5)                   section 208(b)(2)(C) of the INA would                 crossing between ports of entry made
                                             provides that ‘‘if an alien is able to                   also be subject to the procedures set                 their crossings at the southern border,
                                             establish a credible fear of persecution                 forth in 8 CFR 208.30(e)(5). Notably, the             and 76% of all encounters at the
                                             or torture but appears to be subject to                  preamble to the final rule adopting 8                 southern border reflect such
                                             one or more of the mandatory bars to                     CFR 208.30(e)(5) indicated that it was                apprehensions. By contrast, 124,511
                                             applying for, or being granted, asylum                   intended to apply to ‘‘any apparent                   inadmissible aliens presented
                                             contained in section 208(a)(2) and                       statutory ineligibility under section                 themselves at ports of entry along the
                                             208(b)(2) of the [INA] . . . [DHS] shall                 208(a)(2) or 208(b)(2)(A) of the [INA],’’             southern border, representing 60% of all
                                             nonetheless place the alien in                           and did not address future regulatory                 port traffic for inadmissible aliens and
                                             proceedings under section 240 of the                     ineligibility under section 208(b)(2)(C)              24% of encounters with inadmissible
                                             [INA] for full consideration of the                      of the INA, 8 U.S.C. 1158(b)(2)(C).                   aliens at the southern border.
                                             alien’s claim.’’                                         Asylum Procedures, 65 FR at 76129.                       Nationwide, DHS has preliminarily
                                                The language providing that the                                                                             calculated that throughout FY 2018,
                                                                                                      This rule does not resolve that question,
                                             agency ‘‘shall nonetheless place the                                                                           approximately 234,534 aliens who
                                                                                                      however, but instead establishes an
                                             alien in proceedings under section 240                                                                         presented at a port of entry or were
                                                                                                      express regulatory provision dealing
                                             of the [INA]’’ was promulgated in 2000                                                                         apprehended at the border were referred
                                                                                                      specifically with aliens subject to a
                                             in a final rule implementing asylum                                                                            to expedited-removal proceedings. Of
                                                                                                      limitation under section 212(f) or
                                             procedures after the 1996 enactment of                                                                         that total, approximately 171,511 aliens
                                                                                                      215(a)(1) of the INA.
                                             IIRIRA. See Asylum Procedures, 65 FR                                                                           were apprehended crossing between
                                             at 76137. The explanation for this                       C. Anticipated Effects of the Rule                    ports of entry; approximately 59,921
                                             change was that some commenters                                                                                were inadmissible aliens who presented
                                             suggested that aliens should be referred                   1. The interim rule aims to address an
                                                                                                      urgent situation at the southern border.              at ports of entry; and approximately
                                             to section 240 proceedings ‘‘regardless                                                                        3,102 were arrested by ICE and referred
                                             of any apparent statutory ineligibility                  In recent years, there has been a
                                                                                                      significant increase in the number and                to expedited removal.4 The total number
                                             under section 208(a)(2) or 208(b)(2)(A)                                                                        of aliens of all nationalities referred to
                                             of the [INA]. The Department has                         percentage of aliens who seek admission
                                                                                                      or unlawfully enter the United States                 expedited-removal proceedings has
                                             adopted that suggestion and has so                                                                             significantly increased over the last
                                             amended the regulation.’’ Id. at 76129.                  and then assert an intent to apply for
                                                                                                      asylum or a fear of persecution. The vast             decade, from 161,516 aliens in 2008 to
                                                This rule will avoid a textual                                                                              approximately 234,534 in FY 2018 (an
                                             ambiguity in 8 CFR 208.30(e)(5), which                   majority of such assertions for
                                                                                                      protection occur in the expedited-                    overall increase of about 45%). Of those
                                             is unclear regarding its scope, by adding                                                                      totals, the number of aliens from the
                                             a new sentence clarifying the process                    removal context, and the rates at which
                                                                                                      such aliens receive a positive credible-              Northern Triangle referred to expedited-
                                               3 Nothing about this screening process or in this      fear determination have increased in the              removal proceedings has increased from
                                             interim rule would alter the existing procedures for     last five years. Having passed through                29,206 in FY 2008 (18% of the total
                                             processing alien stowaways under the INA and             the credible-fear screening process,
                                             associated regulations. An alien stowaway is                                                                      4 All references to the number of aliens subject to

                                             unlikely to be subject to 8 CFR 208.13(c)(3) and
                                                                                                      many of these aliens are released into                expedited removal in FY 2018 reflect data for the
                                             1208.13(c)(3) unless a proclamation specifically         the interior to await further section 240             first three quarters of the year and projections for
                                             applies to stowaways or to entry by vessels or           removal proceedings. But many aliens                  the fourth quarter of FY 2018. It is unclear whether
                                             aircraft. INA 101(a)(49), 8 U.S.C. 1101(a)(49).          who pass through the credible-fear                    the ICE arrests reflect additional numbers of aliens
khammond on DSK30JT082PROD with RULES




                                             Moreover, an alien stowaway is barred from being                                                               processed at ports of entry. Another approximately
                                             placed into section 240 proceedings regardless of
                                                                                                      screening thereafter do not pursue their              130,211 aliens were subject to reinstatement,
                                             the level of fear of persecution he establishes. INA     claims for asylum. Moreover, a                        meaning that the alien had previously been
                                             235(a)(2), 8 U.S.C. 1225(a)(2). Similarly, despite the   substantial number fail to appear for a               removed and then unlawfully entered the United
                                             incorporation of a reasonable-fear standard into the     section 240 proceeding. And even aliens               States again. The vast majority of reinstatements
                                             evaluation of certain cases under credible-fear                                                                involved Mexican nationals. Aliens subject to
                                             procedures, nothing about this screening process or
                                                                                                      who passed through credible-fear                      reinstatement who express a fear of persecution or
                                             in this interim rule implicates existing reasonable-     screening and apply for asylum are                    torture receive reasonable-fear determinations
                                             fear procedures in 8 CFR 208.31 and 1208.31.             granted it at a low rate.                             under 8 CFR 208.31.



                                        VerDate Sep<11>2014    16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00014   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                         AR00024
                                                                 Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 37 of 74
                                                                Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                                   55945

                                             161,516 aliens referred) to                               Those asylum officers found a credible                 reversed an additional 91 negative
                                             approximately 103,752 in FY 2018 (44%                     fear in 89% (74,574) of decided cases—                 credible-fear determinations, resulting
                                             of the total approximately 234,534                        meaning that almost all of those aliens’               in some 4,352 cases (83% of cases
                                             aliens referred, an increase of over                      cases were referred on for further                     decided on the merits) in which
                                             300%). In FY 2018, nationals of the                       immigration proceedings under section                  Mexican nationals were referred to
                                             Northern Triangle represented                             240, and many of the aliens were                       section 240 proceedings after receiving
                                             approximately 103,752 (44%) of the                        released into the interior while awaiting              a positive credible-fear determination.
                                             aliens referred to expedited-removal                      those proceedings.6 As noted, nationals                   These figures have enormous
                                             proceedings; approximately 91,235                         of Northern Triangle countries represent               consequences for the asylum system
                                             (39%) were Mexican; and nationals                         the bulk of credible-fear referrals (65%,              writ large. Asylum officers and
                                             from other countries made up the                          or 63,562 cases where the alien                        immigration judges devote significant
                                             remaining balance (17%). As of the date                   expressed an intent to apply for asylum                resources to these screening interviews,
                                             of this rule, final expedited-removal                     or asserted a fear). In cases where                    which the INA requires to happen
                                             statistics for FY 2018 specific to the                    asylum officers decided whether                        within a fixed statutory timeframe.
                                             southern border are not available. But                    nationals of these countries had a                     These aliens must also be detained
                                             the Departments’ experience with                          credible fear, they received a positive                during the pendency of expedited-
                                             immigration enforcement has                               credible-fear finding 88% of the time.7                removal proceedings. See INA 235(b), 8
                                             demonstrated that the vast majority of                    Moreover, when aliens from those                       U.S.C. 1225(b); Jennings v. Rodriguez,
                                             expedited-removal actions have also                       countries sought review of negative                    138 S. Ct. 830, 834 (2018). And
                                             occurred along the southern border.                       findings by an immigration judge, they                 assertions of credible fear in expedited
                                                Once in expedited removal, some                        obtained reversals approximately 18%                   removal have rapidly grown in the last
                                             97,192 (approximately 41% of all aliens                   of the time, resulting in some 47,507                  decade—especially in the last five years.
                                             in expedited removal) were referred for                   cases in which nationals of Northern                   In FY 2008, for example, fewer than
                                             a credible-fear interview with an asylum                  Triangle countries received positive                   5,000 aliens were in expedited removal
                                             officer, either because they expressed a                  credible-fear determinations.8 In other                (5%) and were thus referred for a
                                             fear of persecution or torture or an                      words: Aliens from Northern Triangle                   credible-fear interview. In FY 2014,
                                             intent to apply for protection. Of that                   countries ultimately received a positive               51,001 referrals occurred (representing
                                             number, 6,867 (7%) were Mexican                           credible-fear determination 89% of the                 21% of aliens in expedited removal).
                                             nationals, 25,673 (26%) were Honduran,                    time. Some 6,867 Mexican nationals                     The credible-fear referral numbers today
                                             13,433 (14%) were Salvadoran, 24,456                      were interviewed; asylum officers gave                 reflect a 190% increase from FY 2014
                                             (25%) were Guatemalan, and other                          them a positive credible-fear                          and a nearly 2000% increase from FY
                                             nationalities made up the remaining                       determination in 81% of decided cases                  2008. Furthermore, the percentage of
                                             28% (the largest proportion of which                      (4,261), and immigration judges                        cases in which asylum officers found
                                             were 7,761 Indian nationals).                                                                                    that aliens had established a credible
                                                                                                          6 Stowaways are the only category of aliens who
                                                In other words: Approximately 61%                                                                             fear—leading to the aliens being placed
                                                                                                       would receive a positive credible-fear
                                             of aliens from Northern Triangle                          determination and go to asylum-only proceedings,       in section 240 removal proceedings—
                                             countries placed in expedited removal                     as opposed to section 240 proceedings, but the         has also increased in recent years. In FY
                                             expressed the intent to apply for asylum                  number of stowaways is very small. Between FY          2008, asylum officers found a credible
                                             or a fear of persecution and triggered                    2013 and FY 2017, an average of roughly 300 aliens
                                                                                                       per year were placed in asylum-only proceedings,
                                                                                                                                                              fear in about 3,200 (or 77%) of all cases.
                                             credible-fear proceedings in FY 2018                      and that number includes not only stowaways but        In FY 2014, asylum officers found a
                                             (approximately 69% of Hondurans, 79%                      all classes of aliens subject to asylum-only           credible fear in about 35,000 (or 80%)
                                             of Salvadorans, and 49% of                                proceedings. 8 CFR 1208.2(c)(1) (describing 10         of all cases in which they made a
                                                                                                       categories of aliens, including stowaways found to
                                             Guatemalans). These aliens represented                    have a credible fear, who are subject to asylum-only
                                                                                                                                                              determination. And in FY 2018, asylum
                                             65% of all credible-fear referrals in FY                  proceedings).                                          officers found a credible fear in nearly
                                             2018. By contrast, only 8% of aliens                         7 Asylum officers decided 53,205 of these cases     89% of all such cases.
                                             from Mexico trigger credible-fear                         on the merits and closed the remaining 10,357 (but        Once aliens are referred for section
                                             proceedings when they are placed in                       sent many of the latter to section 240 proceedings).
                                                                                                       Specifically, 25,673 Honduran nationals were
                                                                                                                                                              240 proceedings, their cases may take
                                             expedited removal, and Mexicans                           interviewed; 21,476 of those resulted in a positive    months or years to adjudicate due to
                                             represented 7% of all credible-fear                       screening on the merits, 2,436 received a negative     backlogs in the system. As of November
                                             referrals. Other nationalities compose                    finding, and 1,761 were closed—meaning that 90%        2, 2018, there were approximately
                                                                                                       of all Honduran cases involving a merits
                                             the remaining 26,763 (28%) referred for                   determination resulted in a positive finding, and
                                                                                                                                                              203,569 total cases pending in the
                                             credible-fear interviews.                                 10% were denied. Some 13,433 Salvadoran                immigration courts that originated with
                                                Once these 97,192 aliens were                          nationals were interviewed; 11,034 of those resulted   a credible-fear referral—or 26% of the
                                             interviewed by an asylum officer,                         in a positive screening on the merits 1,717 were       total backlog of 791,821 removal cases.
                                                                                                       denied, and 682 were closed—meaning that 86% of
                                             83,862 cases were decided on the merits                   all Salvadoran cases involving a merits
                                                                                                                                                              Of that number, 136,554 involved
                                             (asylum officers closed the others).5                     determination resulted in a positive finding, and      nationals of Northern Triangle countries
                                                                                                       14% were denied. Some 24,456 Guatemalan                (39,940 cases involving Hondurans;
                                               5 DHS sometimes calculates credible-fear grant          nationals were interviewed; 14,183 of those resulted   59,702 involving Salvadoran nationals;
                                             rates as a proportion of all cases (positive, negative,   in a positive screening on the merits, 2,359 were
                                                                                                       denied, and 7,914 were closed—meaning that 86%
                                                                                                                                                              36,912 involving Guatemalan nationals).
                                             and closed cases). Because this rule concerns the
                                             merits of the screening process and closed cases are      of all Guatemalan cases involving a merits             Another 10,736 cases involved Mexican
                                             not affected by that process, this preamble discusses     determination resulted in a positive finding, and      nationals.
khammond on DSK30JT082PROD with RULES




                                             the proportions of determinations on the merits           14% were denied. Again, the percentages exclude           In FY 2018, immigration judges
                                             when describing the credible-fear screening               closed cases so as to describe how asylum officers
                                                                                                       make decisions on the merits.
                                                                                                                                                              completed 34,158 total cases that
                                             process. This preamble does, however, account for
                                             the fact that some proportion of closed cases are            8 Immigration judges in 2018 reversed 18% (288)     originated with a credible-fear referral.9
                                             also sent to section 240 proceedings when                 of negative credible-fear determinations involving
                                             discussing the number of cases that immigration           Hondurans, 19% (241) of negative credible-fear           9 All descriptions of case outcomes before

                                             judges completed involving aliens referred for a          determinations involving Salvadorans, and 17%          immigration judges reflect initial case completions
                                             credible-fear interview while in expedited-removal        (285) of negative credible-fear determinations         by an immigration judge during the fiscal year
                                             proceedings.                                              involving Guatemalans.                                                                            Continued




                                        VerDate Sep<11>2014    16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00015   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM    09NOR1
                                                                                                                                                                                          AR00025
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 38 of 74
                                             55946             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             Those aliens were likely referred for                      Even among those aliens who                        differently: Only a little over half of
                                             credible-fear screening between 2015                    received a credible-fear interview, filed             aliens from Northern Triangle countries
                                             and 2018; the vast majority of these                    for asylum, and appeared in section 240               who claimed a fear of persecution and
                                             cases arose from positive credible-fear                 proceedings to resolve their asylum                   passed threshold screening submitted
                                             determinations as opposed to the subset                 claims—a category that would logically                an application for asylum, and over a
                                             of cases that were closed in expedited                  include the aliens with the greatest                  third did not appear at section 240
                                             removal and referred for section 240                    confidence in the merits of their                     proceedings.10 And only 1,889 aliens
                                             proceedings. In a significant proportion                claims—only a very small percentage                   from Northern Triangle countries were
                                             of these cases, the aliens did not appear               received asylum. In FY 2018                           granted asylum, or approximately 9% of
                                             for section 240 proceedings or did not                  immigration judges completed 34,158                   completed cases for aliens from
                                             file an application for asylum in                       cases that originated with a credible-fear            Northern Triangle countries who
                                             connection with those proceedings. In                   referral; only 20,563 of those cases                  received a credible-fear referral, 17% of
                                             FY 2018, of the 34,158 completions that                 involved an application for asylum, and               the cases where such aliens filed asylum
                                             originated with a credible-fear referral,               immigration judges granted only 5,639                 applications in their removal
                                             24,361 (71%) were completed by an                       aliens asylum. In other words, in FY                  proceedings, and about 23% of cases
                                             immigration judge with the issuance of                  2018, less than about 6,000 aliens who                where such aliens’ asylum claims were
                                             an order of removal. Of those completed                 passed through credible-fear screening                adjudicated on the merits. Specifically,
                                             cases, 10,534 involved in absentia                      (17% of all completed cases, 27% of all               in FY 2018, 536 Hondurans, 408
                                             removal orders, meaning that in                         completed cases in which an asylum                    Guatemalans, and 945 Salvadorans who
                                             approximately 31% of all initial                        application was filed, and about 36% of               initially were referred for a credible-fear
                                             completions in FY 2018 that originated                  cases where the asylum claim was                      interview (whether in FY 2018 or
                                             from a credible-fear referral, the alien                adjudicated on the merits) established                earlier) and progressed to section 240
                                             failed to appear at a hearing. Moreover,                that they should be granted asylum. (An               proceedings were granted asylum.
                                                                                                     additional 322 aliens received either                    The Departments thus believe that
                                             of those 10,534 cases, there were 1,981
                                                                                                     statutory withholding or CAT                          these numbers underscore the major
                                             cases where an asylum application was                                                                         costs and inefficiencies of the current
                                             filed, meaning 8,553 did not file an                    protection.) Because there may be
                                                                                                     multiple bases for denying an asylum                  asylum system. Again, numbers for
                                             asylum application and failed to appear                                                                       Northern Triangle nationals—who
                                             at a hearing. Further, 40% of all initial               application and immigration judges
                                                                                                     often make alternative findings for                   represent the vast majority of aliens who
                                             completions originating with a credible-                                                                      claim a credible fear—illuminate the
                                             fear referral (or 13,595 cases, including               consideration of issues on appeal, EOIR
                                                                                                     does not track reasons for asylum                     scale of the problem. Out of the 63,562
                                             the 8,553 aliens just discussed) were                                                                         Northern Triangle nationals who
                                             completed in FY 2018 without an alien                   denials by immigration judges at a
                                                                                                     granular level. Nevertheless, experience              expressed an intent to apply for asylum
                                             filing an application for asylum. In                                                                          or a fear of persecution and received
                                             short, in nearly half of the cases                      indicates that the vast majority of those
                                                                                                     asylum denials reflect a conclusion that              credible-fear screening interviews in FY
                                             completed by an immigration judge in                                                                          2018, 47,507 received a positive
                                             FY 2018 involving aliens who passed                     the alien failed to establish a significant
                                                                                                     possibility of persecution, rather than               credible-fear finding from the asylum
                                             through a credible-fear referral, the alien                                                                   officer or immigration judge. (Another
                                             failed to appear at a hearing or failed to              the effect of a bar to asylum eligibility
                                                                                                     or a discretionary decision by an                     10,357 cases were administratively
                                             file an asylum application.                                                                                   closed, some of which also may have
                                                                                                     immigration judge to deny asylum to an
                                                Those figures are consistent with                                                                          been referred to section 240
                                                                                                     alien who qualifies as a refugee.
                                             trends from FY 2008 through FY 2018,                                                                          proceedings.) Those aliens will remain
                                                                                                        The statistics for nationals of                    in the United States to await section 240
                                             during which time DHS pursued some
                                                                                                     Northern Triangle countries are                       proceedings while immigration judges
                                             354,356 cases in the immigration courts
                                                                                                     particularly illuminating. In FY 2018,                work through the current backlog of
                                             that involved aliens who had gone
                                                                                                     immigration judges in section 240                     nearly 800,000 cases—136,554 of which
                                             through a credible-fear review (i.e., the
                                                                                                     proceedings adjudicated 20,784 cases                  involve nationals of Northern Triangle
                                             aliens received a positive credible-fear
                                                                                                     involving nationals of Northern Triangle              countries who passed through credible-
                                             determination or their closed case was
                                                                                                     countries who were referred for
                                             referred for further proceedings). During
                                                                                                     credible-fear interviews and then                        10 These percentages are even higher for
                                             this period, however, only about 53%
                                                                                                     referred to section 240 proceedings (i.e.,            particular nationalities. In FY 2018, immigration
                                             (189,127) of those aliens filed an asylum                                                                     judges adjudicated 7,151 cases involving
                                                                                                     they expressed a fear and either
                                             application, despite the fact that they                                                                       Hondurans whose cases originated with a credible-
                                                                                                     received a positive credible-fear                     fear referral in expedited-removal proceedings. Of
                                             were placed into further immigration
                                                                                                     determination or had their case closed                that 7,151, only 49% (3,509) filed an application for
                                             proceedings under section 240 because
                                                                                                     and referred to section 240 proceedings               asylum, and 44% (3,167) had their cases completed
                                             they alleged a fear during expedited-                                                                         with an in absentia removal order because they
                                                                                                     for an unspecified reason). Given that
                                             removal proceedings.                                                                                          failed to appear. Similarly, immigration judges
                                                                                                     those aliens asserted a fear of                       adjudicated 5,382 cases involving Guatemalans
                                                                                                     persecution and progressed through                    whose cases originated with a credible-fear referral;
                                             unless otherwise noted. All references to                                                                     only 46% (2,457) filed an asylum application, and
                                             applications for asylum generally involve
                                                                                                     credible-fear screening, those aliens
                                                                                                                                                           41% (2,218) received in absentia removal orders.
                                             applications for asylum, as opposed to some other       presumably would have had the greatest                The 8,251 Salvadoran cases had the highest rate of
                                             form of protection, but EOIR statistics do not          reason to then pursue an asylum                       asylum applications (filed in 65% of cases, or
                                             distinguish between, for instance, the filing of an     application. Yet in only about 54% of                 5,341), and 31% of the total cases (2,534) involved
khammond on DSK30JT082PROD with RULES




                                             application for asylum or the filing of an                                                                    in absentia removal orders. Numbers for Mexican
                                             application for statutory withholding. As noted, an
                                                                                                     those cases did the alien file an asylum
                                                                                                                                                           nationals reflected similar trends. In FY 2018,
                                             application for asylum is also deemed an                application. Furthermore, about 38% of                immigration judges adjudicated 3,307 cases
                                             application for other forms of protection, and          aliens from Northern Triangle countries               involving Mexican nationals who progressed to
                                             whether an application will be for asylum or only       who were referred for credible-fear                   section 240 proceedings after being referred for a
                                             for some other form of protection is often a post-                                                            credible-fear interview; 49% of them filed
                                             filing determination made by the immigration judge
                                                                                                     interviews and passed to section 240                  applications for asylum in these proceedings, and
                                             (for instance, because the one-year filing bar for      proceedings did not appear, and were                  25% of the total cases resulted in an in absentia
                                             asylum applies).                                        ordered removed in absentia. Put                      removal order.



                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00016   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                       AR00026
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 39 of 74
                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                        55947

                                             fear screening interviews. Immigration                  process, this process would better filter             Office of the Chief Immigration Judge,
                                             judges adjudicated 20,784 cases                         those aliens eligible for that form of                Executive Office for Immigration
                                             involving such nationals of Northern                    protection. Even assuming that grant                  Review at 6 (May 14, 1999) (explaining
                                             Triangle countries in FY 2018; slightly                 rates for statutory withholding in the                similarities between credible-fear and
                                             under half of those aliens did not file an              reasonable-fear screening process (a                  reasonable-fear proceedings for
                                             application for asylum, and over a third                higher standard) would be the same as                 immigration judges).
                                             were screened through expedited                         grant rates for asylum, this screening                   That said, USCIS estimates that
                                             removal but did not appear for a section                mechanism would likely still allow                    asylum officers have historically
                                             240 proceeding. Even when nationals of                  through a significantly higher                        averaged four to five credible-fear
                                             Northern Triangle countries who passed                  percentage of cases than would likely be              interviews and completions per day, but
                                             through credible-fear screening applied                 granted. And the reasonable-fear                      only two to three reasonable-fear case
                                             for asylum (as 11,307 did in cases                      screening rates would also still allow a              completions per day. Comparing this
                                             completed in FY 2018), immigration                      far greater percentage of claimants                   against current case processing targets,
                                             judges granted asylum to only 1,889, or                 through than would ultimately receive                 and depending on the number of aliens
                                             17% of the cases where such aliens filed                CAT protection. Fewer than 1,000 aliens               who contravene a presidential
                                             asylum applications in their removal                    per year, of any nationality, receive CAT             proclamation, such a change might
                                             proceedings. Immigration judges found                   protection.                                           result in the need to increase the
                                             in the overwhelming majority of cases                      To the extent that aliens continued to             number of officers required to conduct
                                             that the aliens had no significant                      enter the United States in violation of a             credible-fear or reasonable-fear
                                             possibility of persecution.                             relevant proclamation, the application                screenings to maintain current case
                                                These existing burdens suggest an                    of the rule’s bar to eligibility for asylum           completion goals. However, current
                                             unsustainably inefficient process, and                  in the credible-fear screening process                reasonable-fear interviews are for types
                                             those pressures are now coupled with                    (combined with the application of the                 of aliens (aggravated felons and aliens
                                             the prospect that large caravans of                     reasonable-fear standard to statutory                 subject to reinstatement) for whom
                                             thousands of aliens, primarily from                     withholding and CAT claims) would                     relevant criminal and immigration
                                             Central America, will seek to enter the                 reduce the number of cases referred to                records take time to obtain, and for
                                             United States unlawfully or without                     section 240 proceedings. Finally, the                 whom additional interviewing and
                                             proper documentation and thereafter                     Departments emphasize that this rule                  administrative processing time is
                                             trigger credible-fear screening                         would not prevent aliens with claims                  typically required. The population of
                                             procedures and obtain release into the                  for statutory withholding or CAT                      aliens who would be subject to this rule
                                             interior. The United States has been                    protection from having their claims                   would generally not have the same type
                                             engaged in ongoing diplomatic                           adjudicated in section 240 proceedings                of criminal and immigration records in
                                             negotiations with Mexico and the                        after satisfying the reasonable-fear                  the United States, but additional
                                             Northern Triangle countries (Guatemala,                 standard.                                             interviewing time might be necessary.
                                             El Salvador, and Honduras) about the                       Further, determining whether an alien              Therefore, it is unclear whether these
                                             problems on the southern border, but                    is subject to a suspension of entry                   averages would hold once the rule is
                                             those negotiations have, to date, proved                proclamation would ordinarily be                      implemented.
                                             unable to meaningfully improve the                      straightforward, because such orders                     If an asylum officer determines that
                                             situation.                                              specify the class of aliens whose entry               credible fear has been established but
                                                2. In combination with a presidential                is restricted. Likewise, adding questions             for the existence of the proclamation
                                             proclamation directed at the crisis on                  designed to elicit whether an alien is                bar, and the alien seeks review of such
                                             the southern border, the rule would                     subject to an entry proclamation, and                 determination before an immigration
                                             help ameliorate the pressures on the                    employing a bifurcated credible-fear                  judge, DHS may need to shift additional
                                             present system. Aliens who could not                    analysis for the asylum claim and                     resources towards facilitating such
                                             establish a credible fear for asylum                    reasonable-fear review of the statutory               review in immigration court in order to
                                             purposes due to the proclamation-based                  withholding and CAT claims, will likely               provide records of the negative credible-
                                             eligibility bar could nonetheless seek                  not be unduly burdensome. Although                    fear determination to the immigration
                                             statutory withholding of removal or                     DHS has generally not applied existing                court. However, ICE attorneys, while
                                             CAT protection, but would receive a                     mandatory bars to asylum in credible-                 sometimes present, generally do not
                                             positive finding only by establishing a                 fear determinations, asylum officers                  advocate for DHS in negative credible-
                                             reasonable fear of persecution or torture.              currently probe for this information and              fear or reasonable-fear reviews before an
                                             In FY 2018, USCIS issued nearly 7,000                   note in the record where the possibility              immigration judge.
                                             reasonable-fear determinations (i.e.,                   exists that a mandatory bar may apply.                   DHS would, however, also expend
                                             made a positive or negative                             Though screening for proclamation-                    additional resources detaining aliens
                                             determination)—a smaller number                         based ineligibility for asylum may in                 who would have previously received a
                                             because the current determinations are                  some cases entail some additional work,               positive credible-fear determination and
                                             limited to the narrow categories of                     USCIS will account for it under the                   who now receive, and challenge, a
                                             aliens described above. Of those                        Paperwork Reduction Act, 44 U.S.C.                    negative credible-fear and reasonable-
                                             determinations, USCIS found a                           3501 et seq., as needed, following                    fear determination. Aliens are generally
                                             reasonable fear in 45% of cases in 2018,                issuance of a covered proclamation.                   detained during the credible-fear
                                             and 48% of cases in 2017. Negative                      USCIS asylum officers and EOIR                        screening, but may be eligible for parole
                                             reasonable-fear determinations were                     immigration judges have almost two                    or release on bond if they establish a
khammond on DSK30JT082PROD with RULES




                                             then subject to further review, and                     decades of experience applying the                    credible fear. To the extent that the rule
                                             immigration judges reversed                             reasonable-fear standard to statutory                 may result in lengthier interviews for
                                             approximately 18%.                                      withholding and CAT claims, and do so                 each case, aliens’ length of stay in
                                                Even if rates of positive reasonable-                in thousands of cases per year already                detention would increase. Furthermore,
                                             fear findings increased when a more                     (13,732 in FY 2018 for both EOIR and                  DHS anticipates that more negative
                                             general population of aliens became                     USCIS). See, e.g., Memorandum for All                 determinations would increase the
                                             subject to the reasonable-fear screening                Immigration Judges, et al., from The                  number of aliens who would be


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00017   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                 AR00027
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 40 of 74
                                             55948             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             detained and the length of time they                    focus of this rule is on the tens of                    more time in Mexico. Third-country
                                             would be detained, since fewer aliens                   thousands of aliens each year (97,192 in                nationals in this category would have
                                             would be eligible for parole or release                 FY 2018) who assert a credible fear in                  added incentives to take advantage of
                                             on bond. Also, to the extent this rule                  expedited-removal proceedings and may                   Mexican asylum procedures and to
                                             would increase the number of aliens                     thereby be placed on a path to release                  make decisions about travel to a U.S.
                                             who receive both negative credible-fear                 into the interior of the United States.                 port of entry based on information about
                                             and reasonable-fear determinations, and                 The President has announced his                         which ports were most capable of swift
                                             would thus be subject to immediate                      intention to take executive action to                   processing.
                                             removal, DHS will incur increased and                   suspend the entry of aliens between                        Such an application of this rule could
                                             more immediate costs for enforcement                    ports of entry and instead to channel                   also affect aliens who apply for asylum
                                             and removal of these aliens. That cost                  such aliens to ports of entry, where they               affirmatively or in removal proceedings
                                             would be counterbalanced by the fact                    may seek to enter and assert an intent                  after entering through the southern
                                             that it would be considerably more                      to apply for asylum in a controlled,                    border. Some of those asylum grants
                                             costly and resource-intensive to                        orderly, and lawful manner. The                         would become denials for aliens who
                                             ultimately remove such an alien after                   Departments have accordingly assessed                   became ineligible for asylum because
                                             the end of section 240 proceedings, and                 the anticipated effects of such a                       they crossed illegally in contravention
                                             the desirability of promoting greater                   presidential action so as to illuminate                 of a proclamation effective before they
                                             enforcement of the immigration laws.                    how the rule would be applied in those                  entered. Such aliens could, however,
                                                Attorneys from ICE represent DHS in                  circumstances.                                          still obtain statutory withholding of
                                             full immigration proceedings, and                         a. Effects on Aliens. Such a                          removal or CAT protection in section
                                             immigration judges (who are part of                     proclamation, coupled with this rule,                   240 proceedings.
                                             DOJ) adjudicate those proceedings. If                   would have the most direct effect on the                   Finally, such a proclamation could
                                             fewer aliens are found to have credible                 more than approximately 70,000 aliens                   also affect the thousands of aliens who
                                             fear or reasonable fear and referred to                 a year (as of FY 2018) estimated to enter               are granted asylum each year. Those
                                             full immigration proceedings, such a                    between the ports of entry and then                     aliens’ cases are equally subject to
                                             development will allow DOJ and ICE                      assert a credible fear in expedited-                    existing backlogs in immigration courts,
                                             attorney resources to be reallocated to                 removal proceedings.11 If such aliens                   and could be adjudicated more swiftly
                                             other immigration proceedings. The                      contravened a proclamation suspending                   if the number of non-meritorious cases
                                             additional bars to asylum are unlikely to               their entry unless they entered at a port               declined. Aliens with meritorious
                                             result in immigration judges spending                   of entry, they would become ineligible                  claims could thus more expeditiously
                                             much additional time on each case                       for asylum, but would remain eligible                   receive the benefits associated with
                                             where the nature of the proclamation                    for statutory withholding or CAT                        asylum.
                                             bar is straightforward to apply. Further,               protection. And for the reasons                            b. Effects on the Departments’
                                             there will likely be a decrease in the                  discussed above, their claims would be                  Operations. Applying this rule in
                                             number of asylum hearings before                        processed more expeditiously.                           conjunction with a proclamation that
                                             immigration judges because certain                      Conversely, if such aliens decided to                   channeled aliens seeking asylum to
                                             respondents will no longer be eligible                  instead arrive at ports of entry, they                  ports of entry would likely create
                                             for asylum and DHS will likely refer                    would remain eligible for asylum and                    significant overall efficiencies in the
                                             fewer cases to full immigration                         would proceed through the existing                      Departments’ operations beyond the
                                             proceedings. If DHS officers identify the               credible-fear screening process.                        general efficiencies discussed above.
                                             proclamation-based bar to asylum                          Such an application of this rule could                Channeling even some proportion of
                                             (before EOIR has acquired jurisdiction                  also affect the decision calculus for the               aliens who currently enter illegally and
                                             over the case), EOIR anticipates a                      estimated 24,000 or so aliens a year (as                assert a credible fear to ports of entry
                                             reduction in both in-court and out-of-                  of FY 2018) who arrive at ports of entry                would, on balance, be expected to help
                                             court time for immigration judges.                      along the southern border and assert a                  the Departments more effectively
                                                A decrease in the number of credible-                credible fear in expedited-removal                      leverage their resources to promote
                                             fear findings and, thus, asylum grants                  proceedings.12 Such aliens would likely                 orderly and efficient processing of
                                             would also decrease the number of                       face increased wait times at a U.S. port                inadmissible aliens.
                                             employment authorization documents                      of entry, meaning that they would spend                    At present, CBP dedicates enormous
                                             processed by DHS. Aliens are generally                                                                          resources to attempting to apprehend
                                             eligible to apply for and receive                         11 The Departments estimated this number by           aliens who cross the southern border
                                             employment authorization and an                         using the approximately 171,511 aliens in FY 2018       illegally. As noted, CBP apprehended
                                             Employment Authorization Document                       who were referred to expedited removal after            396,579 such aliens in FY 2018. Such
                                                                                                     crossing illegally between ports of entry and being     crossings often occur in remote
                                             (Form I–766) after their asylum claim                   apprehended by CBP. That number excludes the
                                             has been pending for more than 180                      approximately 3,102 additional aliens who were          locations, and over 16,000 CBP officers
                                             days. See INA 208(d)(5)(A)(iii), 8 U.S.C.               arrested by ICE, because it is not clear at this time   are responsible for patrolling hundreds
                                             1158(d)(5)(A)(iii); 8 CFR 1208.7(a)(1)(2).              whether such aliens were ultimately processed at a      of thousands of square miles of territory,
                                                                                                     port of entry. The Departments also relied on the       ranging from deserts to mountainous
                                             This rule and any associated future                     fact that approximately 41% of aliens in expedited
                                             presidential proclamations would also                   removal in FY 2018 triggered credible-fear              terrain to cities. When a United States
                                             be expected to have a deterrent effect                  screening.                                              Border Patrol (‘‘Border Patrol’’ or
                                             that could lessen future flows of illegal                 12 The Departments estimated this number by           ‘‘USBP’’) agent apprehends an alien
                                             immigration.                                            using the approximately 59,921 aliens in FY 2018        who enters unlawfully, the USBP agent
khammond on DSK30JT082PROD with RULES




                                                                                                     who were referred to expedited removal after
                                                3. The Departments are not in a                      presenting at a port of entry. That number excludes
                                                                                                                                                             takes the alien into custody and
                                             position to determine how all entry                     the approximately 3,102 additional aliens who were      transports the alien to a Border Patrol
                                             proclamations involving the southern                    arrested by ICE, because it is not clear at this time   station for processing—which could be
                                             border could affect the decision calculus               whether such aliens were ultimately processed at a      hours away. Family units apprehended
                                                                                                     port of entry. The Departments also relied on the
                                             for various categories of aliens planning               fact that approximately 41% of aliens in expedited
                                                                                                                                                             after crossing illegally present
                                             to enter the United States through the                  removal in FY 2018 triggered credible-fear              additional logistical challenges, and
                                             southern border in the near future. The                 screening.                                              may require additional agents to assist


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00018   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                   AR00028
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 41 of 74
                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                                55949

                                             with the transport of the illegal aliens                stations, ports of entry vary in their                nationals most likely to be affected by
                                             from the point of apprehension to the                   proximity to ICE detention facilities.                the rule and a proclamation would also
                                             station for processing. And                                The Departments acknowledge that in                be highly unlikely to establish eligibility
                                             apprehending one alien or group of                      the event all of the approximately                    for asylum.
                                             aliens may come at the expense of                       70,000 aliens per year who cross
                                                                                                     illegally and assert a credible fear                  Regulatory Requirements
                                             apprehending others while agents are
                                             dedicating resources to transportation                  instead decide to present at a port of                A. Administrative Procedure Act
                                             instead of patrolling.                                  entry, processing times at ports of entry
                                                                                                                                                             While the Administrative Procedure
                                                At the Border Patrol station, a CBP                  would be slower in the absence of
                                                                                                     additional resources or policies that                 Act (‘‘APA’’) generally requires agencies
                                             agent obtains an alien’s fingerprints,                                                                        to publish notice of a proposed
                                             photographs, and biometric data, and                    would encourage aliens to enter at less
                                                                                                     busy ports. Using FY 2018 figures, the                rulemaking in the Federal Register for
                                             begins asking background questions                                                                            a period of public comment, it provides
                                             about the alien’s nationality and                       number of aliens presenting at a port of
                                                                                                     entry would rise from about 124,511 to                an exception ‘‘when the agency for good
                                             purpose in crossing. At the same time,                                                                        cause finds . . . that notice and public
                                             agents must make swift decisions, in                    about 200,000 aliens if all illegal aliens
                                                                                                     who assert a credible fear went to ports              procedure thereon are impracticable,
                                             coordination with DOJ, as to whether to                                                                       unnecessary, or contrary to the public
                                             charge the alien with an immigration-                   of entry. That would likely create longer
                                                                                                     lines at U.S. ports of entry, although the            interest.’’ 5 U.S.C. 553(b)(B). This
                                             related criminal offense. Further, agents                                                                     exception relieves agencies of the
                                             must decide whether to apply                            Departments note that such ports have
                                                                                                     variable capacities and that wait times               notice-and-comment requirement in
                                             expedited-removal procedures, to                                                                              emergency situations, or in
                                             pursue reinstatement proceedings if the                 vary considerably between them. The
                                                                                                     Departments nonetheless believe such a                circumstances where ‘‘the delay created
                                             alien already has a removal order in                                                                          by the notice and comment
                                             effect, to authorize voluntary return, or               policy would be preferable to the status
                                                                                                     quo. Nearly 40% of inadmissible aliens                requirements would result in serious
                                             to pursue some other lawful course of                                                                         damage to important interests.’’ Woods
                                             action. Once the processing of the alien                who present at ports of entry today are
                                                                                                     Mexican nationals, who rarely claim a                 Psychiatric Inst. v. United States, 20 Cl.
                                             is completed, the USBP temporarily                                                                            Ct. 324, 333 (1990), aff’d, 925 F.2d 1454
                                             detains any alien who is referred for                   credible fear and who accordingly can
                                                                                                     be processed and admitted or removed                  (Fed. Cir. 1991); see also Nat’l Fed’n of
                                             removal proceedings. Once the USBP                                                                            Federal Emps. v. Nat’l Treasury Emps.
                                                                                                     quickly.
                                             determines that an alien should be                                                                            Union, 671 F.2d 607, 611 (D.C. Cir.
                                                                                                        Furthermore, the overwhelming
                                             placed in expedited-removal                                                                                   1982); United States v. Dean, 604 F.3d
                                                                                                     number of aliens who would have an
                                             proceedings, the alien is expeditiously                 incentive under the rule and a                        1275, 1279 (11th Cir. 2010). Agencies
                                             transferred to ICE custody in                           proclamation to arrive at a port of entry             have previously relied on this exception
                                             compliance with federal law. The                        rather than to cross illegally are from               in promulgating a host of immigration-
                                             distance between ICE detention                          third countries, not from Mexico. In FY               related interim rules.13 Furthermore,
                                             facilities and USBP stations, however,                  2018, CBP apprehended and referred to                 DHS has invoked this exception in
                                             varies. Asylum officers and immigration                 expedited removal an estimated 87,544                 promulgating rules related to expedited
                                             judges review negative credible-fear                    Northern Triangle nationals and an                    removal—a context in which Congress
                                             findings during expedited-removal                       estimated 66,826 Mexican nationals, but               recognized the need for dispatch in
                                             proceedings while the alien is in ICE                   Northern Triangle nationals assert a                  addressing large volumes of aliens by
                                             custody.                                                credible fear over 60% of the time,                   giving the Secretary significant
                                                By contrast, CBP officers are able to                whereas Mexican nationals assert a                    discretion to ‘‘modify at any time’’ the
                                             employ a more orderly and streamlined                   credible fear less than 10% of the time.              classes of aliens who would be subject
                                             process for inadmissible aliens who                     The Departments believe that it is                    to such procedures. See INA
                                             present at one of the ports of entry along              reasonable for third-country aliens, who              235(b)(1)(A)(iii)(I), 8 U.S.C.
                                             the southern border—even if they claim                  appear highly unlikely to be persecuted               1225(b)(1)(A)(iii)(I).14
                                             a credible fear. Because such aliens have               on account of a protected ground or
                                             typically sought admission without                      tortured in Mexico, to be subject to                    13 See, e.g., Visas: Documentation of

                                             violating the law, CBP generally does                   orderly processing at ports of entry that             Nonimmigrants Under the Immigration and
                                             not need to dedicate resources to                                                                             Nationality Act, as Amended, 81 FR 5906, 5907
                                                                                                     takes into account resource constraints               (Feb. 4, 2016) (interim rule citing good cause to
                                             apprehending or considering whether to                  at ports of entry and in U.S. detention               immediately require additional documentation from
                                             charge such aliens. And while aliens                    facilities. Such orderly processing                   certain Caribbean agricultural workers to avoid ‘‘an
                                             who present at a port of entry undergo                  would be impossible if large proportions              increase in applications for admission in bad faith
                                             threshold screening to determine their                                                                        by persons who would otherwise have been denied
                                                                                                     of third-country nationals continue to                visas and are seeking to avoid the visa requirement
                                             admissibility, see INA 235(b)(2), 8                     cross the southern border illegally.                  and consular screening process during the period
                                             U.S.C. 1225(b)(2), that process takes                      To be sure, some Mexican nationals                 between the publication of a proposed and a final
                                             approximately the same amount of time                   who would assert a credible fear may                  rule’’); Suspending the 30-Day and Annual
                                             as CBP’s process for obtaining details                  also have to spend more time waiting                  Interview Requirements From the Special
                                                                                                                                                           Registration Process for Certain Nonimmigrants, 68
                                             from aliens apprehended between ports                   for processing in Mexico. Such                        FR 67578, 67581 (Dec. 2, 2003) (interim rule
                                             of entry. Just as for illegal entrants, CBP             nationals, however, could still obtain                claiming good cause exception for suspending
                                             officers at ports of entry must decide                  statutory withholding of removal or                   certain automatic registration requirements for
                                             whether inadmissible aliens at ports of                 CAT protection if they crossed illegally,             nonimmigrants because ‘‘without [the] regulation
khammond on DSK30JT082PROD with RULES




                                                                                                                                                           approximately 82,532 aliens would be subject to 30-
                                             entry are subject to expedited removal.                 which would allow them a safeguard                    day or annual re-registration interviews’’ over six
                                             Aliens subject to such proceedings are                  against persecution. Moreover, only 178               months).
                                             then generally transferred to ICE                       Mexican nationals received asylum in                    14 See, e.g., Eliminating Exception to Expedited

                                             custody so that DHS can implement                       FY 2018 after initially asserting a                   Removal Authority for Cuban Nationals Arriving by
                                                                                                                                                           Air, 82 FR at 4770 (claiming good cause exception
                                             Congress’s statutory mandate to detain                  credible fear of persecution in                       because the ability to detain certain Cuban
                                             such aliens during the pendency of                      expedited-removal proceedings,                        nationals ‘‘while admissibility and identity are
                                             expedited-removal proceedings. As with                  indicating that the category of Mexican                                                          Continued




                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00019   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                       AR00029
                                                                 Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 42 of 74
                                             55950              Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                                The Departments have concluded that                   because of similar short-run incentive               southern border, unlawfully or without
                                             the good-cause exceptions in 5 U.S.C.                    concerns).                                           appropriate travel documents, directly
                                             553(b)(B) and (d)(3) apply to this rule.                    These same concerns would apply                   implicates the foreign policy interests of
                                             Notice and comment on this rule, along                   here as well. Pre-promulgation notice                the United States. See, e.g., Exec. Order
                                             with a 30-day delay in its effective date,               and comment, or a delay in the effective             13767 (Jan. 25, 2017). Presidential
                                             would be impracticable and contrary to                   date, could lead to an increase in                   proclamations invoking section 212(f) or
                                             the public interest. The Departments                     migration to the southern border to                  215(a)(1) of the INA at the southern
                                             have determined that immediate                           enter the United States before the rule              border necessarily implicate our
                                             implementation of this rule is essential                 took effect. For instance, the thousands             relations with Mexico and the
                                             to avoid creating an incentive for aliens                of aliens who presently enter illegally              President’s foreign policy, including
                                             to seek to cross the border during pre-                  and make claims of credible fear if and              sensitive and ongoing negotiations with
                                             promulgation notice and comment                          when they are apprehended would have                 Mexico about how to manage our shared
                                             under 5 U.S.C. 553(b) or during the 30-                  an added incentive to cross illegally                border.15 A proclamation under section
                                             day delay in the effective date under 5                  during the comment period. They have                 212(f) of the INA would reflect a
                                             U.S.C. 553(d).                                           an incentive to cross illegally in the               presidential determination that some or
                                                DHS concluded in January 2017 that                    hopes of evading detection entirely.                 all entries along the border ‘‘would [be]
                                             it was imperative to give immediate                      Even once apprehended, at present, they              detrimental to the interests of the
                                             effect to a rule designating Cuban                       are able to take advantage of a second               United States.’’ And the structure of the
                                             nationals arriving by air as eligible for                opportunity to remain in the United                  rule, under which the Attorney General
                                             expedited removal because ‘‘pre-                         States by making credible-fear claims in             and the Secretary are exercising their
                                             promulgation notice and comment                          expedited-removal proceedings. Even if               statutory authority to establish a
                                             would . . . endanger[] human life and                    their statements are ultimately not                  mandatory bar to asylum eligibility
                                             hav[e] a potential destabilizing effect in               found to be genuine, they are likely to              resting squarely on a proclamation
                                             the region.’’ Eliminating Exception to                   be released into the interior pending                issued by the President, confirms the
                                             Expedited Removal Authority for Cuban                    section 240 proceedings that may not                 direct relationship between the
                                             Nationals Arriving by Air, 82 FR at                      occur for months or years. Based on the              President’s foreign policy decisions in
                                             4770. DHS in particular cited the                        available statistics, the Departments                this area and the rule.
                                             prospect that ‘‘publication of the rule as               believe that a large proportion of aliens               For instance, a proclamation aimed at
                                             a proposed rule, which would signal a                    who enter illegally and assert a fear                channeling aliens who wish to make a
                                             significant change in policy while                       could be released while awaiting section             claim for asylum to ports of entry at the
                                             permitting continuation of the exception                 240 proceedings. There continues to be               southern border would be inextricably
                                             for Cuban nationals, could lead to a                     an ‘‘urgent need to deter foreign                    related to any negotiations over a safe-
                                             surge in migration of Cuban nationals                    nationals from undertaking dangerous                 third-country agreement (as defined in
                                             seeking to travel to and enter the United                border crossings, and thereby prevent                INA 208(a)(2)(A), 8 U.S.C.
                                             States during the period between the                     the needless deaths and crimes                       1158(a)(2)(A)), or any similar
                                             publication of a proposed and a final                    associated with human trafficking and                arrangements. As noted, the vast
                                             rule.’’ Id. DHS found that ‘‘[s]uch a                    alien smuggling operations.’’                        majority of aliens who enter illegally
                                             surge would threaten national security                   Designating Aliens For Expedited                     today come from the Northern Triangle
                                             and public safety by diverting valuable                  Removal, 69 FR at 48878.                             countries, and large portions of those
                                             Government resources from                                   Furthermore, there are already large              aliens assert a credible fear. Channeling
                                             counterterrorism and homeland security                   numbers of migrants—including                        those aliens to ports of entry would
                                             responsibilities. A surge could also have                thousands of aliens traveling in groups,             encourage these aliens to first avail
                                             a destabilizing effect on the region, thus               primarily from Central America—                      themselves of offers of asylum from
                                             weakening the security of the United                     expected to attempt entry at the                     Mexico.
                                             States and threatening its international                 southern border in the coming weeks.                    Moreover, this rule would be an
                                             relations.’’ Id. DHS concluded: ‘‘[A]                    Some are traveling in large, organized               integral part of ongoing negotiations
                                             surge could result in significant loss of                groups through Mexico and, by reports,               with Mexico and Northern Triangle
                                             human life.’’ Id.; accord, e.g.,                         intend to come to the United States                  countries over how to address the influx
                                             Designating Aliens For Expedited                         unlawfully or without proper                         of tens of thousands of migrants from
                                             Removal, 69 FR 48877 (noting similar                     documentation and to express an intent               Central America through Mexico and
                                             destabilizing incentives for a surge                     to seek asylum. Creating an incentive for            into the United States. For instance,
                                             during a delay in the effective date);                   members of those groups to attempt to                over the past few weeks, the United
                                             Visas: Documentation of Nonimmigrants                    enter the United States unlawfully                   States has consistently engaged with the
                                             Under the Immigration and Nationality                    before this rule took effect would make              Security and Foreign Ministries of El
                                             Act, as Amended, 81 FR at 5907 (finding                  more dangerous their already perilous                Salvador, Guatemala, and Honduras, as
                                             the good-cause exception applicable                      journeys, and would further strain                   well as the Ministries of Governance
                                                                                                      CBP’s apprehension operations. This                  and Foreign Affairs of Mexico, to
                                             determined and protection claims are adjudicated,        interim rule is thus a practical means to
                                             as well as to quickly remove those without               address these developments and avoid                   15 For instance, since 2004, the United States and
                                             protection claims or claims to lawful status, is a
                                             necessity for national security and public safety’’);    creating an even larger short-term                   Mexico have been operating under a memorandum
                                             Designating Aliens For Expedited Removal, 69 FR          influx; an extended notice-and-                      of understanding concerning the repatriation of
                                             at 48880 (claiming good cause exception for              comment rulemaking process would be                  Mexican nationals. Memorandum of Understanding
khammond on DSK30JT082PROD with RULES




                                             expansion of expedited-removal program due to                                                                 Between the Department of Homeland Security of
                                             ‘‘[t]he large volume of illegal entries, and attempted
                                                                                                      impracticable.                                       the United States of America and the Secretariat of
                                             illegal entries, and the attendant risks to national        Alternatively, the Departments may                Governance and the Secretariat of Foreign Affairs of
                                             security presented by these illegal entries,’’ as well   forgo notice-and-comment procedures                  the United Mexican States, on the Safe, Orderly,
                                             as ‘‘the need to deter foreign nationals from            and a delay in the effective date because            Dignified and Humane Repatriation of Mexican
                                             undertaking dangerous border crossings, and                                                                   Nationals (Feb. 20, 2004). Article 6 of that
                                             thereby prevent the needless deaths and crimes
                                                                                                      this rule involves a ‘‘foreign affairs               memorandum reserves the movement of third-
                                             associated with human trafficking and alien              function of the United States.’’ 5 U.S.C.            country nationals through Mexico and the United
                                             smuggling operations’’).                                 553(a)(1). The flow of aliens across the             States for further bilateral negotiations.



                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00020   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                       AR00030
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 43 of 74
                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                         55951

                                             discuss how to address the mass influx                  announced by the President, and is                    13771 because it is not a significant
                                             of aliens traveling together from Central               central to ongoing diplomatic                         regulatory action under Executive Order
                                             America who plan to seek to enter at the                discussions between the United States                 12866. Though the potential costs,
                                             southern border. Those ongoing                          and Cuba with respect to travel and                   benefits, and transfers associated with
                                             discussions involve negotiations over                   migration between the two countries.’’                some proclamations may have any of a
                                             issues such as how these other countries                Eliminating Exception To Expedited                    range of economic impacts, this rule
                                             will develop a process to provide this                  Removal Authority for Cuban Nationals                 itself does not have an impact aside
                                             influx with the opportunity to seek                     Encountered in the United States or                   from enabling future action. The
                                             protection at the safest and earliest                   Arriving by Sea, 82 FR at 4904–05.                    Departments have discussed what some
                                             point of transit possible, and how to                     For the foregoing reasons, taken                    of the potential impacts associated with
                                             establish compliance and enforcement                    together, the Departments have                        a proclamation may be, but these
                                             mechanisms for those who seek to enter                  concluded that the foreign affairs                    impacts do not stem directly from this
                                             the United States illegally, including for              exemption to notice-and-comment                       rule and, as such, they do not consider
                                             those who do not avail themselves of                    rulemaking applies.                                   them to be costs, benefits, or transfers of
                                             earlier offers of protection. Furthermore,                                                                    this rule.
                                             the United States and Mexico have been                  B. Regulatory Flexibility Act                            This rule amends existing regulations
                                             engaged in ongoing discussions of a                       The Regulatory Flexibility Act, 5                   to provide that aliens subject to
                                             safe-third-country agreement, and this                  U.S.C. 601 et seq., as amended by the                 restrictions on entry under certain
                                             rule will strengthen the ability of the                 Small Business Regulatory Enforcement                 proclamations are ineligible for asylum.
                                             United States to address the crisis at the              Fairness Act of 1996, requires an agency              The expected effects of this rule for
                                             southern border and therefore facilitate                to prepare and make available to the                  aliens and on the Departments’
                                             the likelihood of success in future                     public a regulatory flexibility analysis              operations are discussed above. As
                                             negotiations.                                           that describes the effect of the rule on              noted, this rule will result in the
                                                This rule thus supports the                          small entities (i.e., small businesses,               application of an additional mandatory
                                             President’s foreign policy with respect                 small organizations, and small                        bar to asylum, but the scope of that bar
                                             to Mexico and the Northern Triangle                     governmental jurisdictions). A                        will depend on the substance of relevant
                                             countries in this area and is exempt                    regulatory flexibility analysis is not                triggering proclamations. In addition,
                                             from the notice-and-comment and                         required when a rule is exempt from                   this rule requires DHS to consider and
                                             delayed-effective-date requirements in 5                notice-and-comment rulemaking.                        apply the proclamation bar in the
                                             U.S.C. 553. See Am. Ass’n of Exporters                                                                        credible-fear screening analysis, which
                                             & Importers-Textile & Apparel Grp. v.                   C. Unfunded Mandates Reform Act of                    DHS does not currently do. Application
                                             United States, 751 F.2d 1239, 1249 (Fed.                1995                                                  of the new bar to asylum will likely
                                             Cir. 1985) (noting that foreign affairs                    This interim final rule will not result            decrease the number of asylum grants.
                                             exception covers agency actions ‘‘linked                in the expenditure by state, local, and               By applying the bar earlier in the
                                             intimately with the Government’s                        tribal governments, in the aggregate, or              process, it will lessen the time that
                                             overall political agenda concerning                     by the private sector, of $100 million or             aliens who are ineligible for asylum and
                                             relations with another country’’);                      more in any one year, and it will not                 who lack a reasonable fear of
                                             Yassini v. Crosland, 618 F.2d 1356,                     significantly or uniquely affect small                persecution or torture will be present in
                                             1361 (9th Cir. 1980) (because an                        governments. Therefore, no actions were               the United States. Finally, DOJ is
                                             immigration directive ‘‘was                             deemed necessary under the provisions                 amending its regulations with respect to
                                             implementing the President’s foreign                    of the Unfunded Mandates Reform Act                   aliens who are subject to the
                                             policy,’’ the action ‘‘fell within the                  of 1995.                                              proclamation bar to asylum eligibility to
                                             foreign affairs function and good cause                                                                       ensure that aliens who establish a
                                             exceptions to the notice and comment                    D. Congressional Review Act
                                                                                                                                                           reasonable fear of persecution or torture
                                             requirements of the APA’’).                                This interim final rule is not a major             may still seek, in proceedings before
                                                Invoking the APA’s foreign affairs                   rule as defined by section 804 of the                 immigration judges, statutory
                                             exception is also consistent with past                  Congressional Review Act. 5 U.S.C. 804.               withholding of removal under the INA
                                             rulemakings. In 2016, for example, in                   This rule will not result in an annual                or CAT protection.
                                             response to diplomatic developments                     effect on the economy of $100 million
                                             between the United States and Cuba,                     or more; a major increase in costs or                 Executive Order 13132 (Federalism)
                                             DHS changed its regulations concerning                  prices; or significant adverse effects on               This rule will not have substantial
                                             flights to and from the island via an                   competition, employment, investment,                  direct effects on the States, on the
                                             immediately effective interim final rule.               productivity, innovation, or on the                   relationship between the national
                                             This rulemaking explained that it was                   ability of United States-based                        government and the States, or on the
                                             covered by the foreign affairs exception                enterprises to compete with foreign-                  distribution of power and
                                             because it was ‘‘consistent with U.S.                   based enterprises in domestic and                     responsibilities among the various
                                             foreign policy goals’’—specifically, the                export markets.                                       levels of government. Therefore, in
                                             ‘‘continued effort to normalize relations                                                                     accordance with section 6 of Executive
                                             between the two countries.’’ Flights to                 E. Executive Order 12866, Executive
                                                                                                                                                           Order 13132, it is determined that this
                                             and From Cuba, 81 FR 14948, 14952                       Order 13563, and Executive Order
                                                                                                                                                           rule does not have sufficient federalism
                                             (Mar. 21, 2016). In a similar vein, DHS                 13771 (Regulatory Planning and Review)
                                                                                                                                                           implications to warrant the preparation
                                             and the State Department recently                          This interim final rule is not a                   of a federalism summary impact
khammond on DSK30JT082PROD with RULES




                                             provided notice that they were                          ‘‘significant regulatory action’’ under               statement.
                                             eliminating an exception to expedited                   section 3(f) of Executive Order 12866
                                             removal for certain Cuban nationals.                    because the rule is exempt under the                  F. Executive Order 12988 (Civil Justice
                                             The notice explained that the change in                 foreign-affairs exemption in section                  Reform)
                                             policy was subject to the foreign affairs               3(d)(2) as part of the actual exercise of               This rule meets the applicable
                                             exception because it was ‘‘part of a                    diplomacy. The rule is consequently                   standards set forth in sections 3(a) and
                                             major foreign policy initiative                         also exempt from Executive Order                      3(b)(2) of Executive Order 12988.


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00021   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                  AR00031
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 44 of 74
                                             55952             Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations

                                             G. Paperwork Reduction Act                              expressly provides that it does not affect            U.S.C. 509, 510, 1746; sec. 2 Reorg. Plan No.
                                                                                                     eligibility for asylum, or expressly                  2 of 1950; 3 CFR, 1949–1953 Comp., p. 1002;
                                               This rule does not propose new or
                                                                                                     provides for a waiver or exception that               section 203 of Pub. L. 105–100, 111 Stat.
                                             revisions to existing ‘‘collection[s] of
                                                                                                     makes the suspension or limitation                    2196–200; sections 1506 and 1510 of Pub. L.
                                             information’’ as that term is defined                                                                         106–386, 114 Stat. 1527–29, 1531–32; section
                                             under the Paperwork Reduction Act of                    inapplicable to the alien.
                                                                                                     ■ 3. In § 208.30, revise the section
                                                                                                                                                           1505 of Pub. L. 106–554, 114 Stat. 2763A–
                                             1995, Public Law 104–13, 44 U.S.C.                                                                            326 to –328.
                                             chapter 35, and its implementing                        heading and add a sentence at the end
                                             regulations, 5 CFR part 1320.                           of paragraph (e)(5) to read as follows:               ■ 5. In § 1003.42, add a sentence at the
                                             List of Subjects                                        § 208.30 Credible fear determinations                 end of paragraph (d) to read as follows:
                                                                                                     involving stowaways and applicants for
                                             8 CFR Part 208                                          admission who are found inadmissible                  § 1003.42 Review of credible fear
                                                                                                     pursuant to section 212(a)(6)(C) or 212(a)(7)         determination.
                                               Administrative practice and
                                             procedure, Aliens, Immigration,                         of the Act or whose entry is limited or               *        *       *     *     *
                                                                                                     suspended under section 212(f) or 215(a)(1)
                                             Reporting and recordkeeping                             of the Act.                                             (d) * * * If the alien is determined to
                                             requirements.                                                                                                 be an alien described in 8 CFR
                                                                                                     *      *     *     *     *                            208.13(c)(3) or 1208.13(c)(3) and is
                                             8 CFR Part 1003                                            (e) * * *                                          determined to lack a reasonable fear
                                               Administrative practice and                              (5) * * * If the alien is found to be
                                                                                                                                                           under 8 CFR 208.30(e)(5), the
                                             procedure, Aliens, Immigration, Legal                   an alien described in 8 CFR 208.13(c)(3),
                                                                                                                                                           immigration judge shall first review de
                                             services, Organization and functions                    then the asylum officer shall enter a
                                                                                                                                                           novo the determination that the alien is
                                             (Government agencies).                                  negative credible fear determination
                                                                                                                                                           described in 8 CFR 208.13(c)(3) or
                                                                                                     with respect to the alien’s application
                                             8 CFR Part 1208                                                                                               1208.13(c)(3) prior to any further review
                                                                                                     for asylum. The Department shall
                                                                                                                                                           of the asylum officer’s negative
                                               Administrative practice and                           nonetheless place the alien in
                                                                                                                                                           determination.
                                             procedure, Aliens, Immigration,                         proceedings under section 240 of the
                                             Reporting and recordkeeping                             Act for full consideration of the alien’s             *     *     *    *     *
                                             requirements.                                           claim for withholding of removal under
                                                                                                     section 241(b)(3) of the Act, or for                  PART 1208—PROCEDURES FOR
                                             Regulatory Amendments                                   withholding or deferral of removal                    ASYLUM AND WITHHOLDING OF
                                             DEPARTMENT OF HOMELAND                                  under the Convention Against Torture if               REMOVAL
                                             SECURITY                                                the alien establishes a reasonable fear of
                                                                                                     persecution or torture. However, if an                ■ 6. The authority citation for part 1208
                                               Accordingly, for the reasons set forth                                                                      continues to read as fol1ows:
                                             in the preamble, the Secretary of                       alien fails to establish, during the
                                             Homeland Security amends 8 CFR part                     interview with the asylum officer, a                    Authority: 8 U.S.C. 1101, 1103, 1158, 1226,
                                             208 as follows:                                         reasonable fear of either persecution or              1252, 1282; Title VII of Public Law 110–229.
                                                                                                     torture, the asylum officer will provide
                                             PART 208—PROCEDURES FOR                                 the alien with a written notice of                    ■ 7. In § 1208.13, add paragraph (c)(3) to
                                             ASYLUM AND WITHHOLDING OF                               decision, which will be subject to                    read as follows:
                                             REMOVAL                                                 immigration judge review consistent
                                                                                                                                                           § 1208.13       Establishing asylum eligibility.
                                                                                                     with paragraph (g) of this section,
                                             ■ 1. The authority citation for part 208                except that the immigration judge will                *        *       *     *     *
                                             continues to read as fol1ows:                           review the reasonable fear findings                       (c) * * *
                                               Authority: 8 U.S.C. 1101, 1103, 1158, 1226,           under the reasonable fear standard
                                                                                                     instead of the credible fear standard                    (3) Additional limitation on eligibility
                                             1252, 1282; Title VII of Public Law 110–229,
                                             8 CFR part 2.                                           described in paragraph (g) and in 8 CFR               for asylum. For applications filed after
                                                                                                     1208.30(g).                                           November 9, 2018, an alien shall be
                                             ■ 2. In § 208.13, add paragraph (c)(3) to                                                                     ineligible for asylum if the alien is
                                             read as follows:                                        *      *     *     *     *                            subject to a presidential proclamation or
                                                                                                       Approved:                                           other presidential order suspending or
                                             § 208.13   Establishing asylum eligibility.
                                                                                                       Dated: November 5, 2018.                            limiting the entry of aliens along the
                                             *      *    *     *    *                                Kirstjen M. Nielsen,                                  southern border with Mexico that is
                                                (c) * * *                                                                                                  issued pursuant to subsection 212(f) or
                                                                                                     Secretary of Homeland Security.
                                                (3) Additional limitation on eligibility                                                                   215(a)(1) of the Act on or after
                                             for asylum. For applications filed after                DEPARTMENT OF JUSTICE                                 November 9, 2018 and the alien enters
                                             November 9, 2018, an alien shall be                       Accordingly, for the reasons set forth              the United States after the effective date
                                             ineligible for asylum if the alien is                   in the preamble, the Attorney General                 of the proclamation or order contrary to
                                             subject to a presidential proclamation or               amends 8 CFR parts 1003 and 1208 as                   the terms of the proclamation or order.
                                             other presidential order suspending or                  follows:                                              This limitation on eligibility does not
                                             limiting the entry of aliens along the                                                                        apply if the proclamation or order
                                             southern border with Mexico that is                     PART 1003—EXECUTIVE OFFICE FOR                        expressly provides that it does not affect
                                             issued pursuant to subsection 212(f) or                 IMMIGRATION REVIEW                                    eligibility for asylum, or expressly
khammond on DSK30JT082PROD with RULES




                                             215(a)(1) of the Act on or after                                                                              provides for a waiver or exception that
                                             November 9, 2018 and the alien enters                   ■ 4. The authority citation for part 1003             makes the suspension or limitation
                                             the United States after the effective date              continues to read as follows:                         inapplicable to the alien.
                                             of the proclamation or order contrary to                  Authority: 5 U.S.C. 301; 6 U.S.C 521; 8
                                             the terms of the proclamation or order.                 U.S.C. 1101, 1103, 1154, 1155, 1158, 1182,            ■ 8. In § 1208.30, revise the section
                                             This limitation on eligibility does not                 1226, 1229, 1229a, 1229b, 1229c, 1231,                heading and add paragraph (g)(1) to read
                                             apply if the proclamation or order                      1254a, 1255, 1324d, 1330, 1361, 1362; 28              as follows:


                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00022   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM       09NOR1
                                                                                                                                                                                        AR00032
                                                                Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 45 of 74
                                                               Federal Register / Vol. 83, No. 218 / Friday, November 9, 2018 / Rules and Regulations                                            55953

                                             § 1208.30 Credible fear determinations                  –214, –231, –232, and –233 airplanes;                 A320–211, –212, –214, –231, –232, and
                                             involving stowaways and applicants for                  and Model A321–111, –112, –131, –211,                 –233 airplanes; and Model A321–111,
                                             admission who are found inadmissible                    –212, –213, –231, and –232 airplanes.                 –112, –131, –211, –212, –213, –231, and
                                             pursuant to section 212(a)(6)(C) or 212(a)(7)           This AD was prompted by reports of                    –232 airplanes. The NPRM published in
                                             of the Act or whose entry is limited or
                                             suspended under section 212(f) or 215(a)(1)
                                                                                                     false resolution advisories (RAs) from                the Federal Register on July 10, 2018
                                             of the Act.                                             certain traffic collision avoidance                   (83 FR 31911). The NPRM was
                                                                                                     systems (TCASs). This AD requires                     prompted by reports of false RAs from
                                             *      *    *     *     *
                                                                                                     modification or replacement of certain                certain TCASs. The NPRM proposed to
                                                (g) * * *
                                                                                                     TCAS processors. We are issuing this                  require modification or replacement of
                                                (1) Review by immigration judge of a
                                                                                                     AD to address the unsafe condition on                 certain TCAS processors.
                                             mandatory bar finding. If the alien is
                                                                                                     these products.                                          We are issuing this AD to address the
                                             determined to be an alien described in
                                                                                                     DATES: This AD is effective December                  occurrence of false RAs from the TCAS,
                                             8 CFR 208.13(c)(3) or 1208.13(c)(3) and
                                                                                                     14, 2018.                                             which could lead to a loss of separation
                                             is determined to lack a reasonable fear
                                                                                                        The Director of the Federal Register               from other airplanes, possibly resulting
                                             under 8 CFR 208.30(e)(5), the
                                                                                                     approved the incorporation by reference               in a mid-air collision.
                                             immigration judge shall first review de                                                                          The European Aviation Safety Agency
                                             novo the determination that the alien is                of certain publications listed in this AD
                                                                                                     as of December 14, 2018.                              (EASA), which is the Technical Agent
                                             described in 8 CFR 208.13(c)(3) or                                                                            for the Member States of the European
                                             1208.13(c)(3). If the immigration judge                 ADDRESSES: For service information
                                                                                                     identified in this final rule, contact                Union, has issued EASA AD 2017–0196,
                                             finds that the alien is not described in                                                                      dated October 5, 2017 (referred to after
                                             8 CFR 208.13(c)(3) or 1208.13(c)(3), then               Honeywell Aerospace, Technical
                                                                                                     Publications and Distribution, M/S                    this as the Mandatory Continuing
                                             the immigration judge shall vacate the                                                                        Airworthiness Information, or ‘‘the
                                             order of the asylum officer, and DHS                    2101–201, P.O. Box 52170, Phoenix, AZ
                                                                                                     85072–2170; phone: 602–365–5535; fax:                 MCAI’’), to correct an unsafe condition
                                             may commence removal proceedings                                                                              for certain Airbus SAS Model A318 and
                                             under section 240 of the Act. If the                    602–365–5577; internet: http://
                                                                                                     www.honeywell.com. You may view this                  A319 series airplanes; Model A320–211,
                                             immigration judge concurs with the                                                                            –212, –214, –231, –232, and –233
                                             credible fear determination that the                    service information at the FAA,
                                                                                                     Transport Standards Branch, 2200                      airplanes; and Model A321–111, –112,
                                             alien is an alien described in 8 CFR                                                                          –131, –211, –212, –213, –231, and –232
                                             208.13(c)(3) or 1208.13(c)(3), the                      South 216th St., Des Moines, WA. For
                                                                                                     information on the availability of this               airplanes. The MCAI states:
                                             immigration judge will then review the
                                             asylum officer’s negative decision                      material at the FAA, call 206–231–3195.                  Since 2012, a number of false TCAS
                                                                                                     It is also available on the internet at               resolution advisories (RA) have been
                                             regarding reasonable fear made under 8                                                                        reported by various European Air Navigation
                                             CFR 208.30(e)(5) consistent with                        http://www.regulations.gov by searching
                                                                                                                                                           Service Providers. EASA has published
                                             paragraph (g)(2) of this section, except                for and locating Docket No. FAA–2018–                 certification guidance material for collision
                                             that the immigration judge will review                  0589.                                                 avoidance systems (AMC 20–15) which
                                             the findings under the reasonable fear                  Examining the AD Docket                               defines a false TCAS RA as an RA that is
                                             standard instead of the credible fear                                                                         issued, but the RA condition does not exist.
                                             standard described in paragraph (g)(2).                   You may examine the AD docket on                    It is possible that more false (or spurious) RA
                                                                                                     the internet at http://                               events have occurred, but were not recorded
                                             *      *    *     *     *                               www.regulations.gov by searching for                  or reported. The known events were mainly
                                               Dated: November 6, 2018.                              and locating Docket No. FAA–2018–                     occurring on Airbus single-aisle (A320
                                             Jefferson B. Sessions III,                              0589; or in person at Docket Operations               family) aeroplanes, although several events
                                                                                                                                                           have also occurred on Airbus A330
                                             Attorney General.                                       between 9 a.m. and 5 p.m., Monday                     aeroplanes. Investigation determined that the
                                             [FR Doc. 2018–24594 Filed 11–8–18; 4:15 pm]             through Friday, except Federal holidays.              false RAs are caused on aeroplanes with a
                                             BILLING CODE 4410–30–P; 9111–97–P
                                                                                                     The AD docket contains this final rule,               Honeywell TPA–100B TCAS processor
                                                                                                     the regulatory evaluation, any                        installed, P/N [part number] 940–0351–001.
                                                                                                     comments received, and other                          This was caused by a combination of three
                                                                                                     information. The address for Docket                   factors: (1) Hybrid surveillance enabled; (2)
                                             DEPARTMENT OF TRANSPORTATION                                                                                  processor connected to a hybrid GPS [global
                                                                                                     Operations (phone: 800–647–5527) is
                                                                                                                                                           positioning system] source, without a direct
                                             Federal Aviation Administration                         U.S. Department of Transportation,
                                                                                                                                                           connection to a GPS source; and (3) an
                                                                                                     Docket Operations, M–30, West                         encounter with an intruder aeroplane with
                                             14 CFR Part 39                                          Building Ground Floor, Room W12–140,                  noisy (jumping) ADS–B Out position.
                                                                                                     1200 New Jersey Avenue SE,                               EASA previously published Safety
                                             [Docket No. FAA–2018–0589; Product                      Washington, DC 20590.                                 Information Bulletin (SIB) 2014–33 to inform
                                             Identifier 2018–NM–021–AD; Amendment                                                                          owners and operators of affected aeroplanes
                                             39–19489; AD 2018–23–03]                                FOR FURTHER INFORMATION CONTACT:
                                                                                                     Steven Dzierzynski, Aerospace                         about this safety concern. At that time, the
                                             RIN 2120–AA64                                                                                                 false RAs were not considered an unsafe
                                                                                                     Engineer, Avionics and Administrative                 condition. Since the SIB was issued, further
                                                                                                     Services Section, FAA, New York ACO                   events have been reported, involving a third
                                             Airworthiness Directives; Airbus SAS
                                                                                                     Branch, 1600 Stewart Avenue, Suite                    aeroplane.
                                             Airplanes
                                                                                                     410, Westbury, NY 11590; telephone                       This condition, if not corrected, could lead
                                             AGENCY:  Federal Aviation                               516–228–7367; fax 516–794–5531.                       to a loss of separation with other aeroplanes,
                                             Administration (FAA), Department of                     SUPPLEMENTARY INFORMATION:                            possibly resulting in a mid-air collision.
khammond on DSK30JT082PROD with RULES




                                             Transportation (DOT).                                                                                            Prompted by these latest findings, and after
                                                                                                     Discussion                                            review of the available information, EASA
                                             ACTION: Final rule.                                                                                           reassessed the severity and rate of occurrence
                                                                                                       We issued a notice of proposed                      of false RAs and has decided that mandatory
                                             SUMMARY:   We are adopting a new                        rulemaking (NPRM) to amend 14 CFR                     action must be taken to reduce the rate of
                                             airworthiness directive (AD) for certain                part 39 by adding an AD that would                    occurrence, and the risk of loss of separation
                                             Airbus SAS Model A318 and A319                          apply to certain Airbus SAS Model                     with other aeroplanes. Honeywell
                                             series airplanes; Model A320–211, –212,                 A318 and A319 series airplanes; Model                 International Inc. published Service Bulletin



                                        VerDate Sep<11>2014   16:00 Nov 08, 2018   Jkt 247001   PO 00000   Frm 00023   Fmt 4700   Sfmt 4700   E:\FR\FM\09NOR1.SGM   09NOR1
                                                                                                                                                                                    AR00033
    Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 46 of 74



             ([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5
                    3HQGLQJ&DVHVDVRI0D\



         3HQGLQJ&DVHVVKRZQZLWK, $SSOLFDWLRQVDVRI0D\


                       3HQGLQJ,DQG   3HQGLQJ,DQG,FDVHVZLWK
        )<
                          ,FDVHV             $V\OXP$SSOLFDWLRQ
 DVRI0D\
                                                   
       




                                                                             AR00034
                 Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 47 of 74

                EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                        ADJUDICATION STATISTICS
                                                         Pending Cases1

  1,000,000

    900,000

    800,000

    700,000

    600,000

    500,000                                                                                          Pending Cases


    400,000

    300,000

    200,000

    100,000

            0
                 2008     2009     2010      2011     2012     2013     2014     2015        2016   2017   2018      2019




                                                                      Pending Cases at End of
                                                    FY
                                                                            Fiscal Year
                                                2008                           186,095
                                                2009                           223,761
                                                2010                           262,718
                                                2011                           298,148
                                                2012                           327,527
                                                2013                           356,167
                                                2014                           430,004
                                                2015                           459,915
                                                2016                           521,284
                                                2017                           655,698
                                                2018                           794,316
                                        2019 (Second Quarter)1                 876,552




Data Generated: April 23, 2019
1 Pending cases equals removal, deportation, exclusion, asylum-only, and withholding only.
2 FY 2019 Second Quarter through March 31, 2019.


                                                                                                                     AR00035
                                        Credible Fear Workload Report Summary
                                                 FY 2018 Total Caseload
                             Totals Oct-17 Nov-17 Dec-17 Jan-18 Feb-18 Mar-18 Apr-18 May-18 Jun-18   Jul-18 Aug-18 Sep-18
Case Receipts                99,035 7,296 7,307 7,462 8,121 6,621 8,266 8,500 9,968 9,742            6,565 10,230   8,957
Interviews Conducted         85,018 5,339 6,365 6,265 6,926 5,699 7,280 7,142 8,877 8,941            6,065 8,066    8,053
All Decisions                97,728 6,359 7,494 7,164 8,108 6,880 8,640 7,869 10,067 10,080          7,155 8,755    9,157
  Fear Established (Y)       74,677 4,797 5,781 5,606 6,171 5,134 6,347 6,175 8,079 7,472            5,246 6,639    7,230
  Fear Not Established (N)    9,659   531    591    669    715    676    767    719    821 1,314       945 1,082      829
  Closings                   13,392 1,031 1,122     889 1,222 1,070 1,526       975 1,167 1,294        964 1,034    1,098

                                                                    Credible Fear Workload Report by Month Total Caseload
                                                 OCT. 2017 (FY 2018)                                                                                          NOV. 2017 (FY 2018)
                             Totals   ZAC     ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals   ZAC     ZAR    ZBO      ZCH     ZHN    ZLA     ZMI   ZNK    ZNY    ZOL    ZSF
Case Receipts                 7,296    859     46      10    152   5,390   244     59    199    13     59    265             7,307    538     167     44      153   5,590   352      71    122     3     65    202
Interviews Conducted          5,339    625     40       2     89   3,943   199     41    149    16     42    193             6,365    497      46      1      136   4,972   322      21    147     1     20    202
All Decisions                 6,359    811     68       2    108   4,675   203     50    172    16     49    205             7,494    660      75      1      163   5,809   346      25    160     2     22    231
  Fear Established (Y)        4,797    502     37       2     65   3,604   192     30    127    14     35    189             5,781    411      36      1      124   4,545   302      20    127     1     18    196
  Fear Not Established (N)      531    124      4       0     24     328     7     11     22     2      7      2               591     94      11      0       13     425    20       1     19     0      2      6
  Closings                    1,031    185     27       0     19     743     4      9     23     0      7     14             1,122    155      28      0       26     839    24       4     14     1      2     29

                                                 DEC. 2017 (FY 2018)                                                                                          JAN. 2018 (FY 2018)
                             Totals   ZAC     ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals   ZAC     ZAR    ZBO      ZCH     ZHN    ZLA     ZMI   ZNK    ZNY    ZOL    ZSF
Case Receipts                 7,462    698     375     28    125   5,135   364    201    191    39     44    262             8,121    883     400     15      108   5,675   432      73    203    14     127   191
Interviews Conducted          6,265    488     402     18    131   4,412   271     96    181     0     47    219             6,926    725     283      1       77   5,046   373      33    162     1      61   164
All Decisions                 7,164    632     434     18    152   5,043   288    106    196     0     60    235             8,108    922     357      3       94   5,840   406      42    194     1      69   180
  Fear Established (Y)        5,606    360     367     17    108   4,011   246     84    159     0     41    213             6,171    559     262      1       67   4,556   337      29    146     1      55   158
  Fear Not Established (N)      669    123      37      1     23     411    24     12     25     0      6      7               715    175      21      0        9     443    37       4     14     0       6     6
  Closings                      889    149      30      0     21     621    18     10     12     0     13     15             1,222    188      74      2       18     841    32       9     34     0       8    16

                                                 FEB. 2018 (FY 2018)                                                                                         MARCH 2018 (FY 2018)
                             Totals   ZAC     ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals   ZAC     ZAR    ZBO      ZCH     ZHN    ZLA     ZMI   ZNK    ZNY    ZOL    ZSF
Case Receipts                 6,621    653     217     5     120   4,878    255   103    155     4     47    184             8,266    787     389     5        82   5,959    270     82    153     5     151   383
Interviews Conducted          5,699    566     167     7      96   4,061    270   121    140    68     63    140             7,280    609     363     7        57   5,531    166     26    157     0     107   257
All Decisions                 6,880    757     149     8     106   4,926    304   142    156    78     99    155             8,640    683     386     8       126   6,615    205     40    180     0     100   297
  Fear Established (Y)        5,134    449     114     6      48   3,775    257   104    116    67     76    122             6,347    435     301     8        69   4,884    141     31    140     0      81   257
  Fear Not Established (N)      676    157      20     0      23     411     24    11      7     5     10      8               767    124      47     0        17     533     19      0     14     0       5     8
  Closings                    1,070    151      15     2      35     740     23    27     33     6     13     25             1,526    124      38     0        40   1,198     45      9     26     0      14    32
                                                APRIL 2018 (FY 2018)                                                                                          MAY 2018 (FY 2018)
                             Totals   ZAC     ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals    ZAC    ZAR    ZBO      ZCH     ZHN    ZLA     ZMI   ZNK    ZNY    ZOL    ZSF
Case Receipts                 8,500    812     224     16    138   6,092    474    77    153    14     213   287             9,968   1,106    337     45      103   7,025    654     67    184     4     140   303
Interviews Conducted          7,142    753     207      9     93   4,857    482    44    149     1     217   330             8,877     924    263     27       91   6,452    556     59    156     0     109   240
All Decisions                 7,869    905     246      9     97   5,249    551    52    174     1     249   336            10,067   1,107    309     35      119   7,279    570     71    170     0     127   280
  Fear Established (Y)        6,175    558     187      7     69   4,209    453    39    160     0     216   277             8,079     730    212     28       78   6,040    484     51    117     0      97   242
  Fear Not Established (N)      719    190      32      0     10     414     34     1      5     1      13    19               821     167     48      1       21     485     43      8     23     0      14    11
  Closings                      975    157      27      2     18     626     64    12      9     0      20    40             1,167     210     49      6       20     754     43     12     30     0      16    27
                                                 JUNE 2018 (FY 2018)                                                                                          JULY 2018 (FY 2018)
                             Totals    ZAC    ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals    ZAC    ZAR    ZBO      ZCH     ZHN    ZLA     ZMI   ZNK    ZNY    ZOL    ZSF
Case Receipts                 9,742     939    402     72     76   6,547    532    73    203    12     419   467             6,565   1,126    432     44      117   3,686    394     77     88     2     354   245
Interviews Conducted          8,941     878    420     54     40   6,126    521    43    189     2     351   317             6,065     840    242     31      106   3,680    375     51     91     0     333   316
All Decisions                10,080   1,034    488     55     37   6,988    566    59    225     1     368   259             7,155     950    287     37      136   4,384    403     72    107     0     395   384
  Fear Established (Y)        7,472     668    316     49     26   5,224    479    34    178     1     281   216             5,246     640    163     27       83   3,231    343     39     77     0     297   346
  Fear Not Established (N)    1,314     176     76      4      3     913     66     5     29     0      30    12               945     145     46      5       25     616     32     14     14     0      37    11
  Closings                    1,294     190     96      2      8     851     21    20     18     0      57    31               964     165     78      5       28     537     28     19     16     0      61    27
                                               AUGUST 2018 (FY 2018)                                                                                       SEPTEMBER 2018 (FY 2018)
                             Totals    ZAC    ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals    ZAC    ZAR    ZBO      ZCH     ZHN    ZLA     ZMI   ZNK    ZNY    ZOL    ZSF
                                                                                                                                                                                                                     Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 48 of 74




Case Receipts                10,230   1,492    127     42    230   6,986    637    74    156    15     277   194             8,957   1,243    457     45      136   6,054    461     94    111     0     122   234
Interviews Conducted          8,066   1,167    167     33    174   5,405    488    63    118     0     277   174             8,053     987    410     13      118   5,577    476     52    116     0     154   150
All Decisions                 8,755   1,249    235     34    223   5,766    503    72    131     0     316   226             9,157   1,246    470      8       99   6,375    497     41    114     0     153   154
  Fear Established (Y)        6,639     932    179     29    135   4,339    422    64     82     0     260   197             7,230     916    377      5       62   5,054    425     21    105     0     128   137
  Fear Not Established (N)    1,082     179     25      4     45     717     48     3     21     0      38     2               829     142     29      0       21     563     42      8      6     0      11     7
  Closings                    1,034     138     31      1     43     710     33     5     28     0      18    27             1,098     188     64      3       16     758     30     12      3     0      14    10




                                                                                                                                                                                                       AR00036
                                       Reasonable Fear Workload Report Summary
                                                FY 2018 Total Caseload
                             Totals   Oct-17 Nov-17 Dec-17 Jan-18 Feb-18 Mar-18 Apr-18 May-18 Jun-18    Jul-18 Aug-18 Sep-18
Case Receipts                11,101     862    856    855    922      775   888   915   1,041     979    969   1,125    914
Interviews Conducted          7,212     579    528    528    491      480   642   598     737     746    546     751    586
All Decisions                10,964     896    839    837    786      785   952   910   1,066   1,065    883   1,079    866
  Fear Established (Y)        3,161     273    229    221    235      244   313   276     322     308    212     287    241
  Fear Not Established (N)    3,826     306    283    306    258      249   313   304     373     393    311     435    295
  Closings                    3,977     317    327    310    293      292   326   330     371     364    360     357    330

                                                                   Reasonable Fear Workload Report Monthly Caseload by Office
                                                 OCT. 2017 (FY 2018)                                                                                            NOV. 2017 (FY 2018)
                             Totals    ZAC    ZAR    ZBO    ZCH      ZHN    ZLA   ZMI    ZNK    ZNY      ZOL    ZSF            Totals   ZAC    ZAR    ZBO    ZCH      ZHN    ZLA    ZMI   ZNK    ZNY   ZOL   ZSF
Case Receipts                  862      142    121     5     48       277    50    18     46      29      39     87              856     133     99     17    47       370    33     36    22      4    38    57
Interviews Conducted           579       72     42     0     43       193    37     8     40      78      14     52              528      83     55      1    37       224    25     12    27      1    23    40
All Decisions                  896      135    107     0     52       274    46    15     44     120      27     76              839     147    121      1    53       335    35     19    30      1    39    58
  Fear Established (Y)         273       31     15     0     18        70    24     0     21      53      10     31              229      40     23      0    15        73    14      4    12      0    18    30
  Fear Not Established (N)     306       42     26     0     25       121    15     8     19      25       4     21              283      40     31      1    22       138    13      8    14      1     5    10
  Closings                     317       62     66     0      9        83     7     7      4      42      13     24              327      67     67      0    16       124     8      7     4      0    16    18

                                                 DEC. 2017 (FY 2018)                                                                                                JAN. 2018 (FY 2018)
                             Totals    ZAC    ZAR    ZBO    ZCH      ZHN    ZLA   ZMI    ZNK    ZNY      ZOL    ZSF            Totals   ZAC    ZAR    ZBO    ZCH      ZHN    ZLA    ZMI   ZNK    ZNY   ZOL   ZSF
Case Receipts                  855      150     90     11    50       319    44    40     44     16       30     61              922     161    106     14    66       326    51     28    50      3    36    81
Interviews Conducted           528       97     51      5    34       214    23    21     31      0       11     41              491      98     25      6    45       190    21     19    32      0    11    44
All Decisions                  837      155    101      6    50       339    31    25     34      1       32     63              786     164     80      8    54       302    30     24    36      0    29    59
  Fear Established (Y)         221       40     20      1    11        63    10    14     20      0        8     34              235      49     12      2    13        74     7     11    23      0     8    36
  Fear Not Established (N)     306       59     31      4    23       146    13     7     12      0        3      8              258      49     14      4    31       118    12      9     9      0     3     9
  Closings                     310       56     50      1    16       130     8     4      2      1       21     21              293      66     54      2    10       110    11      4     4      0    18    14

                                                  FEB. 2018 (FY 2018)                                                                                          MARCH 2018 (FY 2018)
                             Totals    ZAC    ZAR    ZBO    ZCH      ZHN    ZLA   ZMI    ZNK    ZNY      ZOL    ZSF            Totals   ZAC    ZAR    ZBO    ZCH      ZHN    ZLA    ZMI   ZNK    ZNY   ZOL   ZSF
Case Receipts                  775      102    102     10     54      315    54    21      21     8       34     54              888     140    117     8      56      337    62     37     21     3    33    74
Interviews Conducted           480       83     50     13     38      168    28    13      31     2       23     31              642      90     54     2      34      276    69     15     27    19    17    39
All Decisions                  785      141    100     13     52      294    38    19      32     3       41     52              952     123    115     2      53      409    76     30     28    27    33    56
  Fear Established (Y)         244       52     19      5     17       69    11     5      21     2       19     24              313      42     28     0      14      122    33      4     17    15    13    25
  Fear Not Established (N)     249       45     23      8     19      109    15     7      10     0        5      8              313      42     21     2      19      156    28     12     10     4     6    13
  Closings                     292       44     58      0     16      116    12     7       1     1       17     20              326      39     66     0      20      131    15     14      1     8    14    18

                                                 APRIL 2018 (FY 2018)                                                                                               MAY 2018 (FY 2018)
                             Totals    ZAC    ZAR    ZBO    ZCH      ZHN    ZLA   ZMI    ZNK    ZNY      ZOL    ZSF            Totals   ZAC    ZAR    ZBO    ZCH      ZHN    ZLA    ZMI   ZNK    ZNY   ZOL   ZSF
Case Receipts                  915      167     95     11     44      410    43    32      19    13       53     28             1,041    142    126     12     51      468    47     28     30     9    41    87
Interviews Conducted           598      126     53      8     32      242    44    27      14     8       17     27               737    145     83      6     35      306    40     22     25     0    23    52
All Decisions                  910      172     95      7     43      377    59    36      21     8       51     41             1,066    222    147      9     47      418    59     35     26     0    39    64
  Fear Established (Y)         276       58     18      3     16       97    33     9      10     8        8     16               322     79     24      7     12      115    31      5     14     0    12    23
  Fear Not Established (N)     304       53     31      3     20      145    15    13       6     0        6     12               373     67     38      1     18      173    16     20     10     0    10    20
  Closings                     330       61     46      1      7      135    11    14       5     0       37     13               371     76     85      1     17      130    12     10      2     0    17    21

                                                 JUNE 2018 (FY 2018)                                                                                            JULY 2018 (FY 2018)
                             Totals    ZAC    ZAR    ZBO    ZCH      ZHN    ZLA   ZMI    ZNK    ZNY      ZOL    ZSF            Totals   ZAC    ZAR    ZBO    ZCH      ZHN    ZLA    ZMI   ZNK    ZNY   ZOL   ZSF
Case Receipts                   979     138    156     9      67      356    55    30      24     1       92     51              969     186    153     18     50      346    39     18     36     0    67    56
Interviews Conducted            746     143    120     7      42      272    42    13      23     0       51     33              546      89     63      6     39      241    19     14     27     0    31    17
All Decisions                 1,065     164    165     5      57      422    62    17      25     0       91     57              883     158    110     10     49      362    30     23     35     0    61    45
  Fear Established (Y)          308      57     46     4      17      100    14     3      11     0       31     25              212      40     23      4      6       84    12      1     12     0    20    10
  Fear Not Established (N)      393      52     55     1      22      180    28    11      11     0       19     14              311      40     38      4     29      143     8     14     14     0    11    10
  Closings                      364      55     64     0      18      142    20     3       3     0       41     18              360      78     49      2     14      135    10      8      9     0    30    25
                                                                                                                                                                                                                   Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 49 of 74




                                                AUGUST 2018 (FY 2018)                                                                                        SEPTEMBER 2018 (FY 2018)
                             Totals    ZAC    ZAR    ZBO    ZCH      ZHN    ZLA   ZMI    ZNK    ZNY      ZOL    ZSF            Totals   ZAC    ZAR    ZBO    ZCH      ZHN    ZLA    ZMI   ZNK    ZNY   ZOL   ZSF
Case Receipts                 1,125     187    101     12     48      534    57    22      39     0       64     61              914     149    132     18     56      372    33     24     32     4    45    49
Interviews Conducted            751     126     84     12     31      329    44    15      36     0       40     34              586     112     59      6     25      284    27     12     22     0    25    14
All Decisions                 1,079     185    154     12     48      473    44    18      38     0       63     44              866     170    102     10     43      391    32     21     24     0    48    25
  Fear Established (Y)          287      45     28      5      8      120    17     4      15     0       26     19              241      48     14      1      7      119    12      4     11     0    19     6
  Fear Not Established (N)      435      64     44      7     25      220    19    12      21     0       13     10              295      43     26      5     14      172    11      8      8     0     2     6
  Closings                      357      76     82      0     15      133     8     2       2     0       24     15              330      79     62      4     22      100     9      9      5     0    27    13



                                                                                                                                                                                                 AR00037
        Case 1:19-cv-02369-KBJ
          Monthly                Document 26-1
                   Credible and Reasonable Fear Filed 08/28/19
                                                Nationality     Page 50 of 74
                                                             Reports

       Credible Fear Nationality Report          Reasonable Fear Nationality Report
           October 2017 (FY 2018)                     October 2017 (FY 2018)
         Nationality           Receipts              Nationality           Receipts
1   GUATEMALA                    2,126     1   MEXICO                         313
2   HONDURAS                     1,399     2   HONDURAS                       164
3   EL SALVADOR                  1,127     3   GUATEMALA                      160
4   MEXICO                        701      4   EL SALVADOR                    149
5   INDIA                         599      5   UNKNOWN                         24
       Credible Fear Nationality Report          Reasonable Fear Nationality Report
          November 2017 (FY 2018)                    November 2017 (FY 2018)
         Nationality           Receipts              Nationality           Receipts
1   GUATEMALA                    2,144     1   MEXICO                         302
2   HONDURAS                     1,509     2   HONDURAS                       209
3   EL SALVADOR                  1,222     3   GUATEMALA                      161
4   INDIA                         551      4   EL SALVADOR                    134
5   MEXICO                        533      5   BRAZIL                          14
       Credible Fear Nationality Report          Reasonable Fear Nationality Report
          December 2017 (FY 2018)                    December 2017 (FY 2018)
         Nationality           Receipts              Nationality           Receipts
1   GUATEMALA                    2,247     1   MEXICO                         292
2   HONDURAS                     1,576     2   GUATEMALA                      200
3   EL SALVADOR                  1,153     3   HONDURAS                       178
4   INDIA                         689      4   EL SALVADOR                    124
5   MEXICO                        467      5   BRAZIL                          16
       Credible Fear Nationality Report          Reasonable Fear Nationality Report
           January 2018 (FY 2018)                     January 2018 (FY 2018)
         Nationality           Receipts              Nationality           Receipts
1   GUATEMALA                    2,365     1   MEXICO                         286
2   HONDURAS                     1,948     2   HONDURAS                       244
3   EL SALVADOR                  1,059     3   GUATEMALA                      194
4   INDIA                         728      4   EL SALVADOR                    146
5   MEXICO                        630      5   BRAZIL                          14
       Credible Fear Nationality Report          Reasonable Fear Nationality Report
          February 2018 (FY 2018)                     February 2018 (FY 2018)
         Nationality           Receipts              Nationality           Receipts
1   GUATEMALA                    1,981     1   MEXICO                         285
2   HONDURAS                     1,648     2   HONDURAS                       175
3   EL SALVADOR                   755      3   GUATEMALA                      146
4   MEXICO                        649      4   EL SALVADOR                    103
5   CUBA                          325      5   DOMINICAN REPUBLIC              5
       Credible Fear Nationality Report          Reasonable Fear Nationality Report
            March 2018 (FY 2018)                       March 2018 (FY 2018)
         Nationality           Receipts              Nationality           Receipts
1   GUATEMALA                    2,044     1   MEXICO                         330
2   HONDURAS                     1,115     2   HONDURAS                       212
3   EL SALVADOR                   705      3   GUATEMALA                      175
4   MEXICO                        868      4   EL SALVADOR                    132
5   CUBA                          181      5   BRAZIL                          12

                                                                               AR00038
        Case 1:19-cv-02369-KBJ
       Credible Fear Nationality ReportDocument   26-1 Reasonable
                                                        Filed 08/28/19  Page 51Report
                                                                  Fear Nationality of 74
             April 2018 (FY 2018)                              April 2018 (FY 2018)
         Nationality           Receipts                     Nationality           Receipts
1   HONDURAS                     2,531            1   MEXICO                          283
2   GUATEMALA                    1,878            2   HONDURAS                        231
3   EL SALVADOR                   972             3   GUATEMALA                       178
4   MEXICO                        613             4   EL SALVADOR                     140
5   CUBA                          546             5   BRAZIL                           12
       Credible Fear Nationality Report                 Reasonable Fear Nationality Report
             May 2018 (FY 2018)                               May 2018 (FY 2018)
         Nationality           Receipts                     Nationality           Receipts
1   HONDURAS                     2,952            1   MEXICO                          317
2   GUATEMALA                    2,406            2   HONDURAS                        242
3   EL SALVADOR                  1,245            3   GUATEMALA                       218
4   INDIA                         686             4   EL SALVADOR                     166
5   MEXICO                        654             5   BRAZIL                           11
       Credible Fear Nationality Report                 Reasonable Fear Nationality Report
            June 2018 (FY 2018)                               June 2018 (FY 2018)
         Nationality           Receipts                     Nationality           Receipts
1   HONDURAS                     3,169            1   MEXICO                          307
2   GUATEMALA                    2,348            2   HONDURAS                        269
3   EL SALVADOR                  1,416            3   GUATEMALA                       198
4   INDIA                         691             4   EL SALVADOR                     156
5   CUBA                          621             5   BRAZIL                           14
       Credible Fear Nationality Report                 Reasonable Fear Nationality Report
             July 2018 (FY 2018)                              July 2018 (FY 2018)
         Nationality           Receipts                     Nationality           Receipts
1   HONDURAS                     1,617            1   MEXICO                          328
2   GUATEMALA                    1,427            2   HONDURAS                        215
3   EL SALVADOR                   959             3   GUATEMALA                       203
4   INDIA                         677             4   EL SALVADOR                     151
5   CUBA                          480             5   BRAZIL                           19
       Credible Fear Nationality Report                 Reasonable Fear Nationality Report
           August 2018 (FY 2018)                             August 2018 (FY 2018)
         Nationality           Receipts                     Nationality           Receipts
1   HONDURAS                     2,636            1   MEXICO                          322
2   GUATEMALA                    2,035            2   HONDURAS                        311
3   INDIA                        1,343            3   GUATEMALA                       261
4   EL SALVADOR                  1,342            4   EL SALVADOR                     144
5   CUBA                          772             5   NICARAGUA                        31
       Credible Fear Nationality Report                 Reasonable Fear Nationality Report
          September 2018 (FY 2018)                          September 2018 (FY 2018)
         Nationality           Receipts                     Nationality           Receipts
1   HONDURAS                     2,541            1   MEXICO                          281
2   GUATEMALA                    1,728            2   HONDURAS                        268
3   EL SALVADOR                  1,284            3   GUATEMALA                       173
4   INDIA                         870             4   EL SALVADOR                     119
5   NICARAGUA                     604             5   NICARAGUA                        24




                                                                                       AR00039
                             Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 52 of 74


                                                                                    ƌĞĚŝďůĞ&ĞĂƌtŽƌŬůŽĂĚZĞƉŽƌƚ^ƵŵŵĂƌǇ
                                                                                             &zϮϬϭϵdŽƚĂůĂƐĞůŽĂĚ

                             dŽƚĂůƐ                        KĐƚͲϭϴ            EŽǀͲϭϴ              ĞĐͲϭϴ            :ĂŶͲϭϵ         &ĞďͲϭϵ            DĂƌͲϭϵ              ƉƌͲϭϵ           DĂǇͲϭϵ                :ƵŶͲϭϵ                :ƵůͲϭϵ           ƵŐͲϭϵ         ^ĞƉͲϭϵ
ĂƐĞZĞĐĞŝƉƚƐ                 ϯϱ͕ϯϭϬ       ϵ͕ϰϰϲ      ϳ͕ϵϭϴ       ϴ͕ϬϳϬ     ϵ͕ϴϳϲ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          Ϯϴ͕ϴϰϳ       ϳ͕ϳϳϯ      ϳ͕ϰϴϳ       ϲ͕ϵϯϯ     ϲ͕ϲϱϰ
ůůĞĐŝƐŝŽŶƐ                 ϯϮ͕ϭϴϴ       ϴ͕ϱϵϯ      ϳ͕ϴϰϴ       ϴ͕ϰϬϱ     ϳ͕ϯϰϮ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        Ϯϱ͕ϬϲϬ       ϲ͕ϵϬϮ      ϲ͕ϬϬϬ       ϲ͕ϰϲϬ     ϱ͕ϲϵϴ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϯ͕ϰϬϯ     ϳϮϭ    ϭ͕ϬϮϴ       ϴϴϭ   ϳϳϯ
  ůŽƐŝŶŐƐ                    ϯ͕ϳϮϱ     ϵϳϬ    ϴϮϬ     ϭ͕Ϭϲϰ     ϴϳϭ



                                                                                                    KĐƚŽďĞƌϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K                ,             ,E               >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ                 ϵ͕ϰϰϲ     ϭ͕ϭϰϬ      ϯϴϱ     ϭϴ ϭϯϯ ϲ͕ϱϬϵ         ϲϬϭ      ϭϯϴ      ϭϯϭ       Ͳ        ϭϯϴ       Ϯϱϯ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          ϳ͕ϳϳϯ     ϭ͕ϭϵϮ      Ϯϳϯ     ϭϱ ϭϭϯ ϱ͕ϭϭϬ         ϰϵϴ      ϭϭϭ      ϭϮϮ       Ͳ        ϭϮϬ       Ϯϭϵ
ůůĞĐŝƐŝŽŶƐ                 ϴ͕ϱϵϯ     ϭ͕ϭϳϴ      Ϯϱϵ     Ϯϱ ϭϱϴ ϱ͕ϴϮϮ         ϱϬϴ      ϭϰϵ      ϭϯϵ       Ͳ        ϭϱϭ       ϮϬϰ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        ϲ͕ϵϬϮ     ϴϰϮ    ϭϴϴ     ϮϬ ϭϬϴ ϰ͕ϳϴϮ         ϰϯϱ      ϭϬϰ      ϭϮϬ       Ͳ        ϭϮϰ       ϭϳϵ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϳϮϭ    ϭϰϱ    ϮϮ    ϯ ϯϰ ϰϬϬ     ϱϲ    ϮϮ    ϭϯ     Ͳ        ϭϳ     ϵ
  ůŽƐŝŶŐƐ                    ϵϳϬ    ϭϵϭ    ϰϵ    Ϯ ϭϲ ϲϰϬ     ϭϳ    Ϯϯ    ϲ    Ͳ        ϭϬ     ϭϲ

                                                                                                  EŽǀĞŵďĞƌϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K                ,              ,E              >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ                 ϳ͕ϵϭϴ     ϵϬϵ    Ϯϳϵ     Ϯϯ ϭϵϭ ϱ͕ϰϴϲ         ϰϳϲ      ϭϮϳ      ϴϭ     Ͳ        ϭϮϮ       ϮϮϰ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          ϳ͕ϰϴϳ     ϵϯϰ    ϭϵϴ     ϮϬ ϭϲϴ ϱ͕Ϯϲϲ         ϰϭϮ      ϭϬϴ      ϴϰ     Ͳ        ϭϬϭ       ϭϵϲ
ůůĞĐŝƐŝŽŶƐ                 ϳ͕ϴϰϴ     ϭ͕ϭϬϵ      Ϯϯϭ     ϮϮ ϭϱϭ ϱ͕ϯϳϲ         ϰϯϲ      ϭϮϰ      ϳϳ     Ͳ        ϭϬϭ       ϮϮϭ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        ϲ͕ϬϬϬ     ϴϬϯ    ϭϳϴ     ϮϬ ϭϮϬ ϰ͕ϭϬϴ         ϯϱϮ      ϴϰ    ϲϳ     Ͳ        ϴϰ     ϭϴϰ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϭ͕ϬϮϴ     ϭϱϮ    ϭϴ    Ͳ      ϭϰ ϳϰϮ    ϰϵ    Ϯϰ    ϵ    Ͳ        ϰ    ϭϲ
  ůŽƐŝŶŐƐ                    ϴϮϬ    ϭϱϰ    ϯϱ    Ϯ ϭϳ ϱϮϲ     ϯϱ    ϭϲ    ϭ    Ͳ        ϭϯ     Ϯϭ

                                                                                                  ĞĐĞŵďĞƌϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K                ,             ,E               >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ                 ϴ͕ϬϳϬ     ϭ͕ϮϭϮ      Ϯϳϳ     ϭϯ ϭϴϵ ϱ͕ϯϲϯ         ϰϯϯ      Ϯϭϱ      ϲϭ     ϵ    ϭϯϯ       ϭϲϱ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          ϲ͕ϵϯϯ     ϴϰϬ    Ϯϰϲ     ϰ ϭϱϭ ϰ͕ϴϱϴ        ϰϭϭ      ϭϱϬ      ϰϭ     Ͳ        ϭϬϵ       ϭϮϯ
ůůĞĐŝƐŝŽŶƐ                 ϴ͕ϰϬϱ     ϭ͕ϬϬϬ      ϯϭϵ     ϳ ϮϭϬ ϱ͕ϵϮϴ        ϰϰϴ      ϭϴϬ      ϰϵ     Ͳ        ϭϮϮ       ϭϰϮ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        ϲ͕ϰϲϬ     ϲϴϱ    ϮϯϬ     ϯ ϭϰϮ ϰ͕ϲϳϬ        ϯϲϮ      ϭϮϭ      ϰϭ     Ͳ        ϵϰ     ϭϭϮ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϴϴϭ    ϭϱϮ    ϯϬ    ϭ ϯϭ ϱϱϲ     ϱϯ    Ϯϲ    ϯ    Ͳ        ϭϰ     ϭϱ
  ůŽƐŝŶŐƐ                    ϭ͕Ϭϲϰ     ϭϲϯ    ϱϵ    ϯ ϯϳ ϳϬϮ     ϯϯ    ϯϯ    ϱ    Ͳ        ϭϰ     ϭϱ

                                                                                                    :ĂŶƵĂƌǇϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K                ,              ,E              >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ                 ϵ͕ϴϳϲ     ϭ͕ϰϯϰ      ϰϲϲ     ϭϰ ϭϲϰ ϲ͕ϱϵϭ         ϰϵϴ      ϭϱϰ      ϲϴ     ϴϭ     ϭϱϮ       Ϯϱϰ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          ϲ͕ϲϱϰ     ϳϵϲ    Ϯϱϴ     ϱ ϭϰϰ ϰ͕ϱϮϰ        ϯϱϬ      ϭϰϳ      ϲϵ     ϯϯ     ϭϮϮ       ϮϬϲ
ůůĞĐŝƐŝŽŶƐ                 ϳ͕ϯϰϮ     ϵϯϵ    Ϯϴϲ     ϱ ϭϱϲ ϰ͕ϵϭϰ        ϰϬϱ      ϭϲϰ      ϳϴ     ϯϲ     ϭϮϱ       Ϯϯϰ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        ϱ͕ϲϵϴ     ϲϯϳ    ϭϳϮ     ϱ ϭϬϭ ϯ͕ϵϴϰ        Ϯϵϴ      ϭϭϴ      ϲϬ     ϯϭ     ϵϴ     ϭϵϰ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϳϳϯ    ϭϱϵ    ϰϵ    Ͳ      ϯϲ ϰϮϲ    ϰϲ    Ϯϴ    ϭϬ     Ϯ    ϴ    ϵ
  ůŽƐŝŶŐƐ                    ϴϳϭ    ϭϰϯ    ϲϱ    Ͳ      ϭϵ ϱϬϰ    ϲϭ    ϭϴ    ϴ    ϯ    ϭϵ     ϯϭ

                                                                                                 &ĞďƌƵĂƌǇϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K          ,        ,E                          >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                                                                   DĂƌĐŚϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K          ,        ,E                          >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ




                                                                                                                                                                                                                                        AR00040
                             Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 53 of 74


                                                          ƉƌŝůϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K          ,        ,E      >   D/   E<   Ez   K>     ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                          DĂǇϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K        ,        ,E        >   D/   E<   Ez   K>     ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                          :ƵŶĞϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K         ,        ,E       >   D/   E<   Ez   K>     ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                           :ƵůǇϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K          ,        ,E      >   D/   E<   Ez   K>     ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                         ƵŐƵƐƚϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K         ,        ,E       >   D/   E<   Ez   K>     ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                        ^ĞƉƚĞŵďĞƌϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K         ,        ,E       >   D/   E<   Ez   K>     ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ




                                                                                                                 AR00041
          Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 54 of 74


            DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌdŽƉϱEĂƚŝŽŶĂůŝƚŝĞƐZĞĐĞŝǀĞĚ
                             &ŝƐĐĂůzĞĂƌϮϬϭϵ

          DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                          DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                               EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                KĐƚŽďĞƌͲϭϴ                                     EŽǀĞŵďĞƌͲϭϴ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ     ZĞĐĞŝƉƚƐ
ϭ   ,KEhZ^            Ϯ͕ϱϬϳ     ϭ   ,KEhZ^         ϭ͕ϴϱϳ
Ϯ   'hdD>           ϭ͕ϵϯϲ     Ϯ   'hdD>        ϭ͕ϰϴϮ
ϯ   >^>sKZ         ϭ͕ϯϯϳ     ϯ   >^>sKZ      ϵϵϳ
ϰ   /E/               ϴϱϮ    ϰ   h             ϴϳϬ
ϱ   h                ϳϴϲ    ϱ   /E/            ϳϭϯ

          DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                          DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                               EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
              ĞĐĞŵďĞƌͲϭϴ                                        :ĂŶƵĂƌǇͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ      ZĞĐĞŝƉƚƐ
ϭ   ,KEhZ^            ϭ͕ϴϱϯ     ϭ   ,KEhZ^          ϯ͕ϯϮϳ
Ϯ   'hdD>           ϭ͕ϲϵϱ     Ϯ   'hdD>         ϭ͕ϳϰϳ
ϯ   h                ϭ͕Ϭϵϭ     ϯ   >^>sKZ       ϭ͕ϭϰϱ
ϰ   >^>sKZ         ϵϯϵ    ϰ   h              ϭ͕ϬϬϱ
ϱ   /E/               ϲϰϱ    ϱ   /E/             ϱϬϴ

         DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                           DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                              EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                &ĞďƌƵĂƌǇͲϭϵ                                      DĂƌĐŚͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ         ZĞĐĞŝƉƚƐ                     EĂƚŝŽŶĂůŝƚǇ     ZĞĐĞŝƉƚƐ
ϭ                                                ϭ
Ϯ                                                Ϯ
ϯ                                                ϯ
ϰ                                                ϰ
ϱ                                                ϱ

         DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                           DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                              EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                ƉƌŝůͲϭϵ                                         DĂǇͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ    ZĞĐĞŝƉƚƐ
ϭ                                                ϭ
Ϯ                                                Ϯ
ϯ                                                ϯ
ϰ                                                ϰ
ϱ                                                ϱ

         DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                           DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                              EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                :ƵŶĞͲϭϵ                                          :ƵůǇͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ     ZĞĐĞŝƉƚƐ
ϭ                                                ϭ
Ϯ                                                Ϯ
ϯ                                                ϯ
ϰ                                                ϰ
ϱ                                                ϱ

         DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                           DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                              EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                ƵŐƵƐƚͲϭϵ                                     ^ĞƉƚĞŵďĞƌͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ    ZĞĐĞŝƉƚƐ
ϭ                                                ϭ
Ϯ                                                Ϯ
ϯ                                                ϯ
ϰ                                                ϰ
ϱ                                                ϱ



                                                                                                  AR00042
                                                                            ƌĞĚŝďůĞ&ĞĂƌWƌŽĐĞƐƐŝŶŐdŝŵĞƐ
                                                                            &zϮϬϭϵƚŚƌŽƵŐŚ:ĂŶƵĂƌǇϮϬϭϵ

          )<$OO&UHGLEOH)HDUFDVHV       7RWDOV             2&7      129      '(&      -$1    )(%   0$5   $35   0$<   -81(   -8/   $8*   6(3
          7RWDO'HFLVLRQV6HUYHG $Q\3HULRG                                                                       
          7RWDO&RPSOHWLRQV &ORVLQJV6HUYHG                                                                    
           'D\VRU/HVV                                                                                    
           2YHU'D\V                                                                                       
          3HUFHQW7LPHO\&RPSOHWHG                                        
                                                                                                                                                        Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 55 of 74




AR00043
                    Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 56 of 74

                  EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                          ADJUDICATION STATISTICS
                                                   Total Asylum Applications1

180,000


160,000                                                                                                                             Filed


140,000


120,000


100,000


 80,000


 60,000


 40,000


 20,000                                                                                                                         Granted


     Ͳ
           2008        2009      2010       2011        2012         2013        2014        2015        2016        2017        2018




                                                                                                        Total Receipts :
                        Fiscal Year                  Filed                      Granted
                                                                                                       Total Grants Ratio

                          2008                            42,836                      8,777                   4.88:1
                          2009                            35,811                      8,384                   4.27:1
                          2010                            32,882                      8,234                   3.99:1
                          2011                            41,459                      9,866                    4.2:1
                          2012                            44,562                     10,460                   4.26:1
                          2013                            43,439                      9,690                   4.48:1
                          2014                            47,491                      8,559                   5.54:1
                          2015                            63,562                      8,108                   7.83:1
                          2016                            82,224                      8,684                   9.46:1
                          2017                           144,053                     10,537                  13.67:1
                          2018                           162,060                     13,168                   12.3:1
                  2019 (Second Quarter2)                 103,658                      7,563                   13.7:1




Data Generated: April 23, 2019
1 Total (affirmative and defensive) asylum applications filed and total asylum applications granted (initial case completions) in removal,

deportation, exclusion, and asylum-only proceedings.
2 FY 2019 Second Quarter through March 31, 2019.


                                                                                                                        AR00044
0LJUDQW3URWHFWLRQ3URWRFROV_+RPHODQG6HFXULW\                           3DJHRI
          Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 57 of 74


       2IILFLDOZHEVLWHRIWKH'HSDUWPHQWRI+RPHODQG6HFXULW\

                    86'HSDUWPHQWRI
                    +RPHODQG6HFXULW\




    0LJUDQW3URWHFWLRQ3URWRFROV
    5HOHDVH'DWH -DQXDU\

       “We have implemented an unprecedented action that will address the urgent
        humanitarian and security crisis at the Southern border. This humanitarian
     approach will help to end the exploitation of our generous immigration laws. The
      Migrant Protection Protocols represent a methodical commonsense approach,
       exercising long-standing statutory authority to help address the crisis at our
        Southern border.” – Secretary of Homeland Security Kirstjen M. Nielsen


    :KDW$UHWKH0LJUDQW3URWHFWLRQ3URWRFROV"
    7KH0LJUDQW3URWHFWLRQ3URWRFROV 033 DUHD86*RYHUQPHQWDFWLRQZKHUHE\
    FHUWDLQIRUHLJQLQGLYLGXDOVHQWHULQJRUVHHNLQJDGPLVVLRQWRWKH86IURP0H[LFR
    ±LOOHJDOO\RUZLWKRXWSURSHUGRFXPHQWDWLRQ±PD\EHUHWXUQHGWR0H[LFRDQG
    ZDLWRXWVLGHRIWKH86IRUWKHGXUDWLRQRIWKHLULPPLJUDWLRQSURFHHGLQJVZKHUH
    0H[LFRZLOOSURYLGHWKHPZLWKDOODSSURSULDWHKXPDQLWDULDQSURWHFWLRQVIRUWKH
    GXUDWLRQRIWKHLUVWD\


    :K\LV'+6,QVWLWXWLQJ033"
    7KH86LVIDFLQJDVHFXULW\DQGKXPDQLWDULDQFULVLVRQWKH6RXWKHUQERUGHU
    7KH'HSDUWPHQWRI+RPHODQG6HFXULW\ '+6 LVXVLQJDOODSSURSULDWHUHVRXUFHV
    DQGDXWKRULWLHVWRDGGUHVVWKHFULVLVDQGH[HFXWHRXUPLVVLRQVWRVHFXUHWKH
    ERUGHUVHQIRUFHLPPLJUDWLRQDQGFXVWRPVODZVIDFLOLWDWHOHJDOWUDGHDQGWUDYHO
    FRXQWHUWUDIILFNHUVVPXJJOHUVDQGWUDQVQDWLRQDOFULPLQDORUJDQL]DWLRQVDQG
    LQWHUGLFWGUXJVDQGLOOHJDOFRQWUDEDQG




                                                                               AR00045
KWWSVZZZGKVJRYQHZVPLJUDQWSURWHFWLRQSURWRFROV                    
0LJUDQW3URWHFWLRQ3URWRFROV_+RPHODQG6HFXULW\                           3DJHRI
          Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 58 of 74


    033ZLOOKHOSUHVWRUHDVDIHDQGRUGHUO\LPPLJUDWLRQSURFHVVGHFUHDVHWKH
    QXPEHURIWKRVHWDNLQJDGYDQWDJHRIWKHLPPLJUDWLRQV\VWHPDQGWKHDELOLW\RI
    VPXJJOHUVDQGWUDIILFNHUVWRSUH\RQYXOQHUDEOHSRSXODWLRQVDQGUHGXFHWKUHDWV
    WROLIHQDWLRQDOVHFXULW\DQGSXEOLFVDIHW\ZKLOHHQVXULQJWKDWYXOQHUDEOH
    SRSXODWLRQVUHFHLYHWKHSURWHFWLRQVWKH\QHHG

    +LVWRULFDOO\LOOHJDODOLHQVWRWKH86ZHUHSUHGRPLQDQWO\VLQJOHDGXOWPDOHVIURP
    0H[LFRZKRZHUHJHQHUDOO\UHPRYHGZLWKLQKRXUVLIWKH\KDGQROHJDOULJKWWR
    VWD\QRZRYHUDUHIDPLO\XQLWVDQGXQDFFRPSDQLHGFKLOGUHQDQGDUH
    QRQ0H[LFDQ,Q)<&%3DSSUHKHQGHGIDPLO\XQLWVIURP+RQGXUDV
    *XDWHPDODDQG(O6DOYDGRU 1RUWKHUQ7ULDQJOH DWWKH6RXWKHUQERUGHU2I
    WKRVHUHPDLQLQWKHFRXQWU\WRGD\

    0LVJXLGHGFRXUWGHFLVLRQVDQGRXWGDWHGODZVKDYHPDGHLWHDVLHUIRULOOHJDO
    DOLHQVWRHQWHUDQGUHPDLQLQWKH86LIWKH\DUHDGXOWVZKRDUULYHZLWKFKLOGUHQ
    XQDFFRPSDQLHGDOLHQFKLOGUHQRULQGLYLGXDOVZKRIUDXGXOHQWO\FODLPDV\OXP$V
    DUHVXOW'+6FRQWLQXHVWRVHHKXJHQXPEHUVRILOOHJDOPLJUDQWVDQGDGUDPDWLF
    VKLIWLQWKHGHPRJUDSKLFVRIDOLHQVWUDYHOLQJWRWKHERUGHUERWKLQWHUPVRI
    QDWLRQDOLW\DQGW\SHRIDOLHQVIURPDGHPRJUDSKLFZKRFRXOGEHTXLFNO\
    UHPRYHGZKHQWKH\KDGQROHJDOULJKWWRVWD\WRRQHWKDWFDQQRWEHGHWDLQHG
    DQGWLPHO\UHPRYHG

    ,Q2FWREHU1RYHPEHUDQG'HFHPEHURI'+6HQFRXQWHUHGDQDYHUDJHRI
    LOOHJDODQGLQDGPLVVLEOHDOLHQVDGD\DWWKH6RXWKHUQERUGHU:KLOHQRWDQ
    DOOWLPHKLJKLQWHUPVRIRYHUDOOQXPEHUVUHFRUGLQFUHDVHVLQSDUWLFXODUW\SHVRI
    PLJUDQWVVXFKDVIDPLO\XQLWVWUDYHOOLQJWRWKHERUGHUZKRUHTXLUHVLJQLILFDQWO\
    PRUHUHVRXUFHVWRGHWDLQDQGUHPRYH ZKHQRXUFRXUWVDQGODZVHYHQDOORZ
    WKDW KDYHRYHUZKHOPHGWKH86LPPLJUDWLRQV\VWHPOHDGLQJWRD³V\VWHP´WKDW
    HQDEOHVVPXJJOHUVDQGWUDIILFNHUVWRIORXULVKDQGRIWHQOHDYHVDOLHQVLQOLPERIRU
    \HDUV7KLVKDVEHHQDSULPHFDXVHRIRXUQHDUFDVHEDFNORJLQ
    LPPLJUDWLRQFRXUWVDQGGHOLYHUVQRFRQVHTXHQFHVWRDOLHQVZKRKDYHHQWHUHG
    LOOHJDOO\

    6PXJJOHUVDQGWUDIILFNHUVDUHDOVRXVLQJRXWGDWHGODZVWRHQWLFHPLJUDQWVWR
    XQGHUWDNHWKHGDQJHURXVMRXUQH\QRUWKZKHUHRQWKHURXWHPLJUDQWVUHSRUWKLJK
    UDWHVRIDEXVHYLROHQFHDQGVH[XDODVVDXOW+XPDQVPXJJOHUVDQGWUDIILFNHUV
    H[SORLWPLJUDQWVDQGVHHNWRWXUQKXPDQPLVHU\LQWRSURILW7UDQVQDWLRQDO

                                                                                 AR00046
KWWSVZZZGKVJRYQHZVPLJUDQWSURWHFWLRQSURWRFROV                     
0LJUDQW3URWHFWLRQ3URWRFROV_+RPHODQG6HFXULW\                           3DJHRI
          Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 59 of 74


    FULPLQDORUJDQL]DWLRQVDQGJDQJVDUHDOVRGHOLEHUDWHO\H[SORLWLQJWKHVLWXDWLRQWR
    EULQJGUXJVYLROHQFHDQGLOOLFLWJRRGVLQWR$PHULFDQFRPPXQLWLHV7KHDFWLYLWLHV
    RIWKHVHVPXJJOHUVWUDIILFNHUVJDQJVDQGFULPLQDOVHQGDQJHUWKHVHFXULW\RIWKH
    86DVZHOODVSDUWQHUQDWLRQVLQWKHUHJLRQ

    7KHVLWXDWLRQKDVKDGVHYHUHLPSDFWVRQ86ERUGHUVHFXULW\DQGLPPLJUDWLRQ
    RSHUDWLRQV7KHGUDPDWLFLQFUHDVHLQLOOHJDOPLJUDWLRQLQFOXGLQJXQSUHFHGHQWHG
    QXPEHURIIDPLOLHVDQGIUDXGXOHQWDV\OXPFODLPVLVPDNLQJLWKDUGHUIRUWKH86
    WRGHYRWHDSSURSULDWHUHVRXUFHVWRLQGLYLGXDOVZKRDUHOHJLWLPDWHO\IOHHLQJ
    SHUVHFXWLRQ,QIDFWDSSUR[LPDWHO\RXWRIDV\OXPFODLPVIURP1RUWKHUQ
    7ULDQJOHFRXQWULHVDUHXOWLPDWHO\IRXQGQRQPHULWRULRXVE\IHGHUDOLPPLJUDWLRQ
    MXGJHV%HFDXVHRIWKHFRXUWEDFNORJDQGWKHLPSDFWRIRXWGDWHGODZVDQG
    PLVJXLGHGFRXUWGHFLVLRQVPDQ\RIWKHVHLQGLYLGXDOVKDYHGLVDSSHDUHGLQWRWKH
    FRXQWU\EHIRUHDMXGJHGHQLHVWKHLUFODLPDQGVLPSO\EHFRPHIXJLWLYHV

    7KH033ZLOOSURYLGHDVDIHUDQGPRUHRUGHUO\SURFHVVWKDWZLOOGLVFRXUDJH
    LQGLYLGXDOVIURPDWWHPSWLQJLOOHJDOHQWU\DQGPDNLQJIDOVHFODLPVWRVWD\LQWKH
    86DQGDOORZPRUHUHVRXUFHVWREHGHGLFDWHGWRLQGLYLGXDOVZKROHJLWLPDWHO\
    TXDOLI\IRUDV\OXP


    :KDW*LYHV'+6WKH$XWKRULW\WR,PSOHPHQW033"
    6HFWLRQRIWKH,PPLJUDWLRQDQG1DWLRQDOLW\$FW ,1$ DGGUHVVHVWKH
    LQVSHFWLRQRIDOLHQVVHHNLQJWREHDGPLWWHGLQWRWKH86DQGSURYLGHVVSHFLILF
    SURFHGXUHVUHJDUGLQJWKHWUHDWPHQWRIWKRVHQRWFOHDUO\HQWLWOHGWRDGPLVVLRQ
    LQFOXGLQJWKRVHZKRDSSO\IRUDV\OXP6HFWLRQ E  & SURYLGHVWKDW³LQWKH
    FDVHRIDQDOLHQZKRLVDUULYLQJRQODQG ZKHWKHURUQRWDWDGHVLJQDWHGSRUW
    RIDUULYDO IURPDIRUHLJQWHUULWRU\FRQWLJXRXVWRWKH86´WKH6HFUHWDU\RI
    +RPHODQG6HFXULW\³PD\UHWXUQWKHDOLHQWRWKDWWHUULWRU\SHQGLQJ
    D>UHPRYDO@SURFHHGLQJXQGHU´RIWKH,1$´7KH86KDVQRWLILHGWKH
    *RYHUQPHQWRI0H[LFRWKDWLWLVLPSOHPHQWLQJWKHVHSURFHGXUHVXQGHU86ODZ


    :KRLV6XEMHFWWR033"
    :LWKFHUWDLQH[FHSWLRQV033DSSOLHVWRDOLHQVDUULYLQJLQWKH86RQODQGIURP
    0H[LFR LQFOXGLQJWKRVHDSSUHKHQGHGDORQJWKHERUGHU ZKRDUHQRWFOHDUO\


                                                                                  AR00047
KWWSVZZZGKVJRYQHZVPLJUDQWSURWHFWLRQSURWRFROV                      
0LJUDQW3URWHFWLRQ3URWRFROV_+RPHODQG6HFXULW\                           3DJHRI
          Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 60 of 74


    DGPLVVLEOHDQGZKRDUHSODFHGLQUHPRYDOSURFHHGLQJVXQGHU,1$7KLV
    LQFOXGHVDOLHQVZKRFODLPDIHDURIUHWXUQWR0H[LFRDWDQ\SRLQWGXULQJ
    DSSUHKHQVLRQSURFHVVLQJRUVXFKSURFHHGLQJVEXWZKRKDYHEHHQDVVHVVHG
    QRWWREHPRUHOLNHO\WKDQQRWWRIDFHSHUVHFXWLRQRUWRUWXUHLQ0H[LFR
    8QDFFRPSDQLHGDOLHQFKLOGUHQDQGDOLHQVLQH[SHGLWHGUHPRYDOSURFHHGLQJVZLOO
    QRWEHVXEMHFWWR0332WKHULQGLYLGXDOVIURPYXOQHUDEOHSRSXODWLRQVPD\EH
    H[FOXGHGRQDFDVHE\FDVHEDVLV


    +RZ:LOO033:RUN2SHUDWLRQDOO\"
    &HUWDLQDOLHQVDWWHPSWLQJWRHQWHUWKH86LOOHJDOO\RUZLWKRXWGRFXPHQWDWLRQ
    LQFOXGLQJWKRVHZKRFODLPDV\OXPZLOOQRORQJHUEHUHOHDVHGLQWRWKHFRXQWU\
    ZKHUHWKH\RIWHQIDLOWRILOHDQDV\OXPDSSOLFDWLRQDQGRUGLVDSSHDUEHIRUHDQ
    LPPLJUDWLRQMXGJHFDQGHWHUPLQHWKHPHULWVRIDQ\FODLP,QVWHDGWKHVHDOLHQV
    ZLOOEHJLYHQD³1RWLFHWR$SSHDU´IRUWKHLULPPLJUDWLRQFRXUWKHDULQJDQGZLOOEH
    UHWXUQHGWR0H[LFRXQWLOWKHLUKHDULQJGDWH

    :KLOHDOLHQVDZDLWWKHLUKHDULQJVLQ0H[LFRWKH0H[LFDQJRYHUQPHQWKDVPDGH
    LWVRZQGHWHUPLQDWLRQWRSURYLGHVXFKLQGLYLGXDOVWKHDELOLW\WRVWD\LQ0H[LFR
    XQGHUDSSOLFDEOHSURWHFWLRQEDVHGRQWKHW\SHRIVWDWXVJLYHQWRWKHP

    $OLHQVZKRQHHGWRUHWXUQWRWKH86WRDWWHQGWKHLULPPLJUDWLRQFRXUWKHDULQJV
    ZLOOEHDOORZHGWRHQWHUDQGDWWHQGWKRVHKHDULQJV$OLHQVZKRVHFODLPVDUH
    IRXQGPHULWRULRXVE\DQLPPLJUDWLRQMXGJHZLOOEHDOORZHGWRUHPDLQLQWKH86
    7KRVHGHWHUPLQHGWREHZLWKRXWYDOLGFODLPVZLOOEHUHPRYHGIURPWKH86WR
    WKHLUFRXQWU\RIQDWLRQDOLW\RUFLWL]HQVKLS

    '+6LVZRUNLQJFORVHO\ZLWKWKH86'HSDUWPHQWRI-XVWLFH¶V([HFXWLYH2IILFH
    IRU,PPLJUDWLRQ5HYLHZWRVWUHDPOLQHWKHSURFHVVDQGFRQFOXGHUHPRYDO
    SURFHHGLQJVDVH[SHGLWLRXVO\DVSRVVLEOH


    :LOO0LJUDQWVLQ033+DYH$FFHVVWR&RXQVHO"
    &RQVLVWHQWZLWKWKHODZDOLHQVLQUHPRYDOSURFHHGLQJVFDQXVHFRXQVHORIWKHLU
    FKRRVLQJDWQRH[SHQVHWRWKH86*RYHUQPHQW$OLHQVVXEMHFWWR033ZLOOEH




                                                                                 AR00048
KWWSVZZZGKVJRYQHZVPLJUDQWSURWHFWLRQSURWRFROV                   
0LJUDQW3URWHFWLRQ3URWRFROV_+RPHODQG6HFXULW\                           3DJHRI
          Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 61 of 74


    DIIRUGHGWKHVDPHULJKWDQGSURYLGHGZLWKDOLVWRIOHJDOVHUYLFHVSURYLGHUVLQWKH
    DUHDZKLFKRIIHUVHUYLFHVDWOLWWOHRUQRH[SHQVHWRWKHPLJUDQW


    :KDW$UHWKH$QWLFLSDWHG%HQHILWVRI033"
    (YHU\PRQWKWHQVRIWKRXVDQGVRILQGLYLGXDOVDUULYHXQODZIXOO\DWWKH6RXWKHUQ
    %RUGHU033ZLOOUHGXFHWKHQXPEHURIDOLHQVWDNLQJDGYDQWDJHRI86ODZDQG
    GLVFRXUDJHIDOVHDV\OXPFODLPV$OLHQVZLOOQRWEHSHUPLWWHGWRGLVDSSHDULQWR
    WKH86EHIRUHDFRXUWLVVXHVDILQDOGHFLVLRQRQZKHWKHUWKH\ZLOOEHDGPLWWHG
    DQGSURYLGHGSURWHFWLRQXQGHU86ODZ,QVWHDGWKH\ZLOODZDLWDGHWHUPLQDWLRQ
    LQ0H[LFRDQGUHFHLYHDSSURSULDWHKXPDQLWDULDQSURWHFWLRQVWKHUH7KLVZLOO
    DOORZ'+6WRPRUHHIIHFWLYHO\DVVLVWOHJLWLPDWHDV\OXPVHHNHUVDQGLQGLYLGXDOV
    IOHHLQJSHUVHFXWLRQDVPLJUDQWVZLWKQRQPHULWRULRXVRUHYHQIUDXGXOHQWFODLPV
    ZLOOQRORQJHUKDYHDQLQFHQWLYHIRUPDNLQJWKHMRXUQH\0RUHRYHU033ZLOO
    UHGXFHWKHH[WUDRUGLQDU\VWUDLQRQRXUERUGHUVHFXULW\DQGLPPLJUDWLRQV\VWHP
    IUHHLQJXSSHUVRQQHODQGUHVRXUFHVWREHWWHUSURWHFWRXUVRYHUHLJQW\DQGWKH
    UXOHRIODZE\UHVWRULQJLQWHJULW\WRWKH$PHULFDQLPPLJUDWLRQV\VWHP


    $GGLWLRQDO,QIRUPDWLRQ
       6HFUHWDU\1LHOVHQ,PSOHPHQWDWLRQ0HPR SXEOLFDWLRQSROLF\JXLGDQFHLPSOHPHQWDWLRQ
          PLJUDQWSURWHFWLRQSURWRFROV    -DQXDU\3')

    7RSLFV%RUGHU6HFXULW\ WRSLFVERUGHUVHFXULW\ ,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQW WRSLFVLPPLJUDWLRQ
    HQIRUFHPHQW 


    .H\ZRUGV%RUGHU6HFXULW\ NH\ZRUGVERUGHUVHFXULW\ LPPLJUDWLRQHQIRUFHPHQW NH\ZRUGVLPPLJUDWLRQHQIRUFHPHQW 
    VRXWKZHVWERUGHU NH\ZRUGVVRXWKZHVWERUGHU 

    /DVW3XEOLVKHG'DWH-DQXDU\




                                                                                                               AR00049
KWWSVZZZGKVJRYQHZVPLJUDQWSURWHFWLRQSURWRFROV                                                    
    Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 62 of 74




Department of
Homeland Security
Border Security
Metrics Report
May 1, 2018




                                                                  AR00050
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 63 of 74




0HVVDJHIURP+RPHODQG6HFXULW\
                                           0D\

7KH³'HSDUWPHQWRI+RPHODQG6HFXULW\%RUGHU6HFXULW\0HWULFV5HSRUW´LVVXEPLWWHGSXUVXDQW
WR WKH )LVFDO<HDU )< 1DWLRQDO'HIHQVH$XWKRUL]DWLRQ$FW 1'$$  ZKLFK GLUHFWV WKDW
³1RWODWHUWKDQGD\VDIWHUWKHGDWHRIWKHHQDFWPHQWRIWKLVVHFWLRQWKH6HFUHWDU\ RI
+RPHODQG6HFXULW\ VKDOOGHYHORSPHWULFVLQIRUPHGE\VLWXDWLRQDODZDUHQHVVWRPHDVXUHWKH
HIIHFWLYHQHVVRIVHFXULW\EHWZHHQSRUWVRIHQWU\DWSRUWVRIHQWU\LQWKHPDULWLPHHQYLURQPHQW
DQG WRPHDVXUHWKHHIIHFWLYHQHVVRIWKHDYLDWLRQDVVHWVDQGRSHUDWLRQVRI$LUDQG0DULQH
2SHUDWLRQVRI86&XVWRPVDQG%RUGHU3URWHFWLRQ´ 7KH$FWIXUWKHUGLUHFWVWKH6HFUHWDU\WR
DQQXDOO\DVVHVVUHSRUWDQGLPSOHPHQWWKHVSHFLILHGPHWULFV

7KH RXWFRPHEDVHG SHUIRUPDQFHPHDVXUHVFDOOHGIRUE\WKH$FWDUHWKHPRVWFRPSUHKHQVLYH
ULJRURXVVHWRIERUGHUVHFXULW\PHWULFVUHTXLUHGRIWKH'HSDUWPHQWRI+RPHODQG6HFXULW\ '+6
WR GDWH7KURXJKSUHYLRXVHIIRUWV'+6KDVHVWDEOLVKHGSURFHVVHVDQGSURFHGXUHVWRFROOHFWDQG
DQDO\]HHVVHQWLDOGDWDWRPHHW PRVWEXWQRWDOORIWKH$FW¶VUHTXLUHPHQWV7KLVLQLWLDOUHSRUW
LGHQWLILHV ZKLFKPHDVXUHVDUHVWLOOXQDYDLODEOH'+6FRPPLWVWRFRQWLQXLQJHIIRUWVWRSURGXFHDOO
WKHPHDVXUHVUHTXLUHGE\WKH$FWQRODWHUWKDQVXEPLVVLRQRIWKH QH[W DQQXDOUHSRUW

'+6FRQVLGHUVWKLVUHSRUWWREHWKHEHJLQQLQJRIDFRQVHTXHQWLDOGLDORJXHZLWK&RQJUHVVDQGWKH
$PHULFDQSXEOLFZKHUHLQGHIHQVLEOHGDWDFUHDWHWKHIRXQGDWLRQIRUGLVFXVVLRQVRIERUGHUVHFXULW\
SROLFLHVDQGVWUDWHJLHV7KLVLQLWLDOUHSRUWIRFXVHVRQSURYLGLQJGDWDDQGLQIRUPDWLRQRQ'+6
PHWKRGRORJLFDODSSURDFKHV,QDFFRUGDQFHZLWKWKH$FWIXWXUHDQQXDOUHSRUWVZLOOLQFOXGHWUHQG
DQDO\VLVRIWKHPHDVXUHVEHLQJUHSRUWHG

7KDQN\RXIRU\RXUFRQWLQXLQJVXSSRUWDQGFRPPLWPHQWWRVWUHQJWKHQLQJWKHRSHUDWLQJ
HIIHFWLYHQHVVRI'+6

3XUVXDQWWRFRQJUHVVLRQDOUHTXLUHPHQWVWKLVQRWLILFDWLRQLVEHLQJSURYLGHGWRWKHIROORZLQJ
0HPEHUVRI&RQJUHVV

       7KH+RQRUDEOH5RQ-RKQVRQ
       &KDLUPDQ6HQDWH&RPPLWWHHRQ+RPHODQG6HFXULW\DQG*RYHUQPHQWDO$IIDLUV

       7KH+RQRUDEOH&ODLUH0F&DVNLOO
       5DQNLQJ0HPEHU6HQDWH&RPPLWWHHRQ+RPHODQG6HFXULW\DQG*RYHUQPHQWDO$IIDLUV

       7KH+RQRUDEOH0LFKDHO0F&DXO
       &KDLUPDQ+RXVH &RPPLWWHHRQ+RPHODQG6HFXULW\

       7KH+RQRUDEOH%HQQLH7KRPSVRQ
       5DQNLQJ0HPEHU+RXVH&RPPLWWHHRQ+RPHODQG6HFXULW\

,QTXLULHVUHODWLQJWRWKLVUHSRUWPD\EHGLUHFWHGWRWKH'+62IILFHRI/HJLVODWLYH$IIDLUVDW  



                                                 
                                                                                         AR00051
Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 64 of 74




                             6LQFHUHO\




                             -DPHV:0F&DPHQW
                             'HSXW\8QGHU6HFUHWDU\
                             2IILFHRI6WUDWHJ\3ROLF\DQG3ODQV




                                
                                                                      AR00052
         Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 65 of 74




                        '+6 %RUGHU6HFXULW\0HWULFV5HSRUW
7DEOHRI&RQWHQWV
,       /HJLVODWLYH/DQJXDJH 

,,      ,QWURGXFWLRQ

,,,     6(&%25'(56(&85,7<0(75,&6

 E 0(75,&6)256(&85,1*7+(%25'(5%(7:((1325762)(175< 

 F 0(75,&6)256(&85,1*7+(%25'(5$7325762)(175<

 G 0(75,&6)256(&85,1*7+(0$5,7,0(%25'(5 

 H $,5$1'0$5,1(6(&85,7< 0(75,&6,17+(/$1' '20$,1 

 J  ' 2WKHU$SSURSULDWH,QIRUPDWLRQ

,9      &RQFOXVLRQ

$SSHQGL[$± 5HSHDWHG7ULDOV0RGHO0HWKRGRORJ\

$SSHQGL[ % ± 'UXJV6HL]XUHV± $OO3RUWVRI(QWU\




                                                                     
                                                                                                                                AR00053
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 66 of 74




,     /HJLVODWLYH/DQJXDJH
6HFWLRQRIWKH)<1DWLRQDO'HIHQVH$XWKRUL]DWLRQ$FW 1'$$ VLJQHGLQWRODZ
'HFHPEHUGLUHFWVWKH6HFUHWDU\RI+RPHODQG6HFXULW\WRSURYLGHDQQXDOO\WRWKH
&RPPLWWHHRQ+RPHODQG6HFXULW\RIWKH+RXVHRI5HSUHVHQWDWLYHVDQGWKH&RPPLWWHHRQ
+RPHODQG6HFXULW\DQG*RYHUQPHQWDO$IIDLUVRIWKH6HQDWHVSHFLILF³0HWULFVIRU6HFXULQJWKH
%RUGHU%HWZHHQ3RUWVRI(QWU\´³0HWULFVIRU6HFXULQJWKH%RUGHU$W3RUWVRI(QWU\´³0HWULFV
IRU 6HFXULQJWKH0DULWLPH%RUGHU´ DQG³$LUDQG0DULQH6HFXULW\0HWULFVLQWKH/DQG'RPDLQ´
7KH1'$$IXUWKHUGLUHFWVWKDWWKH6HFUHWDU\³LQDFFRUGDQFHZLWKDSSOLFDEOHSULYDF\ODZVPDNH
GDWDUHODWHGWRDSSUHKHQVLRQVLQDGPLVVLEOHDOLHQVGUXJVHL]XUHVDQGRWKHUHQIRUFHPHQWDFWLRQV
DYDLODEOHWRWKHSXEOLFODZHQIRUFHPHQWFRPPXQLWLHVDQGDFDGHPLFUHVHDUFKFRPPXQLWLHV´




                                                
                                                                                       AR00054
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 67 of 74




,, ,QWURGXFWLRQ
$V3UHVLGHQW'RQDOG7UXPSLQGLFDWHGLQ ([HFXWLYH2UGHU³%RUGHU6HFXULW\DQG
,PPLJUDWLRQ(QIRUFHPHQW,PSURYHPHQWV´ -DQXDU\ ERUGHUVHFXULW\LVFULWLFDOO\
LPSRUWDQWWRWKHQDWLRQDOVHFXULW\RIWKH8QLWHG6WDWHV 7KH'HSDUWPHQW¶VDELOLW\WRPHDVXUHLWV
ERUGHUVHFXULW\LQSXWVDFWLYLWLHV RXWSXWV DQG RXWFRPHVLVHVVHQWLDOWRWKHHIIHFWLYHDQGHIILFLHQW
PDQDJHPHQWRIWKH'HSDUWPHQWLQFOXGLQJPDQDJHPHQWRIWKHQHZDFWLYLWLHVDQGLQYHVWPHQWV
GLUHFWHGE\WKH3UHVLGHQW¶V ([HFXWLYH2UGHUVRQERUGHUVHFXULW\DQGLPPLJUDWLRQHQIRUFHPHQW

&RPSUHKHQVLYHDQGULJRURXVSHUIRUPDQFHPDQDJHPHQWGDWD SURYLGH'+6OHDGHUVKLSZLWKWKH
IRXQGDWLRQWRVXSSRUWUHVSRQVLEOHHYLGHQFHEDVHG GHFLVLRQPDNLQJIRUUHVRXUFHDOORFDWLRQDQG
LQYHVWPHQWVDQGIRU RSHUDWLRQDODQGPLVVLRQPDQDJHPHQW )XUWKHU'+6LPSOHPHQWDWLRQRIWKLV
DSSURDFKSURYLGHV DSDLURIXQLI\LQJ ERUGHUVHFXULW\JRDOVXQGHUWKH'HSDUWPHQW¶VPLVVLRQWR
VHFXUHDQGPDQDJH86ERUGHUV $VVXPPDUL]HGLQWKH'+64XDGUHQQLDO+RPHODQG6HFXULW\
5HYLHZ 4+65 WKH'HSDUWPHQW¶V ILUVW WZR JRDOV XQGHUWKHERUGHUVHFXULW\PLVVLRQDUHDDUHWR
³6HFXUH86$LU/DQGDQG6HD%RUGHUVDQG$SSURDFKHV´E\SUHYHQWLQJLOOHJDOHQWU\ DQGWR
³6DIHJXDUGDQG([SHGLWH/DZIXO7UDYHODQG7UDGH´E\VDIHJXDUGLQJNH\QRGHVFRQYH\DQFHV
DQGSDWKZD\V DQGE\PDQDJLQJWKHULVNRISHRSOHDQGJRRGV LQWUDQVLW 8OWLPDWHO\WKHERUGHU
VHFXULW\PHWULFVGHVFULEHGLQWKLVUHSRUWDUHGHVLJQHGWRDVVHVVWKHDELOLW\RIWKH'HSDUWPHQW¶V
ERUGHUVHFXULW\SROLFLHVDQGLQYHVWPHQWVWRDFKLHYHWKHVHRXWFRPHV

)RUDQDO\WLFSXUSRVHVWKHPHWULFVLQFOXGHGLQWKLVUHSRUWPD\EHGLYLGHGLQWRIRXUFDWHJRULHV
   x       ,QSXWV 5HVRXUFHVDFTXLUHGRUH[SHQGHGWRVHFXUHWKHERUGHU ([DPSOHVRIERUGHU
           VHFXULW\LQSXWVLQFOXGHWKHQXPEHURI86&XVWRPVDQG%RUGHU3URWHFWLRQ &%3 
           2IILFHRI)LHOG2SHUDWLRQV 2)2 RIILFHUVDQG86%RUGHU3DWURO 86%3 DJHQWV
           GHSOR\HG PLOHVRIIHQFLQJDQGRWKHUERUGHULQIUDVWUXFWXUHDQGQXPEHUVRIDLUFUDIW
           FRPPLWWHGWRWKHERUGHUVHFXULW\PLVVLRQ
   x       $FWLYLWLHV 6SHFLILFDFWLRQVWDNHQWRVHFXUHWKHERUGHU ([DPSOHVRIERUGHUVHFXULW\
           DFWLYLWLHVLQFOXGHLOOHJDOERUGHUFURVVHUVDSSUHKHQGHGWUDYHOHUVDGPLWWHGRUGHQLHG
           DGPLVVLRQDWSRUWVRIHQWU\ 32( DQGSRXQGVRIQDUFRWLFVVHL]HG
   x       2XWSXWV ,PPHGLDWHUHVXOWVRIHQIRUFHPHQWDFWLYLWLHVDVWKH\UHODWHWRWKHERUGHU
           VHFXULW\JRDOV ([DPSOHVRIERUGHUVHFXULW\RXWSXWVLQFOXGH WKHUDWHDWZKLFK
           LQWHQGLQJXQODZIXOERUGHUFURVVHUV DUHDSSUHKHQGHGRULQWHUGLFWHGDQGWKHDFFXUDF\
           RI VFUHHQLQJUHVXOWVIRUWUDYHOHUVDQGJRRGVDW 32(V
   x       2XWFRPHV 7KHXOWLPDWHLPSDFWVRIERUGHUVHFXULW\SROLFLHV $VGHILQHGE\WKH
           4+65WKHPRVWLPSRUWDQWERUGHUVHFXULW\RXWFRPHVDUHWKHQXPEHUVRILOOHJDO
           PLJUDQWVDQGTXDQWLWLHVRILOOHJDOJRRGVHQWHULQJWKH8QLWHG6WDWHV *RDO DQGWKH
           HDVHZLWKZKLFKODZIXOWUDYHOHUVDQGJRRGVSDVVWKURXJK32(V *RDO 

,QJHQHUDOERUGHUVHFXULW\inputs DQG activities DUHGLUHFWO\REVHUYDEOHDQGFDQEHPHDVXUHGZLWK
DKLJKGHJUHHRIUHOLDELOLW\ 3ROLF\PDNHUVKDYHGLUHFWFRQWURORYHUUHVRXUFHDOORFDWLRQ DQGGDWD
RQLQSXWVDUHDYDLODEOHLQEXGJHWDQGDFTXLVLWLRQVGRFXPHQWV 2SHUDWLRQDODJHQFLHVDOVRWUDFN
HQIRUFHPHQWDFWLYLWLHVDVSDUWRIWKHLU FDVHPDQDJHPHQWSURFHVV ,QVKRUWWKH'HSDUWPHQWNQRZV
H[DFWO\KRZPDQ\DJHQWVLWGHSOR\VKRZPDQ\PLOHVRIIHQFHLWHUHFWVKRZPDQ\DOLHQVLW
DSSUHKHQGVDQGKRZPDQ\WUDYHOHUVLWDGPLWV ,QSXWDQGDFWLYLW\PHDVXUHVWHQGWRSURYLGH
LQVLJKWLQWRWKHOHYHODQGW\SHRIHQIRUFHPHQWHIIRUWXQGHUWDNHQ²ZKDWWKH'HSDUWPHQWLV


                                                  
                                                                                           AR00055
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 68 of 74



GRLQJ²WKDWDUHXVHIXOIRUZRUNORDGPDQDJHPHQWDQGWDFWLFDOGHFLVLRQPDNLQJEXW LQDQGRI
WKHPVHOYHVWKHVHPHWULFVW\SLFDOO\SURYLGHOLPLWHGLQVLJKWLQWRWKHVWDWHRIERUGHUVHFXULW\

Outcome DQG output PHDVXUHVRIWHQ SURYLGHPRUHLQVLJKWWKDQLQSXWVDQGDFWLYLWLHVZKHQLW
FRPHVWRHYDOXDWLQJERUGHUVHFXULW\DQGPD\EHSRZHUIXOWRROVIRUSROLF\DQGSURJUDP
HYDOXDWLRQ <HW PDQ\RXWSXWDQGRXWFRPHPHWULFVDUHGLIILFXOWWRPHDVXUHGLUHFWO\EHFDXVH
LOOHJDOERUGHUFURVVHUVDFWLYHO\VHHNWRHYDGHGHWHFWLRQDQGVRPHIORZVDUHXQGHWHFWHGDQG
WKHUHIRUH FDQQHYHUEHPHDVXUHGGLUHFWO\ 7KLVFKDOOHQJHLVQHDUO\XQLYHUVDOZKHQPHDVXULQJ
LOOHJDODFWLYLWLHVZKLFKLVZK\ODZHQIRUFHPHQWDJHQFLHVW\SLFDOO\UHO\RQFULPHreports DV
LQGLFDWRUV RI total FULPLQDODFWLYLWLHVIRUH[DPSOH 0HDVXULQJERUGHUVHFXULW\RXWSXWVDQG
RXWFRPHVLVDOVRGLIILFXOWEHFDXVHRIWKHGLYHUVLW\DQGFRPSOH[LW\RIWKHHQIRUFHPHQWPLVVLRQ
DORQJWKH8QLWHG6WDWHV¶ PLOHVRIODQGERUGHUV  PLOHVRIFRDVWOLQHDQG32(V
0RUHRYHUHQIRUFHPHQWRXWFRPHVRQO\SDUWLDOO\GHSHQGRQERUGHUVHFXULW\SROLFLHVVLQFH
LPPLJUDWLRQIORZVDOVRUHIOHFWQXPHURXVIDFWRUVRXWVLGHHQIRUFHPHQWDJHQFLHV¶ FRQWURO
LQFOXGLQJWKHEURDGHUVHWRI86LPPLJUDWLRQSROLFLHVDQGQXPHURXVHFRQRPLFGHPRJUDSKLF
DQGRWKHUVWUXFWXUDOIDFWRUV

+LVWRULFDOO\ '+6DQGWKHOHJDF\,PPLJUDWLRQDQG1DWXUDOL]DWLRQ6HUYLFHDGGUHVVHGWKHVH
PHDVXUHPHQWFKDOOHQJHVE\UHO\LQJRQDOLHQDSSUHKHQVLRQV DQDFWLYLW\PHWULF DVD SUR[\
PHDVXUHRILOOHJDOLPPLJUDWLRQEHWZHHQ32(V DQRXWFRPHPHWULF  0RUHUHFHQWO\&%3DQG
'+6KDYHLQLWLDWHGDQXPEHURIQHZHVWLPDWLRQVWUDWHJLHVWREHWWHUPRGHOXQNQRZQIORZV 7KHVH
HIIRUWVKDYHIRFXVHGSULPDULO\RQERUGHUVHFXULW\EHWZHHQ32(VLQWKHODQGGRPDLQ 1'$$
 E DGRPDLQWKDWKDVEHHQLGHQWLILHGE\&RQJUHVVDQGWKHODVWVHYHUDO$GPLQLVWUDWLRQVDVD
WRSHQIRUFHPHQWSULRULW\ 6RPHRIWKLVUHVHDUFKUHPDLQVDZRUNLQSURJUHVVDV'+6LVQRW\HW
DEOHWRYDOLGDWHFHUWDLQPRGHOLQJDVVXPSWLRQVRUWRTXDQWLI\WKHXQFHUWDLQW\DURXQGLWVQHZ
HVWLPDWLRQWHFKQLTXHV ,QDGGLWLRQPDQ\RIWKHPHWULFVLQWKLVUHSRUWUHPDLQOLPLWHGWRWKH
VRXWKZHVWERUGHU 7KH'HSDUWPHQW¶VIXWXUHZRUNRQERUGHUPHWULFVZLOOFRQWLQXHWRUHILQHWKHVH
QHZ LQGLFDWRUVRIERUGHUVHFXULW\EHWZHHQ32(VDQGH[SDQGGDWDFROOHFWLRQDQGPHWKRGRORJLHV
WRWKHQRUWKHUQERUGHUZKLOHDOVRGHYHORSLQJDGGLWLRQDOLQGLFDWRUVRIERUGHUVHFXULW\LQFOXGLQJ
WKRVHLGHQWLILHGDVLQFRPSOHWHLQWKLVUHSRUW

3XUVXDQWWRWKH1'$$WKLVUHSRUWFRYHUVDPL[RILQSXWDFWLYLW\RXWSXWDQGRXWFRPHPHWULFV
EHWZHHQ32(VDW32(VLQWKHPDULWLPHGRPDLQDQGZLWKUHVSHFWWRDLUDQGPDULQHVHFXULW\LQ
WKHODQGGRPDLQ :KLOHPRVWRIWKHVHPHDVXUHVLQYROYHGDWDWKH'HSDUWPHQWKDVWUDFNHGIRU
PDQ\\HDUVVRPHUHPDLQXQGHUGHYHORSPHQWRUIDOORXWVLGHWKHVFRSHRIWKH'HSDUWPHQW¶V
H[LVWLQJPHDVXUHPHQWPHWKRGRORJLHV 7KLV UHSRUWLQFOXGHVWKHIROORZLQJLQIRUPDWLRQIRUHDFK
ERUGHUVHFXULW\PHWULF
     x 'HILQLWLRQRIWKHPHWULFDQGEULHIGHVFULSWLRQRIKRZWKHPHWULFFRQWULEXWHVWRWKH
        'HSDUWPHQW¶VXQGHUVWDQGLQJRIERUGHUVHFXULW\
     x 'LVFXVVLRQRIWKH'HSDUWPHQW¶VFXUUHQWPHWKRGRORJ\IRUSURGXFLQJWKHPHWULFDQG
        UHODWHGPHWKRGRORJLFDOOLPLWDWLRQVDQG
     x $YDLODEOHGDWDLQFOXGLQJKLVWRULFDOGDWDZKHUHSRVVLEOHDQGEULHIGLVFXVVLRQRI
        LPSOLFDWLRQVIRUWKHFXUUHQWVWDWHRIERUGHUVHFXULW\

7KHIROORZLQJVHFWLRQVRIWKLVUHSRUWSURYLGHWKLVLQIRUPDWLRQIRUHDFKPHWULFGLUHFWHGE\WKH
1'$$ ,QDGGLWLRQWRWKHVSHFLILFPHWULFVLGHQWLILHGLQVHFWLRQV E ± H WKLVUHSRUW


                                                 
                                                                                        AR00056
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 69 of 74



LQFOXGHVVXSSOHPHQWDOPHDVXUHVWKDWLQIRUPWKH'HSDUWPHQW¶VDVVHVVPHQWRIWKHVWDWHRIERUGHU
VHFXULW\EHWZHHQ32(VDVGLUHFWHGE\1'$$ J  ' 




                                               
                                                                                     AR00057
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 70 of 74




,,, 6(&%25'(56(&85,7<0(75,&6
 E 0HWULFVIRU6HFXULQJWKH%RUGHUEHWZHHQ3RUWVRI
(QWU\

  E  $ L $WWHPSWHG8QODZIXO %RUGHU&URVVHU$SSUHKHQVLRQ
5DWH
'HILQLWLRQ

,QJHQHUDOWKHDWWHPSWHGXQODZIXOERUGHUFURVVHUDSSUHKHQVLRQUDWHLVGHILQHGDVWKHSURSRUWLRQ
RIDWWHPSWHGERUGHUFURVVHUVWKDWLVDSSUHKHQGHGE\86%3

                                                    ‫ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬
                      ‫ ݁ݐܴܽ ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬ൌ
                                                ܷ݈݊ܽ‫ݏݐ݌݉݁ݐݐܣ ݕݎݐ݊ܧ ݈ݑ݂ݓ‬

:KLOH86%3KDVUHOLDEOHDGPLQLVWUDWLYHGDWDRQDSSUHKHQVLRQVWKH'HSDUWPHQWGRHVQRWKDYHDQ
H[DFWFRXQWRIXQODZIXO HQWU\DWWHPSWVVLQFHDQXQNQRZQQXPEHURILOOHJDOERUGHUFURVVHUVHYDGH
GHWHFWLRQ $VDUHVXOWRIWKLVVRFDOOHG³GHQRPLQDWRUSUREOHP´ WKH'HSDUWPHQWPXVWHVWLPDWH
WKHDSSUHKHQVLRQUDWH &XUUHQWPHWKRGRORJLHVDOORZ'+6WRSURGXFHWZRDSSUHKHQVLRQUDWH
HVWLPDWHV

Model-based Apprehension Rate $50RGHOEDVHG ± %DVHGRQVWDWLVWLFDOPRGHOLQJWKH HVWLPDWHG
VKDUHRIDOODWWHPSWHGXQODZIXOERUGHUFURVVHUVEHWZHHQODQG32(VWKDWLVDSSUHKHQGHG

Observational Apprehension Rate $52EVHUYDWLRQDO ± %DVHGRQGLUHFW XQODZIXOERUGHUFURVVHUV
REVHUYHGE\86%3 DQGLQGLUHFW UHVLGXDOHYLGHQFHRIDERUGHUFURVVHULHIRRWSULQWV 
REVHUYDWLRQVRIDWWHPSWHGXQODZIXOERUGHUFURVVHUVWKH HVWLPDWHGVKDUHRIREVHUYHGDWWHPSWHG
XQODZIXOERUGHUFURVVHUVWKDWLVDSSUHKHQGHG

7KHDSSUHKHQVLRQUDWHLVDQoutput measure WKDWGHVFULEHVWKHGLIILFXOW\RILOOHJDOO\FURVVLQJWKH
ERUGHUVXFFHVVIXOO\

$FRQFHSWXDOOLPLWDWLRQRIDSSUHKHQVLRQUDWHGDWDLVWKDWWKH\LQFOXGHLQIRUPDWLRQDERXWERUGHU
apprehensionsEXWH[FOXGHLQIRUPDWLRQDERXWturn backs VHHVHFWLRQ E  $ LY IRU
GHILQLWLRQ  ZKLFKDUHDNH\HOHPHQWRI86%3¶VHQIRUFHPHQWVWUDWHJ\ZLWKXQGHUO\LQJ
RSHUDWLRQDOLPSOLFDWLRQV ,QWKLVVHQVHPHDVXUHVRIWKHDSSUHKHQVLRQUDWHXQGHUVWDWH86%3¶V
RYHUDOOHQIRUFHPHQWVXFFHVVUDWH 2QWKHRWKHUKDQGVRPHDQDO\VWVFRQVLGHULQIRUPDWLRQDERXW
WXUQEDFNVGLIILFXOWWRLQWHUSUHWVLQFHDQXQNQRZQVKDUHRIWXUQEDFNVPDNHDGGLWLRQDOHQWU\
DWWHPSWV




                                                 
                                                                                         AR00058
        Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 71 of 74



0HWKRGRORJ\DQG/LPLWDWLRQV

Model-based Apprehension Rate

7KH 0RGHOEDVHG$SSUHKHQVLRQ5DWHLVEDVHGRQWKHUHSHDWHGWULDOVPRGHO 570 PHWKRGRORJ\
$VH[SODLQHGLQGHWDLOLQ$SSHQGL[$WKH570PHWKRGRORJ\\LHOGVDQHVWLPDWHGSDUWLDO
DSSUHKHQVLRQUDWH 3$5 IRUVRXWKZHVWERUGHUFURVVHUVZKLFKIRFXVHVRQDUHODWLYHO\VPDOOVKDUH
RIDWWHPSWHGXQODZIXOERUGHUFURVVHUV )ROORZLQJWKHFDOFXODWLRQRIWKH3$5 WKH $50RGHOEDVHG
PHWKRGRORJ\FRQVLVWVRIIRXU DGGLWLRQDOVWHSV

)LUVWDOODWWHPSWHGXQODZIXOERUGHUFURVVHUVDUHGLYLGHGLQWRWZRJURXSVZKLFKDUHODEHOHG
³LPSDFWDEOH´DQG³QRQLPSDFWDEOH´E\WUDGLWLRQDO'+6 HQIRUFHPHQWSROLFLHV ,PSDFWDEOHERUGHU
FURVVHUVLQFOXGHDGXOWVZLWKRXWFKLOGUHQZKRDUHQRWDV\OXPVHHNHUVDQG SULRUWR DUHQRW
IURP&XED $OLHQVLQWKLVJURXSDUHGHVFULEHGDVLPSDFWDEOHEHFDXVHWKH\DUHJHQHUDOO\VXEMHFW
WRWKHIXOOUDQJHRI'+6DQG'HSDUWPHQWRI-XVWLFH '2- HQIRUFHPHQWFRQVHTXHQFHVDQG
WKHUHIRUHSRWHQWLDOO\LPSDFWHGE\H[LVWLQJERUGHUHQIRUFHPHQW 1RQLPSDFWDEOHERUGHUFURVVHUV
LQFOXGHXQDFFRPSDQLHGPLQRUVIDPLO\XQLWVLQGLYLGXDOVZKRUHTXHVWDV\OXPDQG SULRUWR
 &XEDQV $OLHQVLQWKLVJURXSDUHGHVFULEHGDVQRQLPSDFWDEOHEHFDXVHKLVWRULFDOO\WKH\
KDYHXVXDOO\EHHQUHOHDVHGLQWRWKH8QLWHG6WDWHVZLWKD1RWLFHWR$SSHDULQLPPLJUDWLRQFRXUW
IRUOHJDOSURFHHGLQJVRQDIXWXUHGDWHUDWKHUWKDQEHLQJVXEMHFWWRLPPHGLDWH'+6HQIRUFHPHQW
FRQVHTXHQFHV7KHVHDOLHQVDUHDVVXPHGJHQHUDOO\WREH³QRQLPSDFWDEOH´E\WUDGLWLRQDO'+6
HQIRUFHPHQWDFWLYLWLHVDWWKHERUGHUEHFDXVHHYHQLIWKH\DUHDSSUHKHQGHGWKH\DUHW\SLFDOO\
XQOLNHO\WREHLPPHGLDWHO\UHPRYHGRUUHWXUQHG

6HFRQGWKH$50RGHOEDVHG PHWKRGRORJ\DVVXPHVDQDSSUHKHQVLRQUDWHIRUHDFKRIWKHVHWZR
JURXSV  DOODWWHPSWHGXQODZIXOERUGHUFURVVHUVLQWKHLPSDFWDEOHSRSXODWLRQDUH DVVXPHGWREH
DSSUHKHQGHGDWWKH SDUWLDODSSUHKHQVLRQUDWHJHQHUDWHGE\WKH570PHWKRGRORJ\DQG DOO
XQODZIXOERUGHUFURVVHUVLQWKHQRQLPSDFWDEOHSRSXODWLRQDUHDVVXPHGWRLQWHQWLRQDOO\SUHVHQW
WKHPVHOYHVWRD86%3DJHQWRU2)2RIILFHUDQGWKHUHIRUHWR KDYHDSHUFHQWDSSUHKHQVLRQ
UDWH 1RWDEO\WKHVHDVVXPSWLRQVGRQRWUHIOHFWWKHDFWXDOEHKDYLRURIDOOERUGHUFURVVHUVDV
QRWHGEHORZEXW WKH\ VHUYHWRFRQVWUXFWDSUREDELOLW\PRGHO

7KLUG WKH3DUWLDO$SSUHKHQVLRQ5DWHLVXVHGWRFDOFXODWHWKHWRWDOQXPEHURILPSDFWDEOHDOLHQV
PDNLQJLOOHJDOHQWU\DWWHPSWV 7KHPHWKRGRORJ\DVVXPHV LQWKHSUHYLRXVVWHS WKDWDOO
LPSDFWDEOHDOLHQVDUHDSSUHKHQGHGDWWKH3$5UDWH JHQHUDWHGE\WKH570PHWKRGRORJ\

                                            ‫ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬ூ௠௣௔௖௧௔௕௟௘
                                   ܲ‫ ܴܣ‬ൌ
                                              ‫ݏݐ݌݉݁ݐݐܣ‬ூ௠௣௔௖௧௔௕௟௘





 &XEDQVZHUHFRQVLGHUHG³QRQLPSDFWDEOH´EHWZHHQ  DQG-DQXDU\EHFDXVHWKH\ZHUHURXWLQHO\JUDQWHG
SDUROH LQWRWKH8QLWHG6WDWHVLIWKH\UHDFKHG86VRLOXQGHUWKHZHWIRRWGU\IRRWSROLF\ 7KH2EDPD
$GPLQLVWUDWLRQWHUPLQDWHGWKHVSHFLDOSDUROHFRPSRQHQWRIWKHZHWIRRWGU\IRRWSROLF\LQ-DQXDU\


                                                     
                                                                                                 AR00059
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 72 of 74



0DWKHPDWLFDOO\WKLVHTXDWLRQFDQEHUHDUUDQJHGWRGHILQHWKHWRWDOQXPEHURILPSDFWDEOHDOLHQV
PDNLQJDQLOOHJDOHQWU\DWWHPSWDVIROORZV

                                               ‫ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬ூ௠௣௔௖௧௔௕௟௘
                       ‫ݏݐ݌݉݁ݐݐܣ‬ூ௠௣௔௖௧௔௕௟௘ ൌ
                                                       ܲ‫ܴܣ‬

6LQFHQRQLPSDFWDEOHDOLHQVDUHDVVXPHGWRKDYHDDSSUHKHQVLRQUDWHWKHQXPEHURIHQWU\
DWWHPSWVRIQRQLPSDFWDEOHDOLHQVLVHTXDOWRWKHQXPEHURIWKHLUDSSUHKHQVLRQV

)LQDOO\WKH7RWDO$SSUHKHQVLRQ5DWHLVFDOFXODWHGDVDZHLJKWHGDYHUDJHRIWKHWRWDOQXPEHUV RI
LPSDFWDEOHDQGQRQLPSDFWDEOHDOLHQVDWWHPSWLQJXQODZIXOHQWU\WLPHVWKHLUUHVSHFWLYH
DSSUHKHQVLRQUDWHV

                       ൫‫ݏݐ݌݉݁ݐݐܣ‬ூ௠௣௔௖௧௔௕௟௘ ‫ܴܣܲ כ‬൯ ൅ ሺ‫ݏݐ݌݉݁ݐݐܣ‬ே௢௡ି௜௠௣௔௖௧௔௕௟௘ ‫ͲͲͳ כ‬Ψሻ
    ‫ܴܣ‬ெ௢ௗ௘௟ି௕௔௦௘ௗ ൌ
                                ൫‫ݏݐ݌݉݁ݐݐܣ‬ூ௠௣௔௖௧௔௕௟௘ ൅ ‫ݏݐ݌݉݁ݐݐܣ‬ே௢௡ି௜௠௣௔௖௧௔௕௟௘ ൯

7KHFXUUHQW$50RGHOEDVHG PHWKRGRORJ\PDNHVDQXPEHURIDVVXPSWLRQVWKDWFDQQRWEHIXOO\
YDOLGDWHG )LUVWWKH $50RGHOEDVHG PHWKRGRORJ\EXLOGVRQWKH570¶VSDUWLDODSSUHKHQVLRQUDWH
DQG VRLQFRUSRUDWHVDOORIWKH570PRGHOLQJDVVXPSWLRQVDQGDVVRFLDWHGOLPLWDWLRQVGLVFXVVHGLQ
$SSHQGL[$ ,QDGGLWLRQWKHFXUUHQW$50RGHOEDVHG PHWKRGRORJ\DOVRDVVXPHV WKDWWKHHQWLUH
FRKRUWRIERUGHUFURVVHUVFDQEHGLYLGHGLQWRLPSDFWDEOHDQGQRQLPSDFWDEOHJURXSVWKDWWKH
HQWLUHLPSDFWDEOHJURXSLVDSSUHKHQGHGDWWKHVDPHUDWHDV570DOLHQVLQFOXGHGLQWKH3$5
DQDO\VLVDQGWKDWWKHHQWLUHQRQLPSDFWDEOHJURXSLVDSSUHKHQGHGSHUFHQWRIWKHWLPH (DFK
RIWKHVHDGGLWLRQDODVVXPSWLRQVLQWURGXFHVSRWHQWLDOELDVHVLQWRWKHHVWLPDWHGDSSUHKHQVLRQUDWH

7KH'HSDUWPHQWKDVQRWSUHFLVHO\TXDQWLILHGWKHLPSDFWRIWKHVHDVVXPSWLRQVRQWKH$50RGHOEDVHG
HVWLPDWHV )RUWKHVHUHDVRQV'+6FRQVLGHUVWKH$50RGHOEDVHG PHWKRGRORJ\WREHDZRUNLQ
SURJUHVV '+6LVZRUNLQJWRUHILQHWKH$50RGHOEDVHG PHWKRGRORJ\WRDGGUHVVWKHVHOLPLWDWLRQV
DQGWRPRUHSUHFLVHO\GHVFULEHWKHLULPSDFWRQWKH$50RGHOEDVHG HVWLPDWH 7KHHVWLPDWHG
DSSUHKHQVLRQUDWHVUHSRUWHGKHUHPD\EHXSGDWHGLQWKHIXWXUHDVWKH'HSDUWPHQWFRQWLQXHVWR
UHILQHWKHPRGHOEDVHGHVWLPDWLRQPHWKRGRORJ\

Observational Apprehension Rate

7KH2EVHUYDWLRQDO$SSUHKHQVLRQ5DWHLVFDOFXODWHGDVWKHUDWLRRI86%3DSSUHKHQVLRQVWRWKH
VXPRIDSSUHKHQVLRQVDQGREVHUYHG GLUHFWO\RULQGLUHFWO\ JRWDZD\V

                                                ‫ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬
                       ‫ܴܣ‬ை௕௦௘௥௩௔௧௜௢௡௔௟ ൌ
                                           ‫ ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬൅ ‫ݏݕܽݓܣ ݐ݋ܩ‬

³*RWDZD\V´ DUHGHILQHGDVVXEMHFWVDWWKHVRXWKZHVWERUGHUZKR DIWHUPDNLQJDQLOOHJDOHQWU\
DUH QRWWXUQHGEDFNRUDSSUHKHQGHGDQGDUH QRORQJHUEHLQJDFWLYHO\SXUVXHGE\86%3DJHQWV

6LQFH 86%3KDVLPSOHPHQWHGDVWDQGDUG VRXWKZHVWERUGHUZLGHPHWKRGRORJ\IRU
GHWHUPLQLQJZKHQWRUHSRUWDVXEMHFWDVDJRWDZD\ 6RPHVXEMHFWVDUHREVHUYHGGLUHFWO\DV
HYDGLQJDSSUHKHQVLRQRUWXUQLQJEDFNRWKHUVDUHDFNQRZOHGJHGDVJRWDZD\VRUWXUQEDFNVDIWHU


                                               
                                                                                       AR00060
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 73 of 74



DJHQWVIROORZHYLGHQFHWKDWLQGLFDWHHQWULHVKDYHRFFXUUHGVXFKDVIRRWVLJQ LHWUDFNV VHQVRU
DFWLYDWLRQVLQWHUYLHZVZLWKDSSUHKHQGHGVXEMHFWVFDPHUDYLHZVDQGFRPPXQLFDWLRQEHWZHHQ
DQGDPRQJVWDWLRQVDQGVHFWRUV 7KHVFRSHRIWKHVHGDWDLQFOXGHVDOODUHDVRIWKHVRXWKZHVWODQG
ERUGHUDWRUEHORZWKHQRUWKHUQPRVWODZHQIRUFHPHQWSRVWXUH W\SLFDOO\D86%3FKHFNSRLQW 
ZLWKLQDJLYHQDUHDRIUHVSRQVLELOLW\DQGWKRVHLQGLYLGXDOVDSSUHKHQGHGOHVVWKDQGD\VDIWHU
HQWHULQJWKH8QLWHG6WDWHV

,QDQHIIRUWWRPDLQWDLQUHOLDEOHEHVWSUDFWLFHVFRPPDQGVWDIIDWDOOVRXWKHUQERUGHUVWDWLRQV
HQVXUHDOODJHQWVDUHDZDUHRIDQGXWLOL]HSURSHUGHILQLWLRQVIRUDSSUHKHQVLRQVJRWDZD\VDQG
WXUQEDFNVDWWKHLUUHVSHFWLYHVWDWLRQV 7KH\DOVRHQVXUHWKHQHFHVVDU\FRPPXQLFDWLRQWDNHV
SODFHEHWZHHQDQGDPRQJVHFWRUVDQGVWDWLRQVWRPLQLPL]HGRXEOHFRXQWLQJZKHQVXEMHFWVFURVV
PRUHWKDQRQHVWDWLRQ¶VDUHDRIUHVSRQVLELOLW\,QDGGLWLRQWRVWDWLRQOHYHOVDIHJXDUGVGHVLJQDWHG
86%3+HDGTXDUWHUVFRPSRQHQWVYDOLGDWHGDWDLQWHJULW\E\XWLOL]LQJYDULRXVGDWDTXDOLW\UHSRUWV

7KHSULPDU\OLPLWDWLRQWRARObservational LVWKDWWKHGHQRPLQDWRUH[FOXGHV DQXQNQRZQQXPEHURI
XQREVHUYHGJRWDZD\V 2YHUWKHSDVWVHYHUDO\HDUV '+6KDVLQYHVWHGPLOOLRQVRIGROODUVLQ
WHFKQRORJ\WKDWKDVIDFLOLWDWHGWKHDELOLW\WRVHHDQGGHWHFWPRUHDWWKHERUGHU ,PSURYHPHQWVLQ
VLWXDWLRQDODZDUHQHVVJLYH'+6DQHYHULQFUHDVLQJUHDOWLPHDELOLW\WRXQGHUVWDQGKRZPXFK
LOOHJDODFWLYLW\DJHQWVDUHHQFRXQWHULQJDWWKHLPPHGLDWHERUGHUDQGWKHLUDELOLW\WRUHVSRQG $VD
UHVXOWGHVSLWHWKHIDFWWKDWRYHUDOOERUGHUHQWULHVDUHVXEVWDQWLDOO\ORZHUWRGD\WKDQLQDQ\
SUHYLRXVILVFDO\HDUDJHQWVDUHFXUUHQWO\LQWHUGLFWLQJVOLJKWO\lower SHUFHQWDJHVRIWKHWRWDO
NQRZQIORZ 7KLVREVHUYDWLRQUHIOHFWV86%3¶VLQFUHDVHGGRPDLQDZDUHQHVV²LHWKDWWKURXJK
WHFKQRORJLFDODGYDQFHVWKHDJHQF\KDVLPSURYHGLWVDZDUHQHVVRILOOHJDOHQWU\DWWHPSWV NQRZQ
JRWDZD\V ²UDWKHUWKDQH[SHULHQFHGDGURSLQHQIRUFHPHQWHIIHFWLYHQHVV ,QFUHDVLQJVLWXDWLRQDO
DZDUHQHVVQDUURZVWKHJDSEHWZHHQWKHNQRZQDQGXQNQRZQIORZDQGSXWV'+6LQDSRVLWLRQWR
EXLOGHYHUEHWWHUREVHUYDWLRQDOHVWLPDWHVRIERUGHUVHFXULW\ 7KH'HSDUWPHQWZLOOFRQWLQXHWR
UHILQHWKHVHREVHUYDWLRQDOHVWLPDWHVDQGLVFXUUHQWO\ZRUNLQJRQDPHWKRGRORJ\WRHVWLPDWHWKHLU
VWDWLVWLFDOUHOLDELOLW\

$QDGGLWLRQDOPHWKRGRORJLFDOOLPLWDWLRQLVWKDWWKHHVWLPDWHGFRXQWRIJRWDZD\VDJJUHJDWHV
SRWHQWLDOO\VXEMHFWLYHREVHUYDWLRQVIURPWKRXVDQGVRILQGLYLGXDODJHQWV 86%3KDVWDNHQD
QXPEHURIVWHSVWRHVWDEOLVKUHOLDEOHWXUQEDFNDQGJRWDZD\PHWKRGRORJLHVDVGLVFXVVHGDERYH

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOHSURYLGHVWKHHVWLPDWHGPRGHOEDVHG DSSUHKHQVLRQV UDWH IRU )<  ± )< DQGWKH
HVWLPDWHGREVHUYDWLRQDODSSUHKHQVLRQUDWHIRU)<VWKH\HDUVIRUZKLFKWKHVHGDWDDUH
DYDLODEOH




                                                 
                                                                                          AR00061
       Case 1:19-cv-02369-KBJ Document 26-1 Filed 08/28/19 Page 74 of 74



      7DEOH 0RGHO%DVHGDQG2EVHUYDWLRQDO$SSUHKHQVLRQ5DWHV)<± )<
                )LVFDO<HDU      0RGHOEDVHG             2EVHUYDWLRQDO
                                $SSUHKHQVLRQ5DWH      $SSUHKHQVLRQ5DWH
                                                        1$
                                                        1$
                                                        1$
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       

6LQFH )<  WKHPRGHOEDVHGDSSUHKHQVLRQUDWHKDVFOLPEHGIURPOHVVWKDQSHUFHQWWR
QHDUO\SHUFHQWLQ)<  7KHVHLQFUHDVHVUHIOHFWDKLJKHUDSSUHKHQVLRQUDWHIRU
³LPSDFWDEOH´ERUGHUFURVVHUVDVZHOODVDQLQFUHDVHLQWKHVKDUHRIERUGHUFURVVHUVZKRDUH³QRQ
LPSDFWDEOH´ DQGWKHUHIRUHDVVXPHGWREHDSSUHKHQGHGSHUFHQWRIWKHWLPH

7KHREVHUYDWLRQDODSSUHKHQVLRQUDWHKDVDOVRVKRZQLPSURYHPHQWVVLQFH)<  'HVSLWHLWV
OLPLWDWLRQVWKHXSZDUGWUHQGLQARObservational LVQRWHZRUWK\EHFDXVHLWLQGHSHQGHQWO\UHLQIRUFHV
WKHXSZDUGWUHQGREVHUYHGLQWKHPRGHOEDVHGHVWLPDWH 0RUHRYHU ZLWKLQFUHDVLQJVLWXDWLRQDO
DZDUHQHVVDORQJWKHERUGHUGXULQJWKLVSHULRGLWLVOLNHO\WKDW&%3GHWHFWVDQLQFUHDVLQJVKDUHRI
WRWDOJRWDZD\VRYHUWLPH $VDUHVXOWWKHXSZDUGWUHQGLQARObservational OLNHO\XQGHUHVWLPDWHV
WKHDFWXDOLQFUHDVHLQWKHWRWDOVKDUHRIDWWHPSWHGERUGHUFURVVHUVWKDWLVDSSUHKHQGHG


  E  $ LL 'HWHFWHGXQODZIXOHQWULHV

'HILQLWLRQ

Detected unlawful entries ± 7KHWRWDOQXPEHURIDWWHPSWHGXQODZIXOERUGHUFURVVHUVEHWZHHQ
ODQG32(VZKRDUHGLUHFWO\RULQGLUHFWO\REVHUYHGRUGHWHFWHGE\86%3

'HWHFWHGXQODZIXOHQWULHVLVDQoutcome measure WKDWGHVFULEHV WKHQXPEHUVRIPLJUDQWVGHWHFWHG
FURVVLQJRUDWWHPSWLQJWRFURVVWKHERUGHUXQODZIXOO\ 'HWHFWHGXQODZIXOHQWULHVLVQRWD
FRPSUHKHQVLYHRXWFRPHPHDVXUHVLQFHLWH[FOXGHVXQGHWHFWHGXQODZIXOHQWULHVDV GLVFXVVHG
EHORZ 7KHUDWLRRIGHWHFWHGWRXQGHWHFWHGXQODZIXOHQWULHVDOVRGLVFXVVHGEHORZLVDQoutput
measure WKDWGHVFULEHVWKH'HSDUWPHQW¶VDELOLW\WRGHWHFWXQODZIXOHQWULHV




                                                
                                                                                         AR00062
